 Fill in this information to identify the case:

 Debtor name         Comfort Line LTD.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)         20-31883
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule             Official Form 204
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 6, 2020                          X /s/ Richard G. LaValley, Jr.
                                                                       Signature of individual signing on behalf of debtor

                                                                       Richard G. LaValley, Jr.
                                                                       Printed name

                                                                       Member representative
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




           20-31883-jpg                  Doc 15           FILED 08/06/20                 ENTERED 08/06/20 13:07:02              Page 1 of 46
 Fill in this information to identify the case:

 Debtor name            Comfort Line LTD.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF OHIO

 Case number (if known)               20-31883
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           575,855.23

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           575,855.23


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,547,185.43


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,547,185.43




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy



            20-31883-jpg                         Doc 15                FILED 08/06/20                            ENTERED 08/06/20 13:07:02                                         Page 2 of 46
 Fill in this information to identify the case:

 Debtor name         Comfort Line LTD.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)         20-31883
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Waterford                                               Checking                        5031                                     $6,746.09




           3.2.     Waterford                                               Money Market                    9138                                             $0.28




           3.3.     Key Bank N.A.                                           HSA                             0240                                     Unknown



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $6,746.37
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



           20-31883-jpg                  Doc 15           FILED 08/06/20          ENTERED 08/06/20 13:07:02                      Page 3 of 46
 Debtor           Comfort Line LTD.                                                               Case number (If known) 20-31883
                  Name


                    Glass Masters
           8.1.     Prepaid Invoice                                                                                                        $1,209.57



                    Gwinn's Siding and Window Company
           8.2.     Prepaid Invoice                                                                                                          $161.68



                    Gary Naylor
           8.3.     Prepaid Invoice                                                                                                        $5,500.00



                    Buehler Handyman Services
           8.4.     Prepaid Invoice                                                                                                        $2,207.52



                    Packerland Home Improvement
           8.5.     Prepaid Invoice                                                                                                            $61.58



                    Comfort Line Ltd Retail Sales
           8.6.     (Prepaid Invoice)                                                                                                      $1,214.28



                    Benson Contracting Services
           8.7.     (Prepaid Invoice)                                                                                                    $10,000.00




 9.        Total of Part 2.                                                                                                           $20,354.63
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            390,418.79      -                                0.00 = ....            $390,418.79
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                                    8,497.18   -                          7,523.00 =....                    $974.18
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                          $391,392.97
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



           20-31883-jpg                  Doc 15           FILED 08/06/20            ENTERED 08/06/20 13:07:02                  Page 4 of 46
 Debtor         Comfort Line LTD.                                                             Case number (If known) 20-31883
                Name



 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last        Net book value of      Valuation method used      Current value of
                                                      physical inventory      debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 19.       Raw materials
           Vinyl Lineal
           (estimated disposal
           costs: $4,698)                                                                   $0.00    Liquidation                              $400.00


           Packaging
           (estimated disposal
           costs: $1731)                                                                    $0.00    Liquidation                            $1,250.00


           Stock Glass
           (estimated diposal
           costs: $300)                                                                     $0.00    Liquidation                                  $0.00


           FG Lineal
           (estimated disposal
           costs: $2,468)                                                                   $0.00    Liquidation                                  $0.00


           Components
           (estimated disposal
           costs: $1,503).                                                                  $0.00    Liquidation                          $15,600.00


           Paint
           (estimated disposal
           costs: $3,120)                                                                   $0.00    Liquidation                                  $0.00


           Pultrusion
           (estimated disposal
           costs $2,467)                                                                    $0.00    Liquidation                                  $0.00


           Balances                                                                         $0.00    Liquidation                            $5,000.00


           ABS Lineal
           (estimated disposal
           costs: $1,736)                                                                   $0.00    Liquidation                                  $0.00


           Aluminum Lineal                                                                  $0.00    Liquidation                          $10,000.00



 20.       Work in progress




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



           20-31883-jpg                  Doc 15           FILED 08/06/20          ENTERED 08/06/20 13:07:02                  Page 5 of 46
 Debtor         Comfort Line LTD.                                                                Case number (If known) 20-31883
                Name

           App. 216 pieces of
           materials held at vendor,
           Fentech, for fabrication.
           No current value; vendor
           would charge to scrap
           materials.                                                                          $0.00    Liquidation                                  $0.00


           Attached                                                                            $0.00    Revenue based                        $35,286.26



 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                              $67,536.26
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers                 debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                         (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2012 Nissan Sprinter Van                                                  $0.00    Liquidation                            $6,500.00


           47.2.     2012 Ford 350                                                             $0.00    Liquidation                            $8,500.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy



           20-31883-jpg                  Doc 15           FILED 08/06/20                ENTERED 08/06/20 13:07:02               Page 6 of 46
 Debtor         Comfort Line LTD.                                                            Case number (If known) 20-31883
                Name

            47.3.    2004 Freightliner                                                      $0.00    Liquidation                           $6,500.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Attached List
            (est. disposal cost: $95,090.00)                                                $0.00    Liquidation                         $68,325.00




 51.        Total of Part 8.                                                                                                         $89,825.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



            20-31883-jpg                 Doc 15           FILED 08/06/20          ENTERED 08/06/20 13:07:02               Page 7 of 46
 Debtor         Comfort Line LTD.                                                            Case number (If known) 20-31883
                Name

           Possible claim against Frankenmuth Insurance for
           denial of insurance claim made with respect
           manufacture and supply of windows to South Cooper
           Mountain Highschool, Beaverton School District,
           Oregon.                                                                                                                    Unknown
           Nature of claim          Insurance
           Amount requested                            $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           Counterclaim and related relief brought against Western
           Partion Inc. in Case pending in District Court of Oregon,
           Case No. 20-cv-00423                                                                                                       Unknown
           Nature of claim         Counterclaim
           Amount requested                        $159,612.74



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                             $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy



           20-31883-jpg                  Doc 15           FILED 08/06/20          ENTERED 08/06/20 13:07:02               Page 8 of 46
 Debtor          Comfort Line LTD.                                                                                   Case number (If known) 20-31883
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $6,746.37

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $20,354.63

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $391,392.97

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $67,536.26

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $89,825.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $575,855.23           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $575,855.23




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy



            20-31883-jpg                    Doc 15             FILED 08/06/20                        ENTERED 08/06/20 13:07:02                          Page 9 of 46
Lcoation                      Description
                              Sorted By: Class ID


                              Description                                    Asset ID           Location ID          Qty            Cost Basis           Accum Depr                 Net Book                       Liquidation Value               Notes
                              ---------------------------------              ----------------   ------------------   --------       -------------------  -------------------        -------------------
Fabrication                   (4) Kiosk PC'S                                 CL0000000463-1     CLTOOH                         2              $5,298.25                 $5,298.25                         $0.00                            $0.00   Outdated Technologoy
Office                        (15) USED COMPUTERS                            CL0000000464-1     CLTOOH                        20              $9,071.88                 $9,071.88                         $0.00                            $0.00   Outdated Technologoy
Location unknown              AMS (MAGIC)                                    CL0000000310-1     CLTOOH                         1            $24,200.00                 $24,200.00                         $0.00                            $0.00   Outdated CL Specific
Location unknown              APC SMART UPS SERVER BATTERY                   CL0000000319-1     CLTOOH                         1              $1,746.06                 $1,746.06                         $0.00                            $0.00   Outdated CL Specific
Location unknown              BATTERY & HP 4200 N LASER JET PR               CL0000000318-1     CLTOOH                         1              $1,807.48                 $1,807.48                         $0.00                            $0.00   Outdated Technologoy
Office                        DELL LAPTOP                                    CL0000000327-1     CLTOOH                         1              $5,008.90                 $5,008.90                         $0.00                            $0.00   Outdated Technologoy
Location unknown              ELECTRICAL FOR UPS                             CL0000000390-1     CLTOOH                         1              $5,455.31                 $5,455.31                         $0.00                            $0.00   Outdated CL Specific
Office                        EPSON SURE COLOR T7000 44" PRINT               CL0000001149-1     CLTOOH                         1              $3,595.00                 $3,595.00                         $0.00                            $0.00   Outdated Technologoy
No Value                      ERP SYSTEM - WTS CP/MS GP                      CL0000001143-1     CLTOOH                         1           $770,256.89               $770,256.89                          $0.00                            $0.00   Outdated Technologoy
Location unknown              HP 146GB 10K SAS 2.5 HOT PLUG HA               CL0000001128-1     CLTOOH                         1                $695.35                    $695.35                        $0.00                            $0.00   Outdated CL Specific
Location unknown              HP 4 GB FBD PC2-5300 2 X 2 GB KI               CL0000001126-1     CLTOOH                         1                $173.42                    $173.42                        $0.00                            $0.00   Outdated CL Specific
Office                        HP 72GB 10K SAS HS HDD                         CL0000001127-1     CLTOOH                         1              $1,131.46                 $1,131.46                         $0.00                            $0.00   Outdated CL Specific
Office                        HP COLOR LASER JET 3550                        CL0000000364-1     CLTOOH                         1                $774.83                    $774.83                        $0.00                            $0.00   Outdated Technologoy
Office                        HP DL380G5 SERVER 2.83 GHz                     CL0000001125-1     CLTOOH                         1              $3,529.55                 $3,529.55                         $0.00                            $0.00   Outdated CL Specific
Office                        HP LASER JET 4250                              CL0000000341-1     CLTOOH                         1              $1,413.93                 $1,413.93                         $0.00                            $0.00   Outdated Technologoy
Office                        HP LASER JET PRINTER                           CL0000000308-1     CLTOOH                         1              $1,450.00                 $1,450.00                         $0.00                            $0.00   Outdated Technologoy
Office                        HP LASER JET PRINTER                           CL0000000311-1     CLTOOH                         1              $1,679.00                 $1,679.00                         $0.00                            $0.00   Outdated Technologoy
Upstairs office closet        HP SERVER - FOR GP & CP UPGRADE                CL0000001146-1     CLTOOH                         1            $28,923.65                 $28,923.65                         $0.00                            $0.00   Outdated CL Specific
Location unknown              IBM X-SERIES SERVER                            CL0000000462-1     CLTOOH                         1              $4,227.16                 $4,227.16                         $0.00                            $0.00   Outdated CL Specific
No Value                      MENARDS SOFTWARE (ROES)                        CL0000000345-1     CLTOOH                         1            $34,546.00                 $34,546.00                         $0.00                            $0.00   Outdated CL Specific
No Value                      MICROSOFT TERMINAL SERVICES CAL                CL0000001134-1     CLTOOH                         1                $817.38                    $817.38                        $0.00                            $0.00   Outdated CL Specific
No Value                      MICROSOFT USER CAL                             CL0000001132-1     CLTOOH                         1              $5,593.90                 $5,593.90                         $0.00                            $0.00   Outdated CL Specific
Location unknown              MINITAB 14 (2)                                 CL0000000338-1     CLTOOH                         2              $2,171.82                 $2,171.82                         $0.00                            $0.00   Outdated CL Specific
No Value                      MS EXCHANGE SERVER 2007 MEDIA KI               CL0000001133-1     CLTOOH                         1                  $27.70                     $27.70                       $0.00                            $0.00   Outdated CL Specific
No Value                      MS EXCHANGE SVR ENGLISH LIC/SA P               CL0000001131-1     CLTOOH                         1                $835.85                    $835.85                        $0.00                            $0.00   Outdated CL Specific
No Value                      MS WINDOWS 2003 SERVER STANDARD                CL0000001129-1     CLTOOH                         1              $1,105.09                 $1,105.09                         $0.00                            $0.00   Outdated CL Specific
No Value                      MS WINDOWS SERVER 2003 STD MEDIA               CL0000001130-1     CLTOOH                         1                  $27.70                     $27.70                       $0.00                            $0.00   Outdated CL Specific
No Value                      NEW SERVERS & ASSOCIATED HARDWAR               CL0000001152-1     CLTOOH                         1           $145,893.27               $145,893.27                          $0.00                            $0.00   Outdated CL Specific
                                                                                                                     ------         ------------------   ------------------         ------------------


Pulturision                   150 HP COMP, PNEUM DRYER & FILTE               CL0000000078-1     CLTOOH                          1          $31,586.00                 $31,586.00                          $0.00                            $0.00 Outdated cost to remove out weight cost to sell           ($1,920.00)
Location unknown              2.000D X 16GA X 20FT                           CL0000000111-1     CLTOOH                          1             $200.00                    $200.00                          $0.00
Office                        23" METAL BASE CABINETS                        CL0000000095-1     CLTOOH                          1           $1,510.00                  $1,510.00                          $0.00                         $100.00    Cost to remove and load potential give away
Location unknown              3 HP MOTOR                                     CL0000000061-1     CLTOOH                          1           $1,066.70                  $1,066.70                          $0.00                           $0.00    Unknown Item
Location unknown              301 UNPAINTED BRACKETS (1/3)                   CL0000000040-1     CLTOOH                          1           $1,547.00                  $1,547.00                          $0.00                           $0.00
8000 Line                     5 PUNCH STATION                                CL0000000133-1     CLTOOH                          1           $7,400.00                  $7,400.00                          $0.00                           $0.00    CL Specific for vinyl                                     ($120.00)
5000 Line                     5010 SILL & 520 ADAPTER                        CL0000000136-1     CLTOOH                          1          $11,200.00                 $11,200.00                          $0.00                           $0.00    CL Specific Vinyl                                         ($120.00)
8000 Line                     8000 DOUBLE HUNG SAWS                          CL0000000479-1     CLTOOH                          1          $99,520.00                 $99,520.00                          $0.00                           $0.00    CL Specific Cuting Fiberglass Outdated 15 + Years       ($1,920.00)
Shipping & Fab                A - FRAME                                      CL0000000053-1     CLTOOH                          1             $900.00                    $900.00                          $0.00                           $0.00
Maintenance Office            AIR COMPRESSOR                                 CL0000000007-1     CLTOOH                          1           $6,086.20                  $6,086.20                          $0.00                         $400.00    Outdated
Location unknown              AIR LINE DRYER                                 CL0000000006-1     CLTOOH                          1           $4,884.00                  $4,884.00                          $0.00                           $0.00    Outdated cost to remove out weight cost to sell
Shipping                      ANALOG BENCH SCALE                             CL0000000112-1     CLTOOH                          1           $2,220.45                  $2,220.45                          $0.00                         $200.00    Cost to remove
8000 Line                     ASSEMBLY RACK                                  CL0000000018-1     CLTOOH                          1           $1,935.29                  $1,935.29                          $0.00                         $250.00    Cost to remove out
8000 Line No Value            AUTO DRILLING STATION                          CL0000000100-1     CLTOOH                          1          $12,500.00                 $12,500.00                          $0.00                           $0.00    CL Specific drill station for fiberglass                 ($450.00)
Location unknown              CAP,FEM,DUST,AL,CPLG,QCHNG                     CL0000000142-1     CLTOOH                          1             $567.67                    $567.67                          $0.00                           $0.00    Unknown Item
Paint Department              COLOR EYE XTH                                  CL0000000096-1     CLTOOH                          1          $10,382.67                 $10,382.67                          $0.00                           $0.00    Outdated cost have come down substaintial
No Value                      COMBUSTIBLE DUST SUPPRESSION SYS               CL0000001141-1     CLTOOH                          1          $57,475.06                 $57,475.06                          $0.00                           $0.00    CL & Building Specific                                  ($1,920.00)
No Value                      COMBUSTIBLE DUST SUPPRESSION SYS               CL0000001142-1     CLTOOH                          1          $57,475.06                 $57,475.06                          $0.00                           $0.00    CL & Building Specific                                  ($1,920.00)
No Value                      COMBUSTIBLE DUST SUPPRESSION SYS               CL0000001144-1     CLTOOH                          1          $42,320.45                 $42,320.45                          $0.00                           $0.00    CL & Building Specific                                  ($1,920.00)
Location unknown              COMPARATOR                                     CL0000000064-1     CLTOOH                          1             $700.00                    $700.00                          $0.00                           $0.00    Unknown Item
No Value                      CUSTOM EXHIBIT FOR PARIS                       CL0000000109-1     CLTOOH                          1          $15,975.00                 $15,975.00                          $0.00                           $0.00    No longer have
8000 Line                     DELTA 14" RADIAL ARM SAW                       CL0000000034-1     CLTOOH                          1           $4,980.00                  $4,980.00                          $0.00                         $400.00    Outdated and cost to pick up
8000 Line                     DELTA 14" BANDSAW W/ STAND                     CL0000000037-1     CLTOOH                          1            $859.00                     $859.00                          $0.00                         $100.00
Mulling Department            DELTA EDGE SANDER                              CL0000000025-1     CLTOOH                          1             $950.00                   $950.00                           $0.00                         $100.00
SDL Area                      DELTA SANDING CENTER                           CL0000000032-1     CLTOOH                          1           $8,582.00                  $8,582.00                          $0.00
Location unknown              DIGITAL READOUT SYSTEM                         CL0000000047-1     CLTOOH                          1           $4,185.00                  $4,185.00                          $0.00                            $0.00 Item Unknown                                          -
8000 Line                     DRILLING STATION - DEADLIGHT TRA               CL0000000277-1     CLTOOH                          1           $4,950.00                  $4,950.00                          $0.00                            $0.00 CL Fiberglass Specific                                      ($240.00)
No Value                      DUCT FOR DUST COLLECTOR                        CL0000000055-1     CLTOOH                          1          $12,000.00                 $12,000.00                          $0.00                            $0.00 CL Specific                                               ($1,200.00)
Fabrication                   DUST COLLECTOR                                 CL0000000015-1     CLTOOH                          1           $5,642.00                  $5,642.00                          $0.00                         $750.00
Fabrication                   DUST COLLECTOR                                 CL0000000028-1     CLTOOH                          1             $269.00                    $269.00                          $0.00                          $750.00
Fabrication                   DUST COLLECTOR                                 CL0000000057-1     CLTOOH                          1          $22,054.00                 $22,054.00                          $0.00                        $3,600.00                                                           ($1,440.00)
Only Value Torit Collectors   DUST COLLECTOR DUCTS                           CL0000000005-1     CLTOOH                          1           $5,790.00                  $5,790.00                          $0.00                            $0.00                                                             ($960.00)
Only Value Torit Collectors   DUST COLLECTOR REMOVAL                         CL0000000069-1     CLTOOH                          1           $6,125.00                  $6,125.00                          $0.00                            $0.00                                                             ($960.00)
Only Value Torit Collectors   EASY DUCT SYSTEM                               CL0000000105-1     CLTOOH                          1           $1,262.00                  $1,262.00                          $0.00                            $0.00
Location unknown              ELEC COMP & CAPTR (1/3)                        CL0000000033-1     CLTOOH                          1             $803.27                    $803.27                          $0.00                            $0.00
No Value                      FREIGHT                                        CL0000000062-1     CLTOOH                          1             $263.18                    $263.18                          $0.00                            $0.00
No Value                      FREIGHT                                        CL0000000063-1     CLTOOH                          1           $1,071.59                  $1,071.59                          $0.00                            $0.00
No Value                      FREIGHT                                        CL0000000075-1     CLTOOH                          1           $2,068.20                  $2,068.20                          $0.00                            $0.00
                              System: 7/13/2020 12:28:58 PM                                     Comfort Line, LTD                                         Page:                                                3

                                                                                                Fixed Assets Inve    ntory Li st by Class




Quality office                IMPACT TESTER                                  CL0000000017-1     CLTOOH                          1           $1,104.92                  $1,104.92                       $0.00                               $0.00   Outdated
Shipping                      INSCALE SCALE BASE                             CL0000000065-1     CLTOOH                          1           $1,397.00                  $1,397.00                       $0.00                               $0.00   Unknown Item
No Value                      INSTALL BEARINGS & RAILS                       CL0000000077-1     CLTOOH                          1           $1,666.19                  $1,666.19                       $0.00                               $0.00
No Value                      INSTALLATION                                   CL0000000104-1     CLTOOH                          1           $5,285.00                  $5,285.00                       $0.00                               $0.00
SDL area No value             INTERIOR WOOD DRILL & ROUTER                   CL0000000120-1     CLTOOH                          1           $1,170.00                  $1,170.00                       $0.00                               $0.00   CL Specific for SDL                                      ($120.00)
fabrication                   JET HAND PALLET TRUCK                          CL0000000030-1     CLTOOH                          1            $446.25                     $446.25                       $0.00                               $0.00   cheaper to buy new one
shipping                      JUMBO STRETCH WRAP MACHINE                     CL0000000129-1     CLTOOH                          1          $20,395.00                 $20,395.00                       $0.00                           $3,600.00   Not CL Specific 15+years
No Value                      MACHINERY INSTALLATION                         CL0000000103-1     CLTOOH                          1           $7,500.00                  $7,500.00                       $0.00                               $0.00
Maintenance Office            MANUAL ROUTING MACHINE                         CL0000000050-1     CLTOOH                          1          $14,500.00                 $14,500.00                       $0.00                               $0.00   Unknown Item                                             ($240.00)
Location unknown              METHOD 1RTE INTERLOCK & MOTOR                  CL0000000139-1     CLTOOH                          1           $7,500.00                  $7,500.00                       $0.00                               $0.00   Unknown Item
SDL Area                      MILLING MACHINE                                CL0000000123-1     CLTOOH                          1          $14,114.00                 $14,114.00                       $0.00                               $0.00   Unknown Item
SDL area                      MILWAUKEE 10" COMPOUND MITRE SAW               CL0000000038-1     CLTOOH                          1             $339.95                    $339.95                       $0.00                              $50.00   Not CL Specific
No Value                      MISC PARTS                                     CL0000000031-1     CLTOOH                          1            $333.34                     $333.34                       $0.00                               $0.00
Pultrusion                    MITE-E LIFT SP20                               CL0000000011-1     CLTOOH                          1           $6,318.66                  $6,318.66                       $0.00                               $0.00   Custom for fiberglass matte                              ($240.00)
No Value                      MODIFICATION DRILL                             CL0000000074-1     CLTOOH                          1          $18,725.00                 $18,725.00                       $0.00                               $0.00
Mulling Department No Value   NAIL FIN PUNCHES 8000                          CL0000000079-1     CLTOOH                          1           $8,000.00                  $8,000.00                       $0.00                               $0.00   CL Vinyl specific                                        ($560.00)
Shipping                      Orion Stretch Wrapper                          CL0000001160-1     CLTOOH                          1           $4,357.15                    $625.36                   $3,731.79                           $1,000.00   15+years not CL Specific




                                                    20-31883-jpg   Doc 15   FILED 08/06/20                                          ENTERED 08/06/20 13:07:02                                                                                              Page 10 of 46
Location unknown     OVEN GRAVITY ENAMEL EXTCBR                        CL0000000010-1     CLTOOH                          1          $1,793.44                 $1,793.44                      $0.00         $0.00   Unknown Item
Paint Department     PAINT CABINET                                     CL0000000012-1     CLTOOH                          1            $452.85                   $452.85                      $0.00        $50.00
Paint Department     PAINT GUN & HOSE                                  CL0000000022-1     CLTOOH                          1            $281.01                   $281.01                      $0.00         $0.00
5000 Line            PD JAMBS & HEADERS                                CL0000000125-1     CLTOOH                          1         $61,000.00                $61,000.00                      $0.00         $0.00   CL Specific Fiberglass                         ($1,920.00)
5000 Line            PD SASH & JAMBS                                   CL0000000135-1     CLTOOH                          1          $7,400.00                 $7,400.00                      $0.00         $0.00   CL Specific Fiberglass                           ($580.00)
5000 Line            PD SILL ROUTER-KENT JOB# 3668                     CL0000000107-1     CLTOOH                          1         $27,977.00                $27,977.00                      $0.00         $0.00   CL Specific Fiberglass                           ($960.00)
5000 Line            PD VERTICLE A FRAME                               CL0000000124-1     CLTOOH                          1          $2,760.00                 $2,760.00                      $0.00         $0.00   CL Specific Fiberglass                           ($580.00)
5000 Line            PRODUCTION CARTS                                  CL0000000009-1     CLTOOH                          1          $6,250.00                 $6,250.00                      $0.00      $200.00    Cost to pick up and remove
5000 Line            PUNCH                                             CL0000000119-1     CLTOOH                          1          $1,600.00                 $1,600.00                      $0.00         $0.00   CL Vinyl specific                               ($240.00)
5000 Line            PUNCHES                                           CL0000000080-1     CLTOOH                          1          $4,000.00                 $4,000.00                      $0.00         $0.00   CL Vinyl specific                               ($240.00)
5000 Line            PUNCHES                                           CL0000000081-1     CLTOOH                          1          $4,000.00                 $4,000.00                      $0.00         $0.00   CL Vinyl specific                               ($240.00)
5000 Line            PUNCHES                                           CL0000000082-1     CLTOOH                          1          $4,000.00                 $4,000.00                      $0.00         $0.00   CL Vinyl specific                               ($240.00)
5000 Line            PUNCHES                                           CL0000000092-1     CLTOOH                          1          $5,000.00                 $5,000.00                      $0.00         $0.00   CL Vinyl specific                               ($240.00)
5000 Line            PUNCHES & RECEIVERS                               CL0000000140-1     CLTOOH                          1          $1,900.00                 $1,900.00                      $0.00         $0.00   CL Vinyl specific                               ($240.00)
Location unknown     PW CLINCH TOOL                                    CL0000000094-1     CLTOOH                          1          $2,437.74                 $2,437.74                      $0.00         $0.00   Item Unknown
Location unknown     R&D GAUGE 1&2 / MFG GAUGE 1&2                     CL0000000059-1     CLTOOH                          1          $9,125.00                 $9,125.00                      $0.00         $0.00   Item Unknown
Inventory            RACKS                                             CL0000000084-1     CLTOOH                         29         $71,600.00                $71,600.00                      $0.00     $3,200.00   Cost to remove all fiberglass from racks        ($960.00)
Location unknown     RETAIL EXHIBIT (MENARDS-MN)                       CL0000000102-1     CLTOOH                          1         $19,907.54                $19,907.54                      $0.00         $0.00   Item no longer at CL
8000 Line            RNPT 750 LOBSTER GUN                              CL0000000048-1     CLTOOH                          1          $2,323.71                 $2,323.71                      $0.00         $0.00   Unknown Item
Maintenance Office   ROUTER W/ MOTOR                                   CL0000000085-1     CLTOOH                          1          $1,052.81                 $1,052.81                      $0.00      $100.00    Outdated
No Value             RUFF ELECTRIC                                     CL0000000026-1     CLTOOH                          1          $1,132.96                 $1,132.96                      $0.00         $0.00
2100 Line            SASH ASSEMBLY PRESS                               CL0000000145-1     CLTOOH                          1          $4,079.00                 $4,079.00                      $0.00         $0.00   CL Fiberglass Specific                           ($960.00)
2100 Line            SASH FAB CENTER                                   CL0000000113-1     CLTOOH                          1        $195,000.00               $195,000.00                      $0.00         $0.00   CL Fiberglass Specific                         ($3,840.00)
2100 Line            SASH FAB CENTER                                   CL0000000824-1     CLTOOH                          1         $84,000.00                $84,000.00                      $0.00         $0.00   CL Fiberglass Specific                         ($1,920.00)
2100 Line            SASH SAW                                          CL0000000823-1     CLTOOH                          1         $27,500.00                $27,500.00                      $0.00         $0.00   CL Fiberglass Specific                           ($960.00)
2100 Line            SAW & ROUTER                                      CL0000000014-1     CLTOOH                          1         $64,134.00                $64,134.00                      $0.00         $0.00   CL Fiberglass Specific                           ($960.00)
2100 Line            SAW GUARDS                                        CL0000000008-1     CLTOOH                          1          $1,495.00                 $1,495.00                      $0.00         $0.00   CL Fiberglass Specific                           ($240.00)
5000 Line            SCREEN TRACK                                      CL0000000068-1     CLTOOH                          1          $1,915.00                 $1,915.00                      $0.00         $0.00   CL Specific                                      ($240.00)
no Value             Shipping for Orion Wrapper                        CL0000001160-2     CLTOOH                          1          $4,370.00                   $627.24                  $3,742.76       $950.00
5000 Line no Value   SHOW DISPLAY                                      CL0000000097-1     CLTOOH                          1         $93,614.87                $93,614.87                      $0.00         $0.00   CL Specific
                     System: 7/13/2020 12:28:58 PM                                        Comfort Line, LTD                                        Page:                                           4

                                                                                          Fixed Assets Inve    ntory Li st by Class




                     Description                                       Asset ID           Location ID          Qty            Cost Basis          Accum Depr                Net Book
                     ---------------------------------                 ----------------   ------------------   --------       ------------------- -------------------       -------------------
8000 Line            SOFTWARE CHANGE                                   CL0000000091-1     CLTOOH                          1             $1,000.00                $1,000.00                      $0.00       $0.00   CL Specific
8000 Line            ST GRAVITY CONVEYOR W/ ROLLERS                    CL0000000046-1     CLTOOH                          1               $519.40                   $519.40                     $0.00       $0.00   CL Specific                                -
3000 Line            STOREFRONT FABRICATION EQUIPMENT                  CL0000001154-1     CLTOOH                          1           $96,097.25                $68,699.93               $27,397.32         $0.00   CL Specific                                    ($1,920.00)
Shipping             STRETCH WRAPPER                                   CL0000000016-1     CLTOOH                          1           $13,762.16                $13,762.16                      $0.00   $2,500.00
Location unknown     T-BAR END MILL                                    CL0000000825-1     CLTOOH                          1           $11,500.00                $11,500.00                      $0.00       $0.00   CL Specific                                    ($1,920.00)
Location unknown     TABLES                                            CL0000000122-1     CLTOOH                          1             $3,575.00                $3,575.00                      $0.00       $0.00   CL Specific
Location unknown     TEMP CIRCULATOR                                   CL0000000088-1     CLTOOH                          1             $2,558.30                $2,558.30                      $0.00       $0.00   CL Specific
No Value             TESTING EQUIPMENT PARTS                           CL0000000029-1     CLTOOH                          1               $468.47                   $468.47                     $0.00       $0.00
fabrication          TIGER 10                                          CL0000000044-1     CLTOOH                          2             $8,940.00                $8,940.00                      $0.00    $750.00
fabrication          TIGER 16                                          CL0000000045-1     CLTOOH                          1             $7,370.00                $7,370.00                      $0.00    $750.00
fabrication          TIGER STOP                                        CL0000000138-1     CLTOOH                          1             $6,655.00                $6,655.00                      $0.00    $750.00
fabrication          TIGER STOP 10                                     CL0000000116-1     CLTOOH                          1             $3,875.00                $3,875.00                      $0.00    $650.00
fabrication          TIGER STOP 10                                     CL0000000117-1     CLTOOH                          1             $4,215.00                $4,215.00                      $0.00    $550.00
fabrication          TIGER STOP 10 W/ STAND & SFTWR                    CL0000000043-1     CLTOOH                          1             $4,470.00                $4,470.00                      $0.00     $550.00
fabrication          TIGER STOP 10' - FRAME SAW                        CL0000000830-1     CLTOOH                          1             $5,950.00                $5,950.00                      $0.00    $750.00
fabrication          TIGER STOP 10' - SASH SAW                         CL0000000831-1     CLTOOH                          1             $5,950.00                $5,950.00                      $0.00     $750.00
fabrication          TIGER STOP 12                                     CL0000000118-1     CLTOOH                          1             $5,165.00                $5,165.00                      $0.00    $750.00
fabrication          TIGER STOP 20                                     CL0000000066-1     CLTOOH                          1             $7,915.00                $7,915.00                      $0.00    $750.00
fabrication          TIGER STOP 8                                      CL0000000089-1     CLTOOH                          1             $4,620.00                $4,620.00                      $0.00    $650.00
fabrication          TIGER STOP CONTR/STAND - SASH SA                  CL0000000835-1     CLTOOH                          1               $245.00                   $245.00                     $0.00       $0.00
fabrication          TIGER STOP LEVEL II - FRAME SAW                   CL0000000832-1     CLTOOH                          1               $510.00                   $510.00                     $0.00       $0.00
fabrication          TIGER STOP LEVEL II - SASH SAW                    CL0000000833-1     CLTOOH                          1               $510.00                   $510.00                     $0.00       $0.00
fabrication          TIGER STOP UPGRADES                               CL0000000101-1     CLTOOH                          1               $680.00                   $680.00                     $0.00       $0.00
5000 Line            TILT & ASSEMBLY TABLE                             CL0000000131-1     CLTOOH                          1             $6,558.50                $6,558.50                      $0.00       $0.00                                                   ($240.00)
Fabrication          TOOLS & DRILLS                                    CL0000000035-1     CLTOOH                          1             $1,069.31                $1,069.31                      $0.00     $750.00
Location unknown     TRAIN TRACK & A FRAME                             CL0000000052-1     CLTOOH                          1             $5,980.00                $5,980.00                      $0.00       $0.00
Location unknown     TRAINING FOR GLAZIER                              CL0000000130-1     CLTOOH                          1             $2,000.00                $2,000.00                      $0.00       $0.00
5000 lINE            VERTICAL HAND ASSIST                              CL0000000110-1     CLTOOH                          1           $74,336.61                $74,336.61                      $0.00   $4,500.00   15+years old
Quality Office       WEATHERING TESTER                                 CL0000000023-1     CLTOOH                          1               $200.00                   $200.00                     $0.00       $0.00   Unknown Item
5000 Line            WEEP COPY ROUTER                                  CL0000000073-1     CLTOOH                          1           $12,725.00                $12,725.00                      $0.00       $0.00   CL Specific                                     ($960.00)
fabrication          WINDOW RACKS                                      CL0000000036-1     CLTOOH                         10             $3,633.75                $3,633.75                      $0.00     $250.00   Cost to pick up
sHIpping             YALE FORK LIFT                                    CL0000000024-1     CLTOOH                          1           $22,395.38                $22,395.38                      $0.00       $0.00   No longer have Yale
Mulling department   YELLOW CABINET                                    CL0000000019-1     CLTOOH                          1               $555.13                   $555.13                     $0.00      $50.00   Cost to pick up

                     Totals for Class ID FAB M&E
                     FABRICATION M                                     ACHINERY & EQUIP
                                                                                                               ------         ------------------ ------------------      ------------------
                                                                                                                        203       $2,396,188.48            $2,352,165.96              $44,022.52

                     System: 7/13/2020 12:28:58 PM                                        Comfort Line, LTD                                        Page:                                            5

                                                                                          Fixed Assets Inve    ntory Li st by Class




Dies No value        8000 Series DH Snap in Header                     CL0000001171-1     RESCHCOR                        1          $2,990.00                  $1,001.23                 $1,988.77        $0.00    Vinyl Die No Value CL Specific
Dies No value        8000/8020 Series Interlock                        CL0000001179-1     RESCHCOR                        1          $2,370.00                    $793.58                 $1,576.42        $0.00    Vinyl Die No Value CL Specific
Dies No value        8000Series DH Head Sill Expander                  CL0000001174-1     RESCHCOR                        1          $2,690.00                    $900.77                 $1,789.23        $0.00    Vinyl Die No Value CL Specific
Dies No value        8020 Series Screen Filler                         CL0000001176-1     RESCHCOR                        1            $990.00                    $331.50                   $658.50        $0.00    Vinyl Die No Value CL Specific
Dies No value        8020 Series SL Jamb Cover                         CL0000001178-1     RESCHCOR                        1          $1,870.00                    $626.18                 $1,243.82        $0.00    Vinyl Die No Value CL Specific
Dies No value        8020 Slide Track Filler                           CL0000001177-1     RESCHCOR                        1          $3,400.00                  $1,138.52                 $2,261.48        $0.00    Vinyl Die No Value CL Specific
Dies No value        8020 Slider Interlock Closure                     CL0000001175-1     RESCHCOR                        1          $3,290.00                  $1,101.69                 $2,188.31        $0.00    Vinyl Die No Value CL Specific
Dies No value        8800 Series DH Sah Stop                           CL0000001170-1     RESCHCOR                        1          $1,470.00                    $492.25                   $977.75        $0.00    Vinyl Die No Value CL Specific
Dies No value        DH Balance Cover                                  CL0000001172-1     RESCHCOR                        1          $3,650.00                  $1,222.19                 $2,427.81        $0.00    Vinyl Die No Value CL Specific
Dies No value        Die 7/8" Glass Glazing bead                       CL0000001161-1     RESCHCOR                        1          $2,490.00                    $833.77                 $1,656.23        $0.00    Vinyl Die No Value CL Specific
Dies No value        Mull Strip p/n 814                                CL0000001173-1     RESCHCOR                        1          $1,090.00                    $364.97                  $725.03         $0.00    Vinyl Die No Value CL Specific
Dies No value        PD H Mullion                                      CL0000001181-1     RESCHCOR                        1          $1,930.00                    $646.27                 $1,283.73        $0.00    Vinyl Die No Value CL Specific
Dies No value        PT204 2112 PVC CS/AW/PW GLAZING                   CL0000001148-1     RESCHCOR                        1         $11,250.00                 $11,250.00                     $0.00        $0.00    Vinyl Die No Value CL Specific
Dies No value        SIll Track Filler Transom Unit                    CL0000001165-1     RESCHCOR                        1          $3,390.00                  $1,135.16                 $2,254.84        $0.00    Vinyl Die No Value CL Specific
Dies No value        Vinyl Frame Support                               CL0000001180-1     RESCHCOR                        1          $3,770.00                  $1,262.38                 $2,507.62        $0.00    Vinyl Die No Value CL Specific




                                              20-31883-jpg   Doc 15   FILED 08/06/20                                          ENTERED 08/06/20 13:07:02                                                                      Page 11 of 46
                        Totals for Class ID FAB T&D
                        FABRICATION T                                      OOL & DIE
                                                                                                                ------  ------------------ ------------------       ------------------
                                                                                                                     22         $60,720.00               $27,815.30              $32,904.70
                                                                                                                ====== ==================  ================== ==================
                        22 Assets

                        System: 7/13/2020 12:28:58 PM                                       Comfort Line, LTD                                    Page:                                         6

                                                                                            Fixed Assets Inve   ntory Li st by Class




office                  InTech Phone System                                CL0000001182-1                                1           $3,367.99                   $66.11              $3,301.88        $0.00    No Value
office                  OFFICE FURNITURE                                   CL0000000288-1   CLTOOH                       1           $2,757.40                $2,757.40                  $0.00      $200.00    outdated
office                  OFFICE PARTITIONS / WALLS                          CL0000000303-1   CLTOOH                       1           $4,000.00                $4,000.00                  $0.00        $0.00    No Value
office                  PRESENTATION CABINET                               CL0000000299-1   CLTOOH                       1             $542.89                 $542.89                   $0.00        $0.00    No Value
office                  PROJECTOR                                          CL0000000307-1   CLTOOH                       1             $960.74                 $960.74                   $0.00       $25.00    outdated
office                  RE-MARK-ABLE BOARD                                 CL0000000301-1   CLTOOH                       1            $536.82                   $536.82                  $0.00        $0.00    No Value

                        Totals for Class ID OFFICE EQUIP
                        OFFICE EQUIPM                                      ENT
                                                                                                                ------  ------------------ ------------------       ------------------
                                                                                                                     18         $60,106.47               $56,804.59                $3,301.88
                                                                                                                ====== ==================  ================== ==================
                        17 Assets

                        System: 7/13/2020 12:28:58 PM                                       Comfort Line, LTD                                    Page:                                         9

                                                                                            Fixed Assets Inve   ntory Li st by Class




Paint Department        MINIMIZER 18 GALLON SOLVENT RECL                   CL0000000285-1   CLTOOH                        1         $17,961.97              $17,961.97                    $0.00    $1,250.00 Would sell as a complete system with
Paint Department        PAINT BOOTH                                        CL0000000838-1   CLTOOH                        1         $11,239.00              $11,239.00                    $0.00     $500.00 Would sell as a complete system with
Office                  PAINT BOOTH DRAWINGS                               CL0000000262-1   CLTOOH                        1          $1,250.00               $1,250.00                    $0.00        $0.00 Would sell as a complete system with

                        Totals for Class ID PAINTROOM M &                  E
                                                                                                                ------        ------------------ ------------------      ------------------
                                                                                                                         17         $139,505.17              $121,737.08              $17,768.09

                        System: 7/13/2020 12:28:58 PM                                       Comfort Line, LTD                                    Page:                                        10

                                                                                            Fixed Assets Inve   ntory Li st by Class




Paint Department        5 KVA GE TRANSFORMER                               CL0000000207-1   CLTOOH                        1            $175.00                 $175.00                   $0.00         $0.00   Item Unknown
Paint Department        55 GAL DRUM AGITATOR                               CL0000000216-1   CLTOOH                        1            $826.25                 $826.25                   $0.00        $50.00   Would sell as a complete system
Pultrusion Department   6 SECTION PULTRUSION CREEL ASSY                    CL0000000846-1   CLTOOH                        1         $28,000.00              $28,000.00                   $0.00         $0.00   CL Specific                                         ($1,920.00)
Pultrusion Department   80 MANDREL                                         CL0000000200-1   CLTOOH                        1          $2,031.00               $2,031.00                   $0.00         $0.00   CL Specific                                           ($240.00)
Quality Office          ADHESION TESTER                                    CL0000000256-1   CLTOOH                        1            $964.00                $964.00                    $0.00         $0.00   Item Unknown
Paint Department        BINKS MACH 1 AIR GUN                               CL0000000219-1   CLTOOH                        1          $3,722.65               $3,722.65                   $0.00      $750.00    Heavily used
Paint Department        BTM MATGUIDES 803/805                              CL0000000203-1   CLTOOH                        1            $580.00                $580.00                    $0.00         $0.00   Heavily used
Paint Department        CERAMIC EYELETS                                    CL0000000149-1   CLTOOH                        1            $195.74                 $195.74                   $0.00         $0.00   Heavily used
Paint Department        COLLECTOR SILENCER EXT                             CL0000000266-1   CLTOOH                        1          $1,670.00               $1,670.00                   $0.00         $0.00   Heavily used
Paint Department        COMBUSTIBLE DUST SUPPRESSION SYS                   CL0000001145-1   CLTOOH                        1         $42,320.45              $42,320.45                   $0.00         $0.00   Booth specific Certification
Paint Department        COMBUSTIBLE DUST SUPPRESSION SYS                   CL0000001151-1   CLTOOH                        1         $44,097.51              $37,820.06               $6,277.45         $0.00   Booth specific Certification                        ($3,840.00)
Pultrusion Department   CRANE                                              CL0000000271-1   CLTOOH                        1         $21,130.00              $21,130.00                   $0.00     $1,200.00   Rigger cost to remove more than it would be worth
Pultrusion Department   CREEL FRAMES                                       CL0000000245-1   CLTOOH                       18         $22,624.00              $22,624.00                   $0.00         $0.00   CL Specific                                         ($1,920.00)
Location unknown        CUSTOMS - SHIPPING                                 CL0000000255-1   CLTOOH                        1          $1,518.54               $1,518.54                   $0.00         $0.00   Item Unknown
Location unknown        CUSTOMS / SHIPPING                                 CL0000000253-1   CLTOOH                        1         $16,017.71              $16,017.71                   $0.00         $0.00   Item Unknown
Location unknown        CUT OFFS                                           CL0000000163-1   CLTOOH                        1            $352.61                 $352.61                   $0.00         $0.00   Item Unknown
Pultrusion Department   DRIP PANS                                          CL0000000238-1   CLTOOH                        1          $3,685.00               $3,685.00                   $0.00         $0.00   CL Specific                                          ($360.00)
Pultrusion Department   DRUM TRUCK                                         CL0000000177-1   CLTOOH                        1            $291.59                 $291.59                   $0.00         $0.00   CL Specific
Pultrusion Department   DRUM TRUCK                                         CL0000000188-1   CLTOOH                        1            $341.15                 $341.15                   $0.00         $0.00   CL Specific
Pultrusion Department   DRYER SYSTEM 4 60L                                 CL0000000234-1   CLTOOH                        1         $37,415.00              $37,415.00                   $0.00         $0.00   CL Specific                                         ($1,920.00)
Pultrusion Department   DUST COLLECTOR                                     CL0000000147-1   CLTOOH                        1            $391.06                 $391.06                   $0.00         $0.00   Item Unknown
no Value                DUST COLLECTOR                                     CL0000000161-1   CLTOOH                        1            $698.35                 $698.35                   $0.00         $0.00   Item Unknown
no Value                DUST COLLECTOR                                     CL0000000176-1   CLTOOH                        1            $410.55                 $410.55                   $0.00         $0.00   Item Unknown
no Value                DUST COLLECTOR                                     CL0000000179-1   CLTOOH                        1            $410.55                 $410.55                   $0.00         $0.00   Item Unknown
no Value                DUST COLLECTOR                                     CL0000000190-1   CLTOOH                        1            $834.80                 $834.80                   $0.00         $0.00   Item Unknown
no Value                DYNISCO ATC PRESSURE CONTROL                       CL0000000276-1   CLTOOH                        1          $2,834.48               $2,834.48                   $0.00         $0.00   Item Unknown
no Value                ELECTRIC                                           CL0000000168-1   CLTOOH                        1          $5,865.48               $5,865.48                   $0.00         $0.00   Item Unknown
no Value                ELECTRIC                                           CL0000000172-1   CLTOOH                        1          $2,609.59               $2,609.59                   $0.00         $0.00   Item Unknown
no Value                ELECTRIC                                           CL0000000183-1   CLTOOH                        1            $823.83                 $823.83                   $0.00         $0.00   Item Unknown
no Value                ELECTRIC                                           CL0000000194-1   CLTOOH                        1          $4,356.67               $4,356.67                   $0.00         $0.00   Item Unknown
no Value                ELECTRIC                                           CL0000000235-1   CLTOOH                        1          $7,975.00               $7,975.00                   $0.00         $0.00   Item Unknown
no Value                ELECTRIC                                           CL0000000258-1   CLTOOH                        1          $7,425.00               $7,425.00                   $0.00         $0.00   Item Unknown
no Value                ELECTRIC                                           CL0000000259-1   CLTOOH                        1          $3,495.00               $3,495.00                   $0.00         $0.00   Item Unknown
Location unknown        GRAHAM DRYER                                       CL0000000170-1   CLTOOH                        1          $2,296.17               $2,296.17                   $0.00         $0.00   Outdated
Pultrusion Department   GRIPPERS                                           CL0000000224-1   CLTOOH                        1          $7,100.00               $7,100.00                   $0.00         $0.00   CL Specific
Location unknown        HDPE 36"X108"X3/16"                                CL0000000246-1   CLTOOH                       90          $4,590.00               $4,590.00                   $0.00         $0.00   Item Unknown
Location unknown        HEAT CONTROL                                       CL0000000213-1   CLTOOH                        1            $355.75                 $355.75                   $0.00         $0.00   Item Unknown
Location unknown        HI TEMP HEATER BANDS                               CL0000000274-1   CLTOOH                        2            $995.23                 $995.23                   $0.00         $0.00   Item Unknown
Pultrusion Department   HOIST FOR PULLER                                   CL0000000230-1   CLTOOH                        1          $3,988.00               $3,988.00                   $0.00         $0.00   CL Specific                                          ($240.00)
Pultrusion Department   HORIZONTAL FREEZER                                 CL0000000269-1   CLTOOH                        1          $4,605.30               $4,605.30                   $0.00         $0.00   CL Specific & Modified with alarm                    ($360.00)
Pultrusion Department   HYDRAULIC SCISSOR LIFT TABLE                       CL0000000191-1   CLTOOH                        1          $4,989.44               $4,989.44                   $0.00         $0.00   CL Specific
Location unknown        INSTRON TESTER                                     CL0000000151-1   CLTOOH                        1            $437.30                 $437.30                   $0.00         $0.00
Location unknown        JACK PANEL MOUNT BRACKET                           CL0000000209-1   CLTOOH                        1            $275.95                 $275.95                   $0.00         $0.00
Pultrusion Department   LIFT TABLE/WASHER                                  CL0000000146-1   CLTOOH                        1            $661.09                 $661.09                   $0.00         $0.00   CL Specific to run pultrusion                         ($60.00)
Pultrusion Department   LIFTER DRUM/BARREL TRUCK                           CL0000000148-1   CLTOOH                        1            $147.03                 $147.03                   $0.00         $0.00   CL Specific to run pultrusion                         ($60.00)
Pultrusion Department   LINE 3 & 4 SAWS W/ DOWNLOAD SOFT                   CL0000000478-1   CLTOOH                        1        $159,370.00             $159,370.00                   $0.00         $0.00   CL Specific to run pultrusion                         ($60.00)
Pultrusion Department   LINE 4 ADDITION                                    CL0000000257-1   CLTOOH                        1         $13,686.00              $13,686.00                   $0.00         $0.00   CL Specific to run pultrusion
Pultrusion Department   LOAD CELL & PLC AMPS                               CL0000000251-1   CLTOOH                        1          $6,166.73               $6,166.73                   $0.00         $0.00   CL Specific to run pultrusion
Pultrusion Department   LOCKER                                             CL0000000155-1   CLTOOH                        1            $179.83                 $179.83                   $0.00         $0.00   Cost more to remove
Pultrusion Department   LOCKERS                                            CL0000000182-1   CLTOOH                        1            $291.53                 $291.53                   $0.00         $0.00   Cost more to remove
Pultrusion Department   LOT TUBING & ADAPTERS                              CL0000000252-1   CLTOOH                        1          $3,955.00               $3,955.00                   $0.00         $0.00   maintenance on pulturision line




                                                  20-31883-jpg   Doc 15   FILED 08/06/20                                      ENTERED 08/06/20 13:07:02                                                                Page 12 of 46
Pultrusion Department            LUMBER                                                                                   CL0000000240-1     CLTOOH                         1           $2,434.39                  $2,434.39                         $0.00         $0.00   maintenance on pulturision line
Pultrusion Department            MAT SLITTER                                                                              CL0000000474-1     CLTOOH                         1           $5,750.00                  $5,750.00                         $0.00         $0.00   Pultrusion specific
Pultrusion Department            METTLER-TOLEDO SCALE                                                                     CL0000000218-1     CLTOOH                         1           $2,318.91                  $2,318.91                         $0.00         $0.00   Heavily used
Pultrusion Department            MIX ROOM/BULK RESIN HANDLING                                                             CL0000001138-1     CLTOOH                         1         $209,497.24                $209,497.24                         $0.00         $0.00   CL Specific would not be able to sell would cost to remove       ($19,820.00)
Pultrusion Department            MOUNTING ASSEMBLY FOR CREEL                                                              CL0000000848-1     CLTOOH                         1           $2,807.31                  $2,807.31                         $0.00         $0.00   CL Specific
Pultrusion Department            N8101/Z2201/0/1418                                                                       CL0000000210-1     CLTOOH                         1             $953.49                    $953.49                         $0.00         $0.00   CL Specific
Pultrusion Department            OM-DAQPRO-5300                                                                           CL0000000268-1     CLTOOH                         1           $1,065.39                  $1,065.39                         $0.00         $0.00   CL Specific
Pultrusion Department            PARTS WASHER                                                                             CL0000000228-1     CLTOOH                         1           $1,760.00                  $1,760.00                         $0.00         $0.00   CL Specific would not be able to sell would cost to remove         ($960.00)
Pultrusion Department No value   PIPE, PARTS & FITTINGS                                                                   CL0000000187-1     CLTOOH                         1             $450.56                    $450.56                         $0.00         $0.00   Hook ups no value
Pultrusion Department No value   PLUMBING                                                                                 CL0000000196-1     CLTOOH                         1           $8,830.00                  $8,830.00                         $0.00         $0.00   no value
Pultrusion Department No value   PLUMBING INSTALLATION                                                                    CL0000000260-1     CLTOOH                         1           $3,700.00                  $3,700.00                         $0.00         $0.00
Pultrusion Department            PNEUMATIC SAW TABLE                                                                      CL0000000250-1     CLTOOH                         1         $160,351.37                $160,351.37                         $0.00         $0.00   CL Specific with pultursion lines                                  ($960.00)
Pultrusion Department            POCKET SURF KIT                                                                          CL0000000239-1     CLTOOH                         1           $2,289.08                  $2,289.08                         $0.00         $0.00
Pultrusion Department            PORTABLE CHILLER                                                                         CL0000000220-1     CLTOOH                         1          $17,749.25                 $17,749.25                         $0.00     $1,500.00   Heavily used                                                       ($960.00)
Pultrusion Department            POSITEST AT ADHESIVE TESTER                                                              CL0000000283-1     CLTOOH                         1           $1,703.62                  $1,703.62                         $0.00       $200.00   Outdated
Pultrusion Department            POSITEST THICKNESS GAUGE                                                                 CL0000000184-1     CLTOOH                         1             $334.00                    $334.00                         $0.00         $0.00
Pultrusion Department            PRODUCT RACKS                                                                            CL0000000275-1     CLTOOH                        10           $2,419.20                  $2,419.20                         $0.00         $0.00   No longer have
Pultrusion Department            PULSTAR CX24088 MACH                                                                     CL0000000195-1     CLTOOH                         1         $345,180.00                $345,180.00                         $0.00         $0.00   CL Specific outdated                                              ($1,920.00)
Pultusion Department             PULTRUSION DUST COLLECTOR                                                                CL0000000477-1     CLTOOH                         1          $22,381.00                 $22,381.00                         $0.00     $2,000.00   Heavily used and stored outside.                             -
Pultrusion Department            PULTRUSION DYNAMICS                                                                      CL0000000206-1     CLTOOH                         1          $31,400.00                 $31,400.00                         $0.00         $0.00   CL Specific Programing
Pultrusion Department            PULTRUSION LINE REWORK                                                                   CL0000000267-1     CLTOOH                         1           $7,525.00                  $7,525.00                         $0.00         $0.00   Added for inline painting that never worked.
Pultrusion Department            RACK MODIFICATION                                                                        CL0000000232-1     CLTOOH                         1             $965.25                    $965.25                         $0.00         $0.00   Modification
Pultrusion Department            REMOTE ACCESS ETHERNET MODEM                                                             CL0000000280-1     CLTOOH                         1             $950.00                    $950.00                         $0.00         $0.00   no value
Pultrusion Department            REWORK JAMB FRAME                                                                        CL0000000227-1     CLTOOH                         1          $20,433.00                 $20,433.00                         $0.00         $0.00   Die Modification
Pultrusion Department            ROD, CABLE, BEARINGS, AND COLLAR                                                         CL0000000242-1     CLTOOH                         1           $2,508.93                  $2,508.93                         $0.00         $0.00   maintenance on pulturision line
Pultrusion Department            ROLLER SYSTEM                                                                            CL0000000278-1     CLTOOH                         1           $5,034.00                  $5,034.00                         $0.00         $0.00   Pultrusion specific
Pultrusion Department            RUFF WIRING                                                                              CL0000000153-1     CLTOOH                         1           $1,668.59                  $1,668.59                         $0.00         $0.00   No Value
Pultrusion Department            SERVO CARD HDW INVESTIGATION                                                             CL0000000286-1     CLTOOH                         1           $3,800.00                  $3,800.00                         $0.00         $0.00   No Value
Pultrusion Department            SHIPPING / STORAGE RACKS                                                                 CL0000000185-1     CLTOOH                         1          $25,500.00                 $25,500.00                         $0.00         $0.00   Pultrusion specific
Pultrusion Department            SLITTER                                                                                  CL0000000150-1     CLTOOH                         1          $16,726.72                 $16,726.72                         $0.00      $500.00    Glass Matte slitter heavliy used 20+years
Pultrusion Department            SLITTER                                                                                  CL0000000160-1     CLTOOH                         1           $1,861.44                  $1,861.44                         $0.00         $0.00   Pultrusion specific
Pultrusion Department            SQUARE BOX COVER                                                                         CL0000000212-1     CLTOOH                         1               $6.68                      $6.68                         $0.00         $0.00   No Value
Pultrusion Department            TEMP/PRESSURE KIT                                                                        CL0000000229-1     CLTOOH                         1           $2,829.00                  $2,829.00                         $0.00         $0.00   No Value
Pultrusion Department            TRANSFER TUBES                                                                           CL0000000475-1     CLTOOH                         1          $10,449.62                 $10,449.62                         $0.00         $0.00   No Value
Pultrusion Department            UPGRADE CONTROLS                                                                         CL0000000273-1     CLTOOH                         1          $93,657.04                 $93,657.04                         $0.00         $0.00   Pultrusion specific
                                 System: 7/13/2020 12:28:58 PM                                                                               Comfort Line, LTD                                        Page:                                              12

                                                                                                                                             Fixed Assets Inve    ntory Li st by Class




                                 Description                                                                              Asset ID           Location ID          Qty            Cost Basis          Accum Depr                Net Book
                                 ---------------------------------                                                        ----------------   ------------------   --------       ------------------- -------------------       -------------------
Pultusion Department             VERTICAL LOCKER                                                                          CL0000000193-1     CLTOOH                          1               $627.00                   $627.00                       $0.00       $25.00
Pultusion Department             VERTICAL LOCKER                                                                          CL0000000198-1     CLTOOH                          1               $357.72                   $357.72                       $0.00       $25.00
Pultusion Department             VERTICAL LOCKER                                                                          CL0000000199-1     CLTOOH                          1               $357.72                   $357.72                       $0.00       $25.00
                                 WELDING                                                                                  CL0000000192-1     CLTOOH                          1             $1,837.04                $1,837.04                        $0.00        $0.00
                                 WELDING                                                                                  CL0000000197-1     CLTOOH                          1             $1,329.93                $1,329.93                        $0.00        $0.00
                                 WING PLUMBING                                                                            CL0000000154-1     CLTOOH                          1             $1,763.41                $1,763.41                        $0.00        $0.00

                                 Totals for Class ID PULT M&E
                                 PULTRUSION MA                                                                            CHINERY & EQUIP
Paint Department                 Pultrcoater                                                                                                                                                                                                                                                                                                      -3500
                                                                                                                                                                  ------  ------------------ ------------------      ------------------
                                                                                                                          Total                                       846     $1,963,526.14            $1,957,248.69                $6,277.45                 $68,325.00                                                                         -95090
                                                                                                                                                                  ====== ==================  ================== ==================
                                 130 Assets

                                 System: 7/13/2020 12:28:58 PM                                                                               Comfort Line, LTD                                        Page:                                             13




                                 System: 7/13/2020 12:28:58 PM                        Comfort Line, LTD     Page:   14

                                                                     Fixed Assets Inventory List by Class




                                                                     20-31883-jpg                           Doc 15       FILED 08/06/20                                          ENTERED 08/06/20 13:07:02                                                                         Page 13 of 46
                                                                                                                      WIP

                                                                                                                                                                     Remaining Cost Amt.                              Assoc.                                   Unit of
                                                                                                                                                                                                        Assoc.                    Assoc. Line   Assoc. Comp.
Item No.               Description                                             Posting Date     Entry Type        Document No.   Quantity       Remaining Qty.       Uninvoiced And        Vendor No.                 Document                                 Measure   Entry No.
                                                                                                                                                                                                        Document Type             No.           Line No.
                                                                                                                                                                     Actual                                           No.                                      Code
NSIGU                  7/8" Dbl IG CS36 with Argon 21.125000 x 24.375000             6/4/2020   Purchase          PR009291                 1.                   1.    $            21.56   1067         Sales Order   CL-103020         30000          10000   EA             485033
NSIGU                  7/8" Dbl IG CS36 with Argon 42.000000 x 50.125000             6/4/2020   Purchase          PR009291                 1.                   1.    $            57.94   1067         Sales Order   CL-103020         20000          10000   EA             485032
NSIGU                  7/8" Dbl IG CS36 with Argon 31.875000 x 20.500000             6/4/2020   Purchase          PR009291                 1.                   1.    $            18.18   1067         Sales Order   CL-103020         10000          10000   EA             485031
NSIGU                  7/8" Triple IGU CS36 with Argon 21.625000 x 25.125            7/6/2020   Purchase          PR009646                 1.                   1.    $            39.06   1067         Sales Order   CL-104605         50000          10000   EA             504264
NSIGU                  7/8" Triple IGU CS36 with Argon 20.625000 x 25.125            7/6/2020   Purchase          PR009646                 1.                   1.    $            37.29   1067         Sales Order   CL-104605         40000          10000   EA             504263
NSIGU                  7/8" Triple IGU CS36 with Argon 25.625000 x 19.125            7/6/2020   Purchase          PR009646                 1.                   1.    $            35.51   1067         Sales Order   CL-104605         30000          10000   EA             504262
NSIGU                  7/8" Triple IGU CS36 with Argon 37.375000 x 34.750            7/6/2020   Purchase          PR009646                 1.                   1.    $            90.83   1067         Sales Order   CL-104605         20000          10000   EA             504261
NSIGU                  7/8" Triple IGU CS36 with Argon 25.375000 x 25.187            7/6/2020   Purchase          PR009646                 1.                   1.    $            46.17   1067         Sales Order   CL-104605         10000          10000   EA             504260
2100PW                 2100 Picture                                                 1/31/2020   Positive Adjmt.   PS003464                 2.                   2.    $           308.54                Sales Order   CL-104913         20000              0   EA             450840
2100PW                 2100 Picture                                                 1/31/2020   Positive Adjmt.   PS003464                 2.                   2.    $           308.60                Sales Order   CL-104913         30000              0   EA             450828
1 WINDOW OPENING WIZ                                                                1/31/2020   Positive Adjmt.   PS003463                 2.                   2.    $            12.52                Sales Order   CL-104913         10000              0   EA             450824
SDL.875 ALUM 02                                                                     6/25/2020   Purchase          PR009552                 1.                   1.    $            35.98   1040         Sales Order   CL-105034         10000         560000   EA             498870
NSIGU                  7/8" Dbl IG CS36 with Argon 24.500000 x 19.125000            6/11/2020   Purchase          PR009389                 1.                   1.    $            20.21   1067         Sales Order   CL-105034         10000         610000   EA             488478
SDL.875 ALUM 99                                                                      7/8/2020   Purchase          PR009710                 2.                   2.    $            23.98   1040         Sales Order   CL-105078         10000        2000000   EA             504645
SDL.875 ALUM 99                                                                      7/8/2020   Purchase          PR009710                 2.                   2.    $            23.98   1040         Sales Order   CL-105078         10000        1380000   EA             504644
NSIGU                  7/8" Dbl IG CS36 with Argon 16.687500 x 14.375000            6/18/2020   Purchase          PR009490                 1.                   1.    $            16.14   1067         Sales Order   CL-105078         10000        2050000   EA             492290
NSIGU                  7/8" Dbl IG CS36 with Argon 17.687500 x 14.375000            6/18/2020   Purchase          PR009490                 1.                   1.    $            11.69   1067         Sales Order   CL-105078         10000        1430000   EA             492289
NSIGU                  1" Dbl IGU Tempered Obscure P62 Argon 28.625000 x            7/22/2020   Purchase          PR009842                 1.                   1.    $            64.48   1067         Sales Order   CL-105221        200000         710000   EA             515587
NSIGU                  1" Dbl IGU Tempered Obscure P62 Argon 27.875000 x            7/22/2020   Purchase          PR009842                 1.                   1.    $            57.47   1067         Sales Order   CL-105221        190000         710000   EA             515586
NSIGU                  1" Dbl IGU Tempered Obscure P62 Argon 31.375000 x            7/22/2020   Purchase          PR009842                 1.                   1.    $            71.15   1067         Sales Order   CL-105221        180000         700000   EA             515585
NSIGU                  1" Dbl IGU Tempered Obscure P62 Argon 31.375000 x            7/22/2020   Purchase          PR009842                 1.                   1.    $            71.15   1067         Sales Order   CL-105221        170000         700000   EA             515584
NSIGU                  1" Dbl IGU CS28 with Argon 30.625000 x 57.625000             7/22/2020   Purchase          PR009842                 1.                   1.    $            53.09   1067         Sales Order   CL-105221        150000         800000   EA             515583
NSIGU                  1" Dbl IGU CS28 with Argon 30.625000 x 58.625000             7/22/2020   Purchase          PR009842                 1.                   1.    $            54.01   1067         Sales Order   CL-105221        140000         800000   EA             515582
NSIGU                  1" Dbl IGU CS28 with Argon 30.625000 x 57.875000             7/22/2020   Purchase          PR009842                 1.                   1.    $            53.09   1067         Sales Order   CL-105221        130000         800000   EA             515581
NSIGU                  1" Dbl IGU CS28 with Argon 22.937500 x 58.125000             7/22/2020   Purchase          PR009842                 1.                   1.    $            40.07   1067         Sales Order   CL-105221        120000         790000   EA             515580
NSIGU                  1" Dbl IGU CS28 with Argon 22.937500 x 58.125000             7/22/2020   Purchase          PR009842                 1.                   1.    $            40.07   1067         Sales Order   CL-105221        110000         790000   EA             515579
NSIGU                  1" Dbl IGU CS28 with Argon 22.937500 x 58.125000             7/22/2020   Purchase          PR009842                 1.                   1.    $            40.07   1067         Sales Order   CL-105221        100000         790000   EA             515578
NSIGU                  1" Dbl IGU CS28 with Argon 22.937500 x 58.125000             7/22/2020   Purchase          PR009842                 1.                   1.    $            40.07   1067         Sales Order   CL-105221         90000         790000   EA             515577
NSIGU                  1" Dbl IGU CS28 with Argon 30.875000 x 57.125000             7/22/2020   Purchase          PR009842                 1.                   1.    $            53.09   1067         Sales Order   CL-105221         70000         800000   EA             515576
NSIGU                  1" Dbl IGU CS28 with Argon 31.375000 x 58.625000             7/22/2020   Purchase          PR009842                 1.                   1.    $            55.75   1067         Sales Order   CL-105221         60000         800000   EA             515575
NSIGU                  1" Dbl IGU CS28 with Argon 22.562500 x 57.625000             7/22/2020   Purchase          PR009842                 1.                   1.    $            39.39   1067         Sales Order   CL-105221         50000         790000   EA             515574
NSIGU                  1" Dbl IGU CS28 with Argon 22.562500 x 57.625000             7/22/2020   Purchase          PR009842                 1.                   1.    $            39.39   1067         Sales Order   CL-105221         40000         790000   EA             515573
NSIGU                  1" Dbl IGU CS28 with Argon 22.562500 x 57.625000             7/22/2020   Purchase          PR009842                 1.                   1.    $            39.39   1067         Sales Order   CL-105221         30000         790000   EA             515572
NSIGU                  1" Dbl IGU CS28 with Argon 22.562500 x 57.625000             7/22/2020   Purchase          PR009842                 1.                   1.    $            39.39   1067         Sales Order   CL-105221         20000         790000   EA             515571
A028580 02             2100 AWNING FULL SCREEN: 29.0625 x 26.125                     7/7/2020   Purchase          PR009708            55.187               55.187     $            12.49   1656         Sales Order   CL-105221        200000         840000   UI             504442
A028580 02             2100 AWNING FULL SCREEN: 28.3125 x 23.625                     7/7/2020   Purchase          PR009708            51.937               51.937     $            10.41   1656         Sales Order   CL-105221        190000         840000   UI             504441
A028580 02             2100 AWNING FULL SCREEN: 31.8125 x 26.375                     7/7/2020   Purchase          PR009708            58.187               58.187     $            11.66   1656         Sales Order   CL-105221        180000         830000   UI             504440
A028580 02             2100 AWNING FULL SCREEN: 31.8125 x 26.375                     7/7/2020   Purchase          PR009708            58.187               58.187     $            11.66   1656         Sales Order   CL-105221        170000         830000   UI             504439
A028581 02             2100 CASEMENT SCREEN DOVE WHITE: 31.25 x 58.0625              7/7/2020   Purchase          PR009708            89.312               89.312     $            18.95   1656         Sales Order   CL-105221        150000         350000   UI             504438
A028581 02             2100 CASEMENT SCREEN DOVE WHITE: 31.25 x 59.0625              7/7/2020   Purchase          PR009708            90.312               90.312     $            19.16   1656         Sales Order   CL-105221        140000         350000   UI             504437
A028581 02             2100 CASEMENT SCREEN DOVE WHITE: 31.25 x 58.3125              7/7/2020   Purchase          PR009708            89.562               89.562     $            19.00   1656         Sales Order   CL-105221        130000         350000   UI             504436
A028581 02             2100 CASEMENT SCREEN DOVE WHITE: 23.5625 x 58.5625            7/7/2020   Purchase          PR009708            82.125               82.125     $            17.43   1656         Sales Order   CL-105221        120000         340000   UI             504435
A028581 02             2100 CASEMENT SCREEN DOVE WHITE: 23.5625 x 58.5625            7/7/2020   Purchase          PR009708            82.125               82.125     $            17.43   1656         Sales Order   CL-105221        110000         340000   UI             504434
A028581 02             2100 CASEMENT SCREEN DOVE WHITE: 23.5625 x 58.5625            7/7/2020   Purchase          PR009708            82.125               82.125     $            17.43   1656         Sales Order   CL-105221        100000         340000   UI             504433
A028581 02             2100 CASEMENT SCREEN DOVE WHITE: 23.5625 x 58.5625            7/7/2020   Purchase          PR009708            82.125               82.125     $            17.43   1656         Sales Order   CL-105221         90000         340000   UI             504432
A028581 02             2100 CASEMENT SCREEN DOVE WHITE: 31.5 x 57.5625               7/7/2020   Purchase          PR009708            89.062               89.062     $            18.90   1656         Sales Order   CL-105221         70000         350000   UI             504431
A028581 02             2100 CASEMENT SCREEN DOVE WHITE: 32 x 59.0625                 7/7/2020   Purchase          PR009708            91.062               91.062     $            19.32   1656         Sales Order   CL-105221         60000         350000   UI             504430
A028581 02             2100 CASEMENT SCREEN DOVE WHITE: 23.1875 x 58.0625            7/7/2020   Purchase          PR009708             81.25                81.25     $            17.24   1656         Sales Order   CL-105221         50000         340000   UI             504429
A028581 02             2100 CASEMENT SCREEN DOVE WHITE: 23.1875 x 58.0625            7/7/2020   Purchase          PR009708             81.25                81.25     $            17.24   1656         Sales Order   CL-105221         40000         340000   UI             504428
A028581 02             2100 CASEMENT SCREEN DOVE WHITE: 23.1875 x 58.0625            7/7/2020   Purchase          PR009708             81.25                81.25     $            17.24   1656         Sales Order   CL-105221         30000         340000   UI             504427
A028581 02             2100 CASEMENT SCREEN DOVE WHITE: 23.1875 x 58.0625            7/7/2020   Purchase          PR009708             81.25                81.25     $            17.24   1656         Sales Order   CL-105221         20000         340000   UI             504426
A004042                ULTRA LIFT BALANCE - BOTTOM: 39-29 lb                         6/1/2020   Purchase          PR009227                 2.                   2.    $            53.97   1065         Sales Order   CL-105261        170000         840000   EA             479874
A004042                ULTRA LIFT BALANCE - BOTTOM: 37-29 lb                         6/1/2020   Purchase          PR009227                 2.                   2.    $            53.97   1065         Sales Order   CL-105261        160000         840000   EA             479873
A004042                ULTRA LIFT BALANCE - BOTTOM: 11-10 lb                         6/1/2020   Purchase          PR009227                 4.                   2.    $            37.23   1065         Sales Order   CL-105261         90000         840000   EA             479870
A004042                ULTRA LIFT BALANCE - BOTTOM: 37-30 lb                         6/1/2020   Purchase          PR009227                 2.                   2.    $            53.97   1065         Sales Order   CL-105261         50000         840000   EA             479867
A004042                ULTRA LIFT BALANCE - BOTTOM: 40-29 lb                         6/1/2020   Purchase          PR009227                 4.                   2.    $            57.06   1065         Sales Order   CL-105261         20000         790000   EA             479865
NSIGU                  7/8" Dbl IG CS36 with Argon 26.062500 x 52.000000             6/4/2020   Purchase          PR009285                 2.                   2.    $            75.95   1067         Sales Order   CL-105278         30000          10000   EA             485025
NSIGU                  7/8" Dbl IG CS36 with Argon 10.000000 x 50.125000             6/4/2020   Purchase          PR009285                 2.                   2.    $            27.59   1067         Sales Order   CL-105278         20000          10000   EA             485024
NSIGU                  7/8" Dbl IG CS36 with Argon 58.500000 x 50.125000             6/4/2020   Purchase          PR009285                 1.                   1.    $            92.88   1067         Sales Order   CL-105278         10000          10000   EA             485023
NSIGU                  7/8" Dbl IG CS36 with Argon 31.125000 x 54.875000            7/16/2020   Purchase          PR009776                 1.                   1.    $            47.61   1067         Sales Order   CL-105299         10000          10000   EA             508249
NSIGU                  7/8" Dbl IG CS28 with Argon 24.312500 x 27.125000            6/29/2020   Purchase          PR009559                 2.                   2.    $            50.25   1067         Sales Order   CL-105301         60000        2070000   EA             500221
NSIGU                  7/8" Dbl IG CS28 with Argon 25.312500 x 27.125000            6/29/2020   Purchase          PR009559                 2.                   2.    $            51.90   1067         Sales Order   CL-105301         60000        1420000   EA             500220
NSIGU                  7/8" Dbl IG CS28 with Argon 20.312500 x 33.125000            6/29/2020   Purchase          PR009559                 2.                   2.    $            51.08   1067         Sales Order   CL-105301         50000        2070000   EA             500219
NSIGU                  7/8" Dbl IG CS28 with Argon 21.312500 x 33.125000            6/29/2020   Purchase          PR009559                 2.                   2.    $            53.08   1067         Sales Order   CL-105301         50000        1420000   EA             500218
NSIGU                  7/8" Dbl IG CS28 with Argon 24.312500 x 33.125000            6/29/2020   Purchase          PR009559                 2.                   2.    $            59.11   1067         Sales Order   CL-105301         40000        2070000   EA             500217
NSIGU                  7/8" Dbl IG CS28 with Argon 25.312500 x 33.125000            6/29/2020   Purchase          PR009559                 2.                   2.    $            61.12   1067         Sales Order   CL-105301         40000        1420000   EA             500216
NSIGU                  7/8" Dbl IG CS28 with Argon 24.312500 x 27.125000            6/29/2020   Purchase          PR009559                 2.                   2.    $            41.34   1067         Sales Order   CL-105301         30000        1970000   EA             500215
NSIGU                  7/8" Dbl IG CS28 with Argon 25.312500 x 27.125000            6/29/2020   Purchase          PR009559                 2.                   2.    $            42.99   1067         Sales Order   CL-105301         30000        1370000   EA             500214




                                        20-31883-jpg                        Doc 15            FILED 08/06/20                        ENTERED 08/06/20 13:07:02                                                 Page 14 of 46
NSIGU             7/8" Dbl IG CS28 with Argon 24.312500 x 23.125000        6/29/2020   Purchase          PR009559         2.         2.   $    35.43   1067   Sales Order   CL-105301    20000   1970000   EA   500213
NSIGU             7/8" Dbl IG CS28 with Argon 25.312500 x 23.125000        6/29/2020   Purchase          PR009559         2.         2.   $    36.85   1067   Sales Order   CL-105301    20000   1370000   EA   500212
NSIGU             7/8" Dbl IG CS28 with Argon 24.312500 x 33.125000        6/29/2020   Purchase          PR009559         6.         6.   $   150.59   1067   Sales Order   CL-105301    10000   1970000   EA   500211
NSIGU             7/8" Dbl IG CS28 with Argon 25.312500 x 33.125000        6/29/2020   Purchase          PR009559         6.         6.   $   156.61   1067   Sales Order   CL-105301    10000   1370000   EA   500210
SDL.875 ALUM 99                                                            6/25/2020   Purchase          PR009553         4.         4.   $    95.93   1040   Sales Order   CL-105301    60000   2020000   EA   498876
SDL.875 ALUM 99                                                            6/25/2020   Purchase          PR009553         4.         4.   $    95.93   1040   Sales Order   CL-105301    60000   1370000   EA   498875
SDL.875 ALUM 99                                                            6/25/2020   Purchase          PR009553         4.         4.   $    95.93   1040   Sales Order   CL-105301    50000   2020000   EA   498874
SDL.875 ALUM 99                                                            6/25/2020   Purchase          PR009553         4.         4.   $    95.93   1040   Sales Order   CL-105301    50000   1370000   EA   498873
SDL.875 ALUM 99                                                            6/25/2020   Purchase          PR009553         4.         4.   $    95.93   1040   Sales Order   CL-105301    40000   2020000   EA   498872
SDL.875 ALUM 99                                                            6/25/2020   Purchase          PR009553         4.         4.   $    95.93   1040   Sales Order   CL-105301    40000   1370000   EA   498871
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 27.75 x 65.5625         6/16/2020   Purchase          PR009473    93.312     93.312    $    20.04   1656   Sales Order   CL-105309   300000    340000   UI   491266
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 23.75 x 53.5625         6/16/2020   Purchase          PR009473    77.312     77.312    $    16.31   1656   Sales Order   CL-105309   240000    340000   UI   491265
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 27.75 x 53.5625         6/16/2020   Purchase          PR009473    81.312     81.312    $    17.15   1656   Sales Order   CL-105309   120000    340000   UI   491264
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 27.75 x 53.5625         6/16/2020   Purchase          PR009473    81.312     81.312    $    17.15   1656   Sales Order   CL-105309   100000    340000   UI   491263
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 23.75 x 53.5625         6/16/2020   Purchase          PR009473    77.312     77.312    $    16.31   1656   Sales Order   CL-105309    60000    340000   UI   491262
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 23.75 x 53.5625         6/16/2020   Purchase          PR009473   154.624    154.624    $    32.61   1656   Sales Order   CL-105309    40000    340000   UI   491261
NSIGU             1" Triple IGU CS36 with Argon 27.125000 x 65.12500       6/15/2020   Purchase          PR009411         4.         4.   $   851.62   1067   Sales Order   CL-105309   340000    290000   EA   491113
NSIGU             1" Triple IGU CS36 with Argon 23.125000 x 53.12500       6/15/2020   Purchase          PR009411         1.         1.   $    98.53   1067   Sales Order   CL-105309   240000    780000   EA   491112
NSIGU             1" Triple IGU CS36 with Argon 23.125000 x 19.12500       6/15/2020   Purchase          PR009411         3.         3.   $   128.42   1067   Sales Order   CL-105309   220000    290000   EA   491111
NSIGU             1" Triple IGU Tempered CS36 with Argon 15.125000 x       6/15/2020   Purchase          PR009411         2.         2.   $   229.21   1067   Sales Order   CL-105309   200000    290000   EA   491110
NSIGU             1" Triple IGU CS36 with Argon 15.125000 x 19.12500       6/15/2020   Purchase          PR009411         2.         2.   $    79.06   1067   Sales Order   CL-105309   180000    290000   EA   491109
NSIGU             1" Triple IGU Tempered CS36 with Argon 23.125000 x       6/15/2020   Purchase          PR009411         1.         1.   $   166.89   1067   Sales Order   CL-105309    60000    780000   EA   491108
NSIGU             1" Triple IGU CS36 with Argon 23.125000 x 53.12500       6/15/2020   Purchase          PR009411         2.         2.   $   197.07   1067   Sales Order   CL-105309    40000    780000   EA   491107
NSIGU             1" Triple IGU CS36 with Argon 15.125000 x 53.12500       6/15/2020   Purchase          PR009411         2.         2.   $   138.06   1067   Sales Order   CL-105309    20000    290000   EA   491106
NSIGU             1" Triple IGU CS36 with Argon 27.125000 x 65.12500       6/11/2020   Purchase          PR009388         1.         1.   $   126.21   1067   Sales Order   CL-105309   320000    290000   EA   488477
NSIGU             1" Triple IGU CS36 with Argon 27.125000 x 65.12500       6/11/2020   Purchase          PR009388         1.         1.   $   126.21   1067   Sales Order   CL-105309   300000    780000   EA   488476
NSIGU             1" Triple IGU CS36 with Argon 27.125000 x 53.12500       6/11/2020   Purchase          PR009388         1.         1.   $   103.26   1067   Sales Order   CL-105309   120000    780000   EA   488475
NSIGU             1" Triple IGU CS36 with Argon 27.125000 x 53.12500       6/11/2020   Purchase          PR009388         1.         1.   $   103.26   1067   Sales Order   CL-105309   100000    780000   EA   488474
NSIGU             7/8" Dbl IG CS36 with Argon 20.375000 x 15.125000         6/4/2020   Purchase          PR009286         1.         1.   $    18.37   1067   Sales Order   CL-105320    10000     10000   EA   485026
2100CS            2100 Casement                                            6/24/2020   Positive Adjmt.   PS003751         1.         1.   $   135.18          Sales Order   CL-105326    10000         0   EA   498008
2100CS            2100 Casement                                            6/24/2020   Positive Adjmt.   PS003751         1.         1.   $   133.14          Sales Order   CL-105326    20000         0   EA   497962
NSIGU             7/8" Dbl IG CS36 with Argon 12.812500 x 14.125000        5/18/2020   Purchase          PR009190         3.         3.   $    35.06   1067   Sales Order   CL-105326    80000   1740000   EA   479682
NSIGU             7/8" Dbl IG CS36 with Argon 12.812500 x 14.125000        5/18/2020   Purchase          PR009190         3.         3.   $    35.06   1067   Sales Order   CL-105326    80000   1130000   EA   479681
NSIGU             7/8" Dbl IG CS36 with Argon 12.812500 x 14.125000        5/18/2020   Purchase          PR009190         3.         3.   $    35.06   1067   Sales Order   CL-105326    70000   1740000   EA   479680
NSIGU             7/8" Dbl IG CS36 with Argon 12.812500 x 14.125000        5/18/2020   Purchase          PR009190         3.         3.   $    35.06   1067   Sales Order   CL-105326    70000   1130000   EA   479679
NSIGU             7/8" Dbl IG CS36 with Argon 10.687500 x 12.375000        5/18/2020   Purchase          PR009190         3.         3.   $    35.06   1067   Sales Order   CL-105326    60000   1950000   EA   479678
NSIGU             7/8" Dbl IG CS36 with Argon 11.687500 x 12.375000        5/18/2020   Purchase          PR009190         3.         3.   $    35.06   1067   Sales Order   CL-105326    60000   1380000   EA   479677
NSIGU             7/8" Dbl IG CS36 with Argon 10.687500 x 12.375000        5/18/2020   Purchase          PR009190         3.         3.   $    35.06   1067   Sales Order   CL-105326    50000   1950000   EA   479676
NSIGU             7/8" Dbl IG CS36 with Argon 11.687500 x 12.375000        5/18/2020   Purchase          PR009190         3.         3.   $    35.06   1067   Sales Order   CL-105326    50000   1380000   EA   479675
5000 2PD          5000 2-Lite Sliding Patio Door                           6/24/2020   Positive Adjmt.   PS003749         1.         1.   $   547.80          Sales Order   CL-105329    10000         0   EA   497876
NSIGU             7/8" Triple IGU CS36 with Argon 17.125000 x 34.750        6/4/2020   Purchase          PR009287         1.         1.   $    43.03   1067   Sales Order   CL-105331    10000     10000   EA   485027
NSIGU             1" Triple IGU CS36 with Argon 16.875000 x 60.87500       7/23/2020   Purchase          PR009872         1.         1.   $    70.82   1067   Sales Order   CL-105360   100000    780000   EA   516327
NSIGU             1" Triple IGU CS36 with Argon 16.875000 x 60.87500       7/23/2020   Purchase          PR009872         1.         1.   $    70.82   1067   Sales Order   CL-105360    90000    780000   EA   516326
NSIGU             1" Triple IGU CS36 with Argon 18.875000 x 60.87500       7/23/2020   Purchase          PR009872         2.         2.   $   158.30   1067   Sales Order   CL-105360    70000    790000   EA   516325
NSIGU             1" Triple IGU CS36 with Argon 18.875000 x 60.87500       7/23/2020   Purchase          PR009872         2.         2.   $   158.30   1067   Sales Order   CL-105360    60000    790000   EA   516324
NSIGU             1" Triple IGU CS36 with Argon 26.875000 x 60.87500       7/23/2020   Purchase          PR009872         1.         1.   $   112.48   1067   Sales Order   CL-105360    40000    790000   EA   516323
NSIGU             1" Triple IGU CS36 with Argon 26.875000 x 60.87500       7/23/2020   Purchase          PR009872         1.         1.   $   112.48   1067   Sales Order   CL-105360    30000    300000   EA   516322
NSIGU             1" Triple IGU CS36 with Argon 26.875000 x 60.87500       7/23/2020   Purchase          PR009872         1.         1.   $   112.48   1067   Sales Order   CL-105360    20000    790000   EA   516321
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 17.5 x 61.3125           7/9/2020   Purchase          PR009729    78.812     78.812    $    17.12   1656   Sales Order   CL-105360   100000    340000   UI   506666
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 17.5 x 61.3125           7/9/2020   Purchase          PR009729    78.812     78.812    $    16.72   1656   Sales Order   CL-105360    90000    340000   UI   506665
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 19.4999999999983         7/9/2020   Purchase          PR009729   161.624    161.624    $    34.29   1656   Sales Order   CL-105360    70000    340000   UI   506664
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 19.5000000000017         7/9/2020   Purchase          PR009729   161.624    161.624    $    34.29   1656   Sales Order   CL-105360    60000    340000   UI   506663
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 27.4999999999982         7/9/2020   Purchase          PR009729    88.812     88.812    $    18.85   1656   Sales Order   CL-105360    40000    340000   UI   506662
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 27.5 x 61.3125           7/9/2020   Purchase          PR009729    88.812     88.812    $    18.85   1656   Sales Order   CL-105360    20000    340000   UI   506661
NSIGU             1" Dbl IGU CS28 with Argon 18.687500 x 30.375000         6/29/2020   Purchase          PR009561         2.         2.   $    34.78   1067   Sales Order   CL-105364    90000    770000   EA   500237
NSIGU             1" Dbl IGU CS28 with Argon 18.687500 x 30.375000         6/29/2020   Purchase          PR009561         2.         2.   $    34.78   1067   Sales Order   CL-105364    80000    770000   EA   500236
NSIGU             7/8" Dbl IG CS28 with Argon 32.625000 x 29.750000        6/29/2020   Purchase          PR009560         1.         1.   $    29.23   1067   Sales Order   CL-105364   120000   1750000   EA   500235
NSIGU             7/8" Dbl IG CS28 with Argon 32.625000 x 29.750000        6/29/2020   Purchase          PR009560         1.         1.   $    29.23   1067   Sales Order   CL-105364   120000   1130000   EA   500234
NSIGU             7/8" Dbl IG CS28 with Argon 19.062500 x 28.875000        6/29/2020   Purchase          PR009560         1.         1.   $    17.13   1067   Sales Order   CL-105364   110000   2490000   EA   500233
NSIGU             7/8" Dbl IG CS28 with Argon 38.062500 x 28.875000        6/29/2020   Purchase          PR009560         1.         1.   $    33.40   1067   Sales Order   CL-105364   110000   1870000   EA   500232
NSIGU             7/8" Dbl IG CS28 with Argon 19.062500 x 28.875000        6/29/2020   Purchase          PR009560         1.         1.   $    17.13   1067   Sales Order   CL-105364   110000   1150000   EA   500231
NSIGU             7/8" Dbl IG CS28 with Argon 32.687500 x 29.750000        6/29/2020   Purchase          PR009560         2.         2.   $    58.46   1067   Sales Order   CL-105364   100000   1750000   EA   500230
NSIGU             7/8" Dbl IG CS28 with Argon 32.687500 x 29.750000        6/29/2020   Purchase          PR009560         2.         2.   $    58.46   1067   Sales Order   CL-105364   100000   1130000   EA   500229
NSIGU             7/8" Dbl IG CS28 with Argon 22.062500 x 32.750000        6/29/2020   Purchase          PR009560         1.         1.   $    22.41   1067   Sales Order   CL-105364    30000   2490000   EA   500228
NSIGU             7/8" Dbl IG CS28 with Argon 44.062500 x 32.750000        6/29/2020   Purchase          PR009560         1.         1.   $    43.85   1067   Sales Order   CL-105364    30000   1870000   EA   500227
NSIGU             7/8" Dbl IG CS28 with Argon 22.062500 x 32.750000        6/29/2020   Purchase          PR009560         1.         1.   $    22.41   1067   Sales Order   CL-105364    30000   1150000   EA   500226
NSIGU             7/8" Dbl IG CS28 with Argon 16.812500 x 14.187500        6/29/2020   Purchase          PR009560         1.         1.   $    28.10   1067   Sales Order   CL-105364    20000   1950000   EA   500225
NSIGU             7/8" Dbl IG CS28 with Argon 17.812500 x 14.187500        6/29/2020   Purchase          PR009560         1.         1.   $    29.76   1067   Sales Order   CL-105364    20000   1380000   EA   500224
NSIGU             7/8" Dbl IG CS28 with Argon 16.937500 x 14.250000        6/29/2020   Purchase          PR009560         1.         1.   $    28.10   1067   Sales Order   CL-105364    10000   1980000   EA   500223
NSIGU             7/8" Dbl IG CS28 with Argon 17.937500 x 14.250000        6/29/2020   Purchase          PR009560         1.         1.   $    29.76   1067   Sales Order   CL-105364    10000   1380000   EA   500222
NSIGU             1" Dbl IGU Tempered CS28 with Argon 43.187500 x 71       6/25/2020   Purchase          PR009548         4.         4.   $   824.19   1067   Sales Order   CL-105364   130000   1750000   EA   498865




                                  20-31883-jpg                        Doc 15     FILED 08/06/20                     ENTERED 08/06/20 13:07:02                        Page 15 of 46
NSIGU        1" Dbl IGU Tempered CS28 with Argon 43.187500 x 71        6/25/2020   Purchase   PR009548         4.         4.   $   824.19   1067   Sales Order   CL-105364   130000   1090000   EA   498864
A028581 99   2100 CASEMENT SCREEN: 19.3125 x 30.8125                   6/16/2020   Purchase   PR009476    100.25     100.25    $    21.25   1656   Sales Order   CL-105364    90000    340000   UI   491274
A028581 99   2100 CASEMENT SCREEN: 19.3125 x 30.8125                   6/16/2020   Purchase   PR009476    100.25     100.25    $    21.55   1656   Sales Order   CL-105364    80000    340000   UI   491273
NSIGU        1" Dbl IGU CS36 with Argon 42.625000 x 46.250000           6/4/2020   Purchase   PR009293         1.         1.   $    54.67   1067   Sales Order   CL-105368    30000     10000   EA   485037
NSIGU        7/8" Dbl IG CS36 with Argon 17.875000 x 22.062500          6/4/2020   Purchase   PR009293         2.         2.   $    23.37   1067   Sales Order   CL-105368    20000     10000   EA   485036
NSIGU        7/8" Dbl IG CS36 with Argon 16.875000 x 22.062500          6/4/2020   Purchase   PR009293         2.         2.   $    23.37   1067   Sales Order   CL-105368    10000     10000   EA   485035
NSIGU        1" Triple IGU CS36 with Argon 43.375000 x 13.37500         6/4/2020   Purchase   PR009296         2.         2.   $   133.88   1067   Sales Order   CL-105369    10000     10000   EA   485046
NSIGU        7/8" Dbl IG CS28 w/CS73 Argon 26.687500 x 14.50000        6/29/2020   Purchase   PR009562         1.         1.   $    23.93   1067   Sales Order   CL-105384    60000   1980000   EA   500243
NSIGU        7/8" Dbl IG CS28 w/CS73 Argon 27.687500 x 14.50000        6/29/2020   Purchase   PR009562         1.         1.   $    23.93   1067   Sales Order   CL-105384    60000   1380000   EA   500242
NSIGU        7/8" Dbl IG CS28 w/CS73 Argon 26.937500 x 52.12500        6/29/2020   Purchase   PR009562         1.         1.   $    97.76   1067   Sales Order   CL-105384    30000   1740000   EA   500241
NSIGU        7/8" Dbl IG CS28 w/CS73 Argon 26.937500 x 52.12500        6/29/2020   Purchase   PR009562         1.         1.   $    97.76   1067   Sales Order   CL-105384    30000   1130000   EA   500240
NSIGU        7/8" Dbl IG CS28 w/CS73 Argon 27.187500 x 52.12500        6/29/2020   Purchase   PR009562         1.         1.   $   100.70   1067   Sales Order   CL-105384    20000   1740000   EA   500239
NSIGU        7/8" Dbl IG CS28 w/CS73 Argon 27.187500 x 52.12500        6/29/2020   Purchase   PR009562         1.         1.   $   100.70   1067   Sales Order   CL-105384    20000   1130000   EA   500238
NSIGU        7/8" Dbl IG CS36 with Argon 14.250000 x 52.500000         6/11/2020   Purchase   PR009396         2.         2.   $    43.01   1067   Sales Order   CL-105390    10000     10000   EA   488500
NSIGU        7/8" Dbl IG CS36 with Argon 42.250000 x 17.625000         6/29/2020   Purchase   PR009577         1.         1.   $    31.58   1067   Sales Order   CL-105391    10000     10000   EA   500311
NSIGU        1" Dbl IGU CS28 with Argon 22.125000 x 51.875000          6/29/2020   Purchase   PR009569         1.         1.   $    35.31   1067   Sales Order   CL-105395   130000    300000   EA   500267
NSIGU        1" Dbl IGU CS28 with Argon 22.125000 x 51.875000          6/29/2020   Purchase   PR009569         1.         1.   $    35.31   1067   Sales Order   CL-105395   120000    300000   EA   500266
NSIGU        1" Dbl IGU CS28 with Argon 22.125000 x 51.875000          6/29/2020   Purchase   PR009569         3.         3.   $   105.94   1067   Sales Order   CL-105395   100000    790000   EA   500265
NSIGU        1" Dbl IGU CS28 with Argon 22.125000 x 51.875000          6/29/2020   Purchase   PR009569         3.         3.   $   105.94   1067   Sales Order   CL-105395    90000    790000   EA   500264
NSIGU        1" Dbl IGU CS28 with Argon 20.625000 x 39.625000          6/29/2020   Purchase   PR009569         1.         1.   $    24.80   1067   Sales Order   CL-105395    70000    800000   EA   500263
NSIGU        1" Dbl IGU Tempered CS28 with Argon 15.875000 x 56        6/29/2020   Purchase   PR009569         1.         1.   $    55.84   1067   Sales Order   CL-105395    60000    790000   EA   500262
NSIGU        1" Dbl IGU CS28 with Argon 15.875000 x 56.625000          6/29/2020   Purchase   PR009569         1.         1.   $    26.93   1067   Sales Order   CL-105395    40000    790000   EA   500261
NSIGU        1" Dbl IGU CS28 with Argon 15.875000 x 28.625000          6/29/2020   Purchase   PR009569         1.         1.   $    13.70   1067   Sales Order   CL-105395    30000    790000   EA   500260
NSIGU        1" Dbl IGU CS28 with Argon 15.875000 x 28.625000          6/29/2020   Purchase   PR009569         1.         1.   $    13.70   1067   Sales Order   CL-105395    20000    790000   EA   500259
NSIGU        1" Dbl IGU CS28 with Argon 20.625000 x 39.625000          6/29/2020   Purchase   PR009569         1.         1.   $    24.80   1067   Sales Order   CL-105395    10000    800000   EA   500258
NSIGU        1" Dbl IGU CS28 with Argon 39.875000 x 56.625000          6/25/2020   Purchase   PR009549         1.         1.   $    76.03   1067   Sales Order   CL-105395    50000    300000   EA   498866
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 22.75 x 52.3125          6/18/2020   Purchase   PR009504   225.186    225.186    $    49.00   1656   Sales Order   CL-105395   100000    340000   UI   492319
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 22.75 x 52.3125          6/18/2020   Purchase   PR009504   225.186    225.186    $    47.76   1656   Sales Order   CL-105395    90000    340000   UI   492318
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 21.25 x 40.0625          6/18/2020   Purchase   PR009504    61.312     61.312    $    13.00   1656   Sales Order   CL-105395    70000    350000   UI   492317
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 16.5 x 57.0625           6/18/2020   Purchase   PR009504    73.562     73.562    $    15.60   1656   Sales Order   CL-105395    60000    350000   UI   492316
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 16.5 x 57.0625           6/18/2020   Purchase   PR009504    73.562     73.562    $    15.60   1656   Sales Order   CL-105395    40000    350000   UI   492315
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 16.5 x 29.0625           6/18/2020   Purchase   PR009504    45.562     45.562    $     9.66   1656   Sales Order   CL-105395    30000    350000   UI   492314
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 16.5 x 29.0625           6/18/2020   Purchase   PR009504    45.562     45.562    $     9.66   1656   Sales Order   CL-105395    20000    350000   UI   492313
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 21.25 x 40.0625          6/18/2020   Purchase   PR009504    61.312     61.312    $    13.00   1656   Sales Order   CL-105395    10000    350000   UI   492312
NSIGU        7/8" Dbl IG CS36 with Argon 34.187500 x 24.375000         6/15/2020   Purchase   PR009420         1.         1.   $    23.67   1067   Sales Order   CL-105397   260000   1900000   EA   491172
NSIGU        7/8" Dbl IG CS36 with Argon 35.187500 x 24.375000         6/15/2020   Purchase   PR009420         1.         1.   $    24.34   1067   Sales Order   CL-105397   260000   1330000   EA   491171
NSIGU        7/8" Dbl IG CS36 with Argon 34.187500 x 24.375000         6/15/2020   Purchase   PR009420         1.         1.   $    23.67   1067   Sales Order   CL-105397   250000   1900000   EA   491170
NSIGU        7/8" Dbl IG CS36 with Argon 35.187500 x 24.375000         6/15/2020   Purchase   PR009420         1.         1.   $    24.34   1067   Sales Order   CL-105397   250000   1330000   EA   491169
NSIGU        7/8" Dbl IG CS36 with Argon 30.187500 x 24.375000         6/15/2020   Purchase   PR009420         1.         1.   $    20.96   1067   Sales Order   CL-105397   230000   1900000   EA   491168
NSIGU        7/8" Dbl IG CS36 with Argon 31.187500 x 24.375000         6/15/2020   Purchase   PR009420         1.         1.   $    21.64   1067   Sales Order   CL-105397   230000   1330000   EA   491167
NSIGU        7/8" Dbl IG CS36 with Argon 30.187500 x 24.375000         6/15/2020   Purchase   PR009420         1.         1.   $    20.96   1067   Sales Order   CL-105397   220000   1900000   EA   491166
NSIGU        7/8" Dbl IG CS36 with Argon 31.187500 x 24.375000         6/15/2020   Purchase   PR009420         1.         1.   $    21.64   1067   Sales Order   CL-105397   220000   1330000   EA   491165
NSIGU        7/8" Dbl IG CS36 with Argon 38.187500 x 28.375000         6/15/2020   Purchase   PR009420         1.         1.   $    30.59   1067   Sales Order   CL-105397   190000   1900000   EA   491164
NSIGU        7/8" Dbl IG CS36 with Argon 39.187500 x 28.375000         6/15/2020   Purchase   PR009420         1.         1.   $    31.38   1067   Sales Order   CL-105397   190000   1330000   EA   491163
NSIGU        7/8" Dbl IG CS36 with Argon 38.187500 x 28.375000         6/15/2020   Purchase   PR009420         1.         1.   $    30.59   1067   Sales Order   CL-105397   180000   1900000   EA   491162
NSIGU        7/8" Dbl IG CS36 with Argon 39.187500 x 28.375000         6/15/2020   Purchase   PR009420         1.         1.   $    31.38   1067   Sales Order   CL-105397   180000   1330000   EA   491161
NSIGU        7/8" Dbl IG CS36 with Argon 34.187500 x 16.375000         6/15/2020   Purchase   PR009420         1.         1.   $    16.09   1067   Sales Order   CL-105397   160000   1900000   EA   491160
NSIGU        7/8" Dbl IG CS36 with Argon 35.187500 x 16.375000         6/15/2020   Purchase   PR009420         1.         1.   $    16.55   1067   Sales Order   CL-105397   160000   1330000   EA   491159
NSIGU        7/8" Dbl IG CS36 with Argon 34.187500 x 16.375000         6/15/2020   Purchase   PR009420         1.         1.   $    16.09   1067   Sales Order   CL-105397   150000   1900000   EA   491158
NSIGU        7/8" Dbl IG CS36 with Argon 35.187500 x 16.375000         6/15/2020   Purchase   PR009420         1.         1.   $    16.55   1067   Sales Order   CL-105397   150000   1330000   EA   491157
NSIGU        7/8" Dbl IG CS36 with Argon 18.687500 x 33.375000         6/15/2020   Purchase   PR009420         1.         1.   $    17.47   1067   Sales Order   CL-105397   130000   1950000   EA   491156
NSIGU        7/8" Dbl IG Tempered CS36 with Argon 19.687500 x 3        6/15/2020   Purchase   PR009420         1.         1.   $    39.95   1067   Sales Order   CL-105397   130000   1380000   EA   491155
NSIGU        7/8" Dbl IG Tempered CS36 with Argon 30.187500 x 1        6/15/2020   Purchase   PR009420         1.         1.   $    30.96   1067   Sales Order   CL-105397   120000   1950000   EA   491154
NSIGU        7/8" Dbl IGU Tempered Obscure P62 Argon 31.187500         6/15/2020   Purchase   PR009420         1.         1.   $    45.18   1067   Sales Order   CL-105397   120000   1380000   EA   491153
NSIGU        7/8" Dbl IG CS36 with Argon 34.187500 x 16.375000         6/15/2020   Purchase   PR009420         1.         1.   $    16.09   1067   Sales Order   CL-105397   110000   1950000   EA   491152
NSIGU        7/8" Dbl IG CS36 with Argon 35.187500 x 16.375000         6/15/2020   Purchase   PR009420         1.         1.   $    16.55   1067   Sales Order   CL-105397   110000   1380000   EA   491151
NSIGU        7/8" Dbl IG CS36 with Argon 30.187500 x 16.375000         6/15/2020   Purchase   PR009420         1.         1.   $    14.25   1067   Sales Order   CL-105397   100000   1900000   EA   491150
NSIGU        7/8" Dbl IG CS36 with Argon 31.187500 x 16.375000         6/15/2020   Purchase   PR009420         1.         1.   $    14.71   1067   Sales Order   CL-105397   100000   1330000   EA   491149
NSIGU        7/8" Dbl IG CS36 with Argon 30.187500 x 16.375000         6/15/2020   Purchase   PR009420         1.         1.   $    14.25   1067   Sales Order   CL-105397    90000   1900000   EA   491148
NSIGU        7/8" Dbl IG CS36 with Argon 31.187500 x 16.375000         6/15/2020   Purchase   PR009420         1.         1.   $    14.71   1067   Sales Order   CL-105397    90000   1330000   EA   491147
NSIGU        7/8" Dbl IG CS36 with Argon 30.187500 x 24.375000         6/15/2020   Purchase   PR009420         1.         1.   $    20.96   1067   Sales Order   CL-105397    70000   1900000   EA   491146
NSIGU        7/8" Dbl IG CS36 with Argon 31.187500 x 24.375000         6/15/2020   Purchase   PR009420         1.         1.   $    21.64   1067   Sales Order   CL-105397    70000   1330000   EA   491145
NSIGU        7/8" Dbl IG CS36 with Argon 30.187500 x 24.375000         6/15/2020   Purchase   PR009420         1.         1.   $    20.96   1067   Sales Order   CL-105397    60000   1900000   EA   491144
NSIGU        7/8" Dbl IG CS36 with Argon 31.187500 x 24.375000         6/15/2020   Purchase   PR009420         1.         1.   $    21.64   1067   Sales Order   CL-105397    60000   1330000   EA   491143
NSIGU        7/8" Dbl IG CS36 with Argon 38.187500 x 24.375000         6/15/2020   Purchase   PR009420         2.         2.   $    52.74   1067   Sales Order   CL-105397    40000   1950000   EA   491142
NSIGU        7/8" Dbl IG CS36 with Argon 39.187500 x 24.375000         6/15/2020   Purchase   PR009420         2.         2.   $    54.10   1067   Sales Order   CL-105397    40000   1380000   EA   491141
NSIGU        7/8" Dbl IG CS36 with Argon 34.187500 x 20.375000         6/15/2020   Purchase   PR009420         1.         1.   $    19.88   1067   Sales Order   CL-105397    30000   1900000   EA   491140
NSIGU        7/8" Dbl IG CS36 with Argon 35.187500 x 20.375000         6/15/2020   Purchase   PR009420         1.         1.   $    20.45   1067   Sales Order   CL-105397    30000   1330000   EA   491139
NSIGU        7/8" Dbl IG CS36 with Argon 34.187500 x 20.375000         6/15/2020   Purchase   PR009420         1.         1.   $    19.88   1067   Sales Order   CL-105397    20000   1900000   EA   491138
NSIGU        7/8" Dbl IG CS36 with Argon 35.187500 x 20.375000         6/15/2020   Purchase   PR009420         1.         1.   $    20.45   1067   Sales Order   CL-105397    20000   1330000   EA   491137
NSIGU        7/8" Dbl IG CS36 with Argon 29.375000 x 14.875000         7/16/2020   Purchase   PR009777         1.         1.   $    12.17   1067   Sales Order   CL-105400    20000     10000   EA   508251




                            20-31883-jpg                          Doc 15     FILED 08/06/20              ENTERED 08/06/20 13:07:02                        Page 16 of 46
NSIGU             7/8" Dbl IG CS36 with Argon 30.500000 x 43.500000         7/16/2020   Purchase          PR009777        1.        1.   $    36.89   1067   Sales Order   CL-105400    10000     10000   EA   508250
NSIGU             7/8" Dbl IG CS36 with Argon 23.625000 x 16.562500         6/29/2020   Purchase          PR009578        3.        3.   $    35.06   1067   Sales Order   CL-105404    20000     10000   EA   500313
NSIGU             7/8" Dbl IG CS36 with Argon 23.375000 x 16.500000         6/29/2020   Purchase          PR009578        1.        1.   $    11.69   1067   Sales Order   CL-105404    10000     10000   EA   500312
NSIGU             7/8" Dbl IG CS28 with Argon 24.687500 x 39.125000         6/29/2020   Purchase          PR009573        9.        9.   $   289.69   1067   Sales Order   CL-105417    10000   1980000   EA   500292
NSIGU             7/8" Dbl IG CS28 with Argon 25.687500 x 39.125000         6/29/2020   Purchase          PR009573        9.        9.   $   300.32   1067   Sales Order   CL-105417    10000   1380000   EA   500291
NSIGU             7/8" Dbl IG CS36 with Argon 13.500000 x 45.750000         6/11/2020   Purchase          PR009395        1.        1.   $    54.36   1067   Sales Order   CL-105424    10000     10000   EA   488499
NSIGU             7/8" Dbl IG CS36 with Argon 49.937500 x 53.375000          7/6/2020   Purchase          PR009637        1.        1.   $    83.34   1067   Sales Order   CL-105427    40000   1860000   EA   504242
NSIGU             1" Dbl IGU CS36 with Argon 30.125000 x 30.625000          6/29/2020   Purchase          PR009571        1.        1.   $    25.99   1067   Sales Order   CL-105427    30000    810000   EA   500282
NSIGU             7/8" Dbl IG Tempered CS36 with Argon 14.437500 x 2        6/29/2020   Purchase          PR009570        1.        1.   $    26.44   1067   Sales Order   CL-105427    80000   1740000   EA   500281
NSIGU             7/8" Dbl IG Tempered CS36 with Argon 14.437500 x 2        6/29/2020   Purchase          PR009570        1.        1.   $    26.44   1067   Sales Order   CL-105427    80000   1130000   EA   500280
NSIGU             7/8" Dbl IG CS36 with Argon 20.437500 x 29.875000         6/29/2020   Purchase          PR009570        2.        2.   $    34.08   1067   Sales Order   CL-105427    70000   1740000   EA   500279
NSIGU             7/8" Dbl IG CS36 with Argon 20.437500 x 29.875000         6/29/2020   Purchase          PR009570        2.        2.   $    34.08   1067   Sales Order   CL-105427    70000   1130000   EA   500278
NSIGU             7/8" Dbl IG CS36 with Argon 14.437500 x 29.875000         6/29/2020   Purchase          PR009570        1.        1.   $    12.17   1067   Sales Order   CL-105427    60000   1740000   EA   500277
NSIGU             7/8" Dbl IG CS36 with Argon 14.437500 x 29.875000         6/29/2020   Purchase          PR009570        1.        1.   $    12.17   1067   Sales Order   CL-105427    60000   1130000   EA   500276
NSIGU             7/8" Dbl IG CS36 with Argon 26.437500 x 29.875000         6/29/2020   Purchase          PR009570        2.        2.   $    43.82   1067   Sales Order   CL-105427    50000   1740000   EA   500275
NSIGU             7/8" Dbl IG CS36 with Argon 26.437500 x 29.875000         6/29/2020   Purchase          PR009570        2.        2.   $    43.82   1067   Sales Order   CL-105427    50000   1130000   EA   500274
NSIGU             7/8" Dbl IG CS36 with Argon 25.000000 x 53.375000         6/29/2020   Purchase          PR009570        1.        1.   $    36.52   1067   Sales Order   CL-105427    40000   2470000   EA   500273
NSIGU             7/8" Dbl IG CS36 with Argon 25.000000 x 53.375000         6/29/2020   Purchase          PR009570        1.        1.   $    36.52   1067   Sales Order   CL-105427    40000   1140000   EA   500272
NSIGU             7/8" Dbl IG CS36 with Argon 26.437500 x 34.875000         6/29/2020   Purchase          PR009570        1.        1.   $    25.56   1067   Sales Order   CL-105427    20000   1740000   EA   500271
NSIGU             7/8" Dbl IG CS36 with Argon 26.437500 x 34.875000         6/29/2020   Purchase          PR009570        1.        1.   $    25.56   1067   Sales Order   CL-105427    20000   1130000   EA   500270
NSIGU             7/8" Dbl IG CS36 with Argon 26.500000 x 29.500000         6/29/2020   Purchase          PR009570        1.        1.   $    21.91   1067   Sales Order   CL-105427    10000   1740000   EA   500269
NSIGU             7/8" Dbl IG CS36 with Argon 26.500000 x 29.500000         6/29/2020   Purchase          PR009570        1.        1.   $    21.91   1067   Sales Order   CL-105427    10000   1130000   EA   500268
A028581 99        2100 CASEMENT SCREEN: 30.75 x 31.0625                     6/18/2020   Purchase          PR009507   61.812    61.812    $    13.22   1656   Sales Order   CL-105427    30000    350000   UI   492322
5000 2PD          5000 2-Lite Sliding Patio Door                            6/10/2020   Positive Adjmt.   PS003858        1.        1.   $   637.30          Sales Order   CL-105441   170000         0   EA   517140
NSIGU             1" Dbl IGU CS28 with Argon 34.625000 x 58.625000          6/29/2020   Purchase          PR009572        1.        1.   $    60.97   1067   Sales Order   CL-105441   160000    300000   EA   500290
NSIGU             1" Dbl IGU CS28 with Argon 20.375000 x 58.625000          6/29/2020   Purchase          PR009572        1.        1.   $    36.58   1067   Sales Order   CL-105441   140000    790000   EA   500289
NSIGU             1" Dbl IGU CS28 with Argon 20.375000 x 58.625000          6/29/2020   Purchase          PR009572        1.        1.   $    36.58   1067   Sales Order   CL-105441   120000    790000   EA   500288
NSIGU             1" Dbl IGU CS28 with Argon 20.375000 x 34.625000          6/29/2020   Purchase          PR009572        1.        1.   $    21.70   1067   Sales Order   CL-105441   100000    790000   EA   500287
NSIGU             1" Dbl IGU CS28 with Argon 20.375000 x 34.625000          6/29/2020   Purchase          PR009572        1.        1.   $    21.70   1067   Sales Order   CL-105441    80000    300000   EA   500286
NSIGU             1" Dbl IGU CS28 with Argon 20.375000 x 34.625000          6/29/2020   Purchase          PR009572        1.        1.   $    21.70   1067   Sales Order   CL-105441    60000    790000   EA   500285
NSIGU             1" Dbl IGU CS28 with Argon 20.375000 x 46.625000          6/29/2020   Purchase          PR009572        1.        1.   $    29.14   1067   Sales Order   CL-105441    40000    790000   EA   500284
NSIGU             1" Dbl IGU CS28 with Argon 23.875000 x 34.875000          6/29/2020   Purchase          PR009572        1.        1.   $    24.80   1067   Sales Order   CL-105441    20000    810000   EA   500283
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 21 x 59.0625             6/18/2020   Purchase          PR009509   80.062    80.062    $    17.27   1656   Sales Order   CL-105441   140000    340000   UI   492329
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 21 x 59.0625             6/18/2020   Purchase          PR009509   80.062    80.062    $    16.98   1656   Sales Order   CL-105441   120000    340000   UI   492328
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 21 x 35.0625             6/18/2020   Purchase          PR009509   56.062    56.062    $    11.89   1656   Sales Order   CL-105441   100000    340000   UI   492327
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 21 x 35.0625             6/18/2020   Purchase          PR009509   56.062    56.062    $    11.89   1656   Sales Order   CL-105441    60000    340000   UI   492326
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 21 x 47.0625             6/18/2020   Purchase          PR009509   68.062    68.062    $    14.44   1656   Sales Order   CL-105441    40000    340000   UI   492325
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 24.5 x 35.3125           6/18/2020   Purchase          PR009509   59.812    59.812    $    12.69   1656   Sales Order   CL-105441    20000    340000   UI   492324
NSIGU             1" Dbl IGU CS36 with Argon 20.375000 x 62.375000          6/29/2020   Purchase          PR009574        2.        2.   $    98.17   1067   Sales Order   CL-105444    50000    300000   EA   500297
NSIGU             1" Dbl IGU CS36 with Argon 20.375000 x 61.875000          6/29/2020   Purchase          PR009574        1.        1.   $    48.52   1067   Sales Order   CL-105444    40000    800000   EA   500296
NSIGU             1" Dbl IGU CS36 with Argon 26.375000 x 16.125000          6/29/2020   Purchase          PR009574        1.        1.   $    20.40   1067   Sales Order   CL-105444    30000    300000   EA   500295
NSIGU             1" Dbl IGU CS36 with Argon 26.375000 x 62.125000          6/29/2020   Purchase          PR009574        1.        1.   $    65.96   1067   Sales Order   CL-105444    20000    800000   EA   500294
NSIGU             1" Dbl IGU CS36 with Argon 20.375000 x 61.875000          6/29/2020   Purchase          PR009574        1.        1.   $    48.52   1067   Sales Order   CL-105444    10000    300000   EA   500293
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 21 x 62.3125             6/18/2020   Purchase          PR009510   83.312    83.312    $    17.50   1656   Sales Order   CL-105444    40000    350000   UI   492331
A028581 02        2100 CASEMENT SCREEN DOVE WHITE: 27 x 62.5625             6/18/2020   Purchase          PR009510   89.562    89.562    $    19.00   1656   Sales Order   CL-105444    20000    350000   UI   492330
NSIGU             7/8" Dbl IG CS36 with Argon 17.562500 x 11.312500         6/15/2020   Purchase          PR009421        1.        1.   $    11.69   1067   Sales Order   CL-105447    10000     10000   EA   491173
SDL.875 ALUM 99                                                             7/23/2020   Purchase          PR009870        4.        4.   $   143.90   1040   Sales Order   CL-105452    30000   2000000   EA   516316
SDL.875 ALUM 99                                                             7/23/2020   Purchase          PR009870        4.        4.   $   143.90   1040   Sales Order   CL-105452    30000   1370000   EA   516315
SDL.875 ALUM 99                                                             7/23/2020   Purchase          PR009870        4.        4.   $   143.90   1040   Sales Order   CL-105452    20000   2000000   EA   516314
SDL.875 ALUM 99                                                             7/23/2020   Purchase          PR009870        4.        4.   $   143.90   1040   Sales Order   CL-105452    20000   1370000   EA   516313
SDL.875 ALUM 99                                                             7/23/2020   Purchase          PR009870        4.        4.   $   143.90   1040   Sales Order   CL-105452    10000   2000000   EA   516312
SDL.875 ALUM 99                                                             7/23/2020   Purchase          PR009870        4.        4.   $   143.90   1040   Sales Order   CL-105452    10000   1370000   EA   516311
NSIGU             1" Dbl IGU CS36 with Argon 25.500000 x 42.375000          7/22/2020   Purchase          PR009835        1.        1.   $    30.24   1067   Sales Order   CL-105452   140000    800000   EA   515525
NSIGU             1" Dbl IGU CS36 with Argon 25.500000 x 42.375000          7/22/2020   Purchase          PR009835        1.        1.   $    30.24   1067   Sales Order   CL-105452   130000    290000   EA   515524
NSIGU             1" Dbl IGU CS36 with Argon 25.500000 x 42.375000          7/22/2020   Purchase          PR009835        1.        1.   $    30.24   1067   Sales Order   CL-105452   120000    800000   EA   515523
NSIGU             1" Dbl IGU CS36 with Argon 25.500000 x 42.375000          7/22/2020   Purchase          PR009835        1.        1.   $    30.24   1067   Sales Order   CL-105452   110000    290000   EA   515522
NSIGU             1" Dbl IGU Tempered CS36 with Argon 26.625000 x 37        7/22/2020   Purchase          PR009835        1.        1.   $    60.28   1067   Sales Order   CL-105452    90000    800000   EA   515521
NSIGU             1" Dbl IGU Tempered CS36 with Argon 26.625000 x 11        7/22/2020   Purchase          PR009835        1.        1.   $    25.38   1067   Sales Order   CL-105452    80000    290000   EA   515520
NSIGU             1" Dbl IGU CS36 with Argon 26.625000 x 37.875000          7/22/2020   Purchase          PR009835        1.        1.   $    27.75   1067   Sales Order   CL-105452    60000    800000   EA   515519
NSIGU             1" Dbl IGU Tempered CS36 with Argon 26.625000 x 11        7/22/2020   Purchase          PR009835        1.        1.   $    25.38   1067   Sales Order   CL-105452    50000    290000   EA   515518
NSIGU             7/8" Dbl IG CS36 with Argon 22.187500 x 22.750000         7/22/2020   Purchase          PR009834        2.        2.   $    41.98   1067   Sales Order   CL-105452    30000   2050000   EA   515517
NSIGU             7/8" Dbl IG CS36 with Argon 23.187500 x 22.750000         7/22/2020   Purchase          PR009834        2.        2.   $    43.23   1067   Sales Order   CL-105452    30000   1420000   EA   515516
NSIGU             7/8" Dbl IG CS36 with Argon 22.187500 x 26.875000         7/22/2020   Purchase          PR009834        2.        2.   $    46.96   1067   Sales Order   CL-105452    20000   2050000   EA   515515
NSIGU             7/8" Dbl IG CS36 with Argon 23.187500 x 26.875000         7/22/2020   Purchase          PR009834        2.        2.   $    48.42   1067   Sales Order   CL-105452    20000   1420000   EA   515514
NSIGU             7/8" Dbl IG CS36 with Argon 20.187500 x 26.875000         7/22/2020   Purchase          PR009834        2.        2.   $    44.04   1067   Sales Order   CL-105452    10000   2050000   EA   515513
NSIGU             7/8" Dbl IG CS36 with Argon 21.187500 x 26.875000         7/22/2020   Purchase          PR009834        2.        2.   $    45.50   1067   Sales Order   CL-105452    10000   1420000   EA   515512
A028581 99        2100 CASEMENT SCREEN: 26.125 x 42.8125                     7/7/2020   Purchase          PR009702   68.937    68.937    $    14.71   1656   Sales Order   CL-105452   140000    340000   UI   504411
A028581 99        2100 CASEMENT SCREEN: 26.125 x 42.8125                     7/7/2020   Purchase          PR009702   68.937    68.937    $    14.74   1656   Sales Order   CL-105452   120000    340000   UI   504410
A028581 99        2100 CASEMENT SCREEN: 27.25 x 38.3125                      7/7/2020   Purchase          PR009702   65.562    65.562    $    14.02   1656   Sales Order   CL-105452    90000    340000   UI   504409
A028581 99        2100 CASEMENT SCREEN: 27.25 x 38.3125000000002             7/7/2020   Purchase          PR009702   65.562    65.562    $    14.02   1656   Sales Order   CL-105452    60000    340000   UI   504408
NSIGU             1" Dbl IGU CS36 with Argon 70.000000 x 40.125000          6/29/2020   Purchase          PR009576        1.        1.   $    96.57   1067   Sales Order   CL-105458    20000    290000   EA   500310




                                  20-31883-jpg                         Doc 15     FILED 08/06/20                     ENTERED 08/06/20 13:07:02                      Page 17 of 46
NSIGU                7/8" Dbl IG CS36 with Argon 20.187500 x 23.000000         6/29/2020   Purchase          PR009575        2.        2.   $    31.45   1067   Sales Order   CL-105458    80000   1970000   EA   500309
NSIGU                7/8" Dbl IG CS36 with Argon 21.187500 x 23.000000         6/29/2020   Purchase          PR009575        2.        2.   $    32.69   1067   Sales Order   CL-105458    80000   1370000   EA   500308
NSIGU                7/8" Dbl IG CS36 with Argon 32.187500 x 23.000000         6/29/2020   Purchase          PR009575        1.        1.   $    23.19   1067   Sales Order   CL-105458    70000   1970000   EA   500307
NSIGU                7/8" Dbl IG CS36 with Argon 33.187500 x 23.000000         6/29/2020   Purchase          PR009575        1.        1.   $    23.81   1067   Sales Order   CL-105458    70000   1370000   EA   500306
NSIGU                7/8" Dbl IG CS36 with Argon 16.187500 x 19.000000         6/29/2020   Purchase          PR009575        1.        1.   $    14.35   1067   Sales Order   CL-105458    60000   1980000   EA   500305
NSIGU                7/8" Dbl IG Tempered CS36 with Argon 17.187500 x 1        6/29/2020   Purchase          PR009575        1.        1.   $    47.29   1067   Sales Order   CL-105458    60000   1380000   EA   500304
NSIGU                7/8" Dbl IG CS36 with Argon 20.187500 x 19.000000         6/29/2020   Purchase          PR009575        2.        2.   $    28.69   1067   Sales Order   CL-105458    50000   1980000   EA   500303
NSIGU                7/8" Dbl IG CS36 with Argon 21.187500 x 19.000000         6/29/2020   Purchase          PR009575        2.        2.   $    28.69   1067   Sales Order   CL-105458    50000   1380000   EA   500302
NSIGU                7/8" Dbl IG CS36 with Argon 26.187500 x 13.125000         6/29/2020   Purchase          PR009575        1.        1.   $    14.35   1067   Sales Order   CL-105458    40000   1980000   EA   500301
NSIGU                7/8" Dbl IG CS36 with Argon 27.187500 x 13.125000         6/29/2020   Purchase          PR009575        1.        1.   $    14.35   1067   Sales Order   CL-105458    40000   1380000   EA   500300
NSIGU                7/8" Dbl IG CS36 with Argon 20.187500 x 21.000000         6/29/2020   Purchase          PR009575        5.        5.   $    72.94   1067   Sales Order   CL-105458    30000   1980000   EA   500299
NSIGU                7/8" Dbl IG CS36 with Argon 21.187500 x 21.000000         6/29/2020   Purchase          PR009575        5.        5.   $    75.78   1067   Sales Order   CL-105458    30000   1380000   EA   500298
NSIGU                7/8" Dbl IG CS36 with Argon 24.562500 x 33.125000         6/29/2020   Purchase          PR009579        2.        2.   $    45.98   1067   Sales Order   CL-105477    10000     10000   EA   500314
8020 SL2 SCRN ONLY   8020 2-Lite Slider Screen Only                            6/24/2020   Positive Adjmt.   PS003745        1.        1.   $    12.01          Sales Order   CL-105481    10000         0   EA   497551
NSIGU                1" Dbl IGU Tempered CS28 with Argon 30.687500 x 72        7/22/2020   Purchase          PR009839        2.        2.   $   277.12   1067   Sales Order   CL-105494    10000   1750000   EA   515555
NSIGU                1" Dbl IGU Tempered CS28 with Argon 30.687500 x 72        7/22/2020   Purchase          PR009839        2.        2.   $   277.12   1067   Sales Order   CL-105494    10000   1090000   EA   515554
NSIGU                7/8" Dbl IG CS28 with Argon 14.562500 x 29.875000         7/22/2020   Purchase          PR009838        1.        1.   $    13.29   1067   Sales Order   CL-105494   130000   1750000   EA   515553
NSIGU                7/8" Dbl IG CS28 with Argon 14.562500 x 29.875000         7/22/2020   Purchase          PR009838        1.        1.   $    13.29   1067   Sales Order   CL-105494   130000   1130000   EA   515552
NSIGU                7/8" Dbl IG CS28 with Argon 20.687500 x 17.875000         7/22/2020   Purchase          PR009838        1.        1.   $    12.76   1067   Sales Order   CL-105494   120000   1750000   EA   515551
NSIGU                7/8" Dbl IG CS28 with Argon 20.687500 x 17.875000         7/22/2020   Purchase          PR009838        1.        1.   $    12.76   1067   Sales Order   CL-105494   120000   1130000   EA   515550
NSIGU                7/8" Dbl IG CS28 with Argon 12.562500 x 10.125000         7/22/2020   Purchase          PR009838        2.        2.   $    25.51   1067   Sales Order   CL-105494   110000   1750000   EA   515549
NSIGU                7/8" Dbl IG CS28 with Argon 12.562500 x 10.125000         7/22/2020   Purchase          PR009838        2.        2.   $    25.51   1067   Sales Order   CL-105494   110000   1130000   EA   515548
NSIGU                7/8" Dbl IG CS28 with Argon 14.687500 x 29.875000         7/22/2020   Purchase          PR009838        2.        2.   $    26.57   1067   Sales Order   CL-105494   100000   1700000   EA   515547
NSIGU                7/8" Dbl IG CS28 with Argon 14.687500 x 29.875000         7/22/2020   Purchase          PR009838        2.        2.   $    26.57   1067   Sales Order   CL-105494   100000   1080000   EA   515546
NSIGU                7/8" Dbl IG CS28 with Argon 26.562500 x 41.750000         7/22/2020   Purchase          PR009838        4.        4.   $   133.93   1067   Sales Order   CL-105494    80000   1750000   EA   515545
NSIGU                7/8" Dbl IG CS28 with Argon 26.562500 x 41.750000         7/22/2020   Purchase          PR009838        4.        4.   $   133.93   1067   Sales Order   CL-105494    80000   1130000   EA   515544
NSIGU                7/8" Dbl IG CS28 with Argon 20.562500 x 29.875000         7/22/2020   Purchase          PR009838        2.        2.   $    37.20   1067   Sales Order   CL-105494    70000   1750000   EA   515543
NSIGU                7/8" Dbl IG CS28 with Argon 20.562500 x 29.875000         7/22/2020   Purchase          PR009838        2.        2.   $    37.20   1067   Sales Order   CL-105494    70000   1130000   EA   515542
NSIGU                7/8" Dbl IG CS28 with Argon 26.562500 x 53.625000         7/22/2020   Purchase          PR009838        3.        3.   $   129.15   1067   Sales Order   CL-105494    40000   1700000   EA   515541
NSIGU                7/8" Dbl IG CS28 with Argon 26.562500 x 53.625000         7/22/2020   Purchase          PR009838        3.        3.   $   129.15   1067   Sales Order   CL-105494    40000   1080000   EA   515540
NSIGU                7/8" Dbl IG CS28 with Argon 20.562500 x 30.125000         7/22/2020   Purchase          PR009838        1.        1.   $    19.22   1067   Sales Order   CL-105494    30000   1750000   EA   515539
NSIGU                7/8" Dbl IG CS28 with Argon 20.562500 x 30.125000         7/22/2020   Purchase          PR009838        1.        1.   $    19.22   1067   Sales Order   CL-105494    30000   1130000   EA   515538
NSIGU                7/8" Dbl IG CS28 with Argon 26.562500 x 41.625000         7/22/2020   Purchase          PR009838        1.        1.   $    33.48   1067   Sales Order   CL-105494    20000   1750000   EA   515537
NSIGU                7/8" Dbl IG CS28 with Argon 26.562500 x 41.625000         7/22/2020   Purchase          PR009838        1.        1.   $    33.48   1067   Sales Order   CL-105494    20000   1130000   EA   515536
NSIGU                7/8" Dbl IG CS28 with Argon 14.562500 x 29.875000         7/20/2020   Purchase          PR009798        1.        1.   $    49.25   1067   Sales Order   CL-105494    60000   1750000   EA   512137
NSIGU                7/8" Dbl IG CS28 with Argon 14.562500 x 29.875000         7/20/2020   Purchase          PR009798        1.        1.   $    49.25   1067   Sales Order   CL-105494    60000   1130000   EA   512136
A028567 99                                                                      7/7/2020   Purchase          PR009704        2.        2.   $   109.77   1656   Sales Order   CL-105494    10000   1880000   EA   504414
NSIGU                7/8" Dbl IG CS28 with Argon 28.875000 x 50.625000         7/22/2020   Purchase          PR009841        2.        2.   $    87.34   1067   Sales Order   CL-105497   210000    400000   EA   515570
NSIGU                7/8" Dbl IG CS28 with Argon 28.875000 x 50.625000         7/22/2020   Purchase          PR009841        2.        2.   $    87.34   1067   Sales Order   CL-105497   190000    400000   EA   515569
NSIGU                7/8" Dbl IG CS28 with Argon 28.875000 x 58.625000         7/22/2020   Purchase          PR009841        2.        2.   $   101.04   1067   Sales Order   CL-105497   130000    400000   EA   515568
NSIGU                7/8" Dbl IG CS28 with Argon 33.125000 x 34.500000         7/22/2020   Purchase          PR009841        1.        1.   $    35.14   1067   Sales Order   CL-105497   120000    350000   EA   515567
NSIGU                7/8" Dbl IG CS28 with Argon 14.375000 x 46.125000         7/22/2020   Purchase          PR009841        1.        1.   $    20.82   1067   Sales Order   CL-105497   110000    400000   EA   515566
NSIGU                7/8" Dbl IG CS28 with Argon 28.875000 x 58.625000         7/22/2020   Purchase          PR009841        2.        2.   $   101.04   1067   Sales Order   CL-105497   100000    400000   EA   515565
NSIGU                7/8" Dbl IG CS28 with Argon 28.875000 x 50.625000         7/22/2020   Purchase          PR009841        1.        1.   $    43.67   1067   Sales Order   CL-105497    80000    400000   EA   515564
NSIGU                1" Dbl IGU CS28 with Argon 26.625000 x 48.375000          7/22/2020   Purchase          PR009840        1.        1.   $    39.06   1067   Sales Order   CL-105497   200000    790000   EA   515563
NSIGU                1" Dbl IGU CS28 with Argon 26.625000 x 48.375000          7/22/2020   Purchase          PR009840        1.        1.   $    39.06   1067   Sales Order   CL-105497   180000    790000   EA   515562
NSIGU                1" Dbl IGU Tempered CS28 with Argon 27.750000 x 56        7/22/2020   Purchase          PR009840        1.        1.   $    97.72   1067   Sales Order   CL-105497   160000    780000   EA   515561
NSIGU                1" Dbl IGU Tempered CS28 with Argon 27.750000 x 56        7/22/2020   Purchase          PR009840        1.        1.   $    97.72   1067   Sales Order   CL-105497   150000    780000   EA   515560
NSIGU                1" Dbl IGU CS28 with Argon 27.750000 x 48.375000          7/22/2020   Purchase          PR009840        1.        1.   $    40.51   1067   Sales Order   CL-105497    70000    780000   EA   515559
NSIGU                1" Dbl IGU CS28 with Argon 27.750000 x 48.375000          7/22/2020   Purchase          PR009840        1.        1.   $    40.51   1067   Sales Order   CL-105497    60000    780000   EA   515558
NSIGU                1" Dbl IGU CS28 with Argon 27.750000 x 48.375000          7/22/2020   Purchase          PR009840        1.        1.   $    40.51   1067   Sales Order   CL-105497    40000    780000   EA   515557
NSIGU                1" Dbl IGU CS28 with Argon 27.750000 x 48.375000          7/22/2020   Purchase          PR009840        1.        1.   $    40.51   1067   Sales Order   CL-105497    30000    780000   EA   515556
NSIGU                7/8" Dbl IG CS28 with Argon 62.875000 x 50.625000         7/20/2020   Purchase          PR009800        1.        1.   $   107.14   1067   Sales Order   CL-105497   170000    400000   EA   512143
NSIGU                7/8" Dbl IG CS28 with Argon 62.875000 x 50.625000         7/20/2020   Purchase          PR009800        1.        1.   $   107.14   1067   Sales Order   CL-105497    90000    400000   EA   512142
NSIGU                7/8" Dbl IG CS28 with Argon 62.875000 x 50.625000         7/20/2020   Purchase          PR009800        1.        1.   $   107.14   1067   Sales Order   CL-105497    10000    400000   EA   512141
NSIGU                1" Dbl IGU Tempered CS28 with Argon 64.125000 x 71        7/20/2020   Purchase          PR009799        2.        2.   $   647.12   1067   Sales Order   CL-105497   230000    890000   EA   512140
NSIGU                1" Dbl IGU Tempered CS28 with Argon 43.187500 x 71        7/20/2020   Purchase          PR009799        1.        1.   $   206.05   1067   Sales Order   CL-105497   220000   1740000   EA   512139
NSIGU                1" Dbl IGU Tempered CS28 with Argon 43.187500 x 71        7/20/2020   Purchase          PR009799        1.        1.   $   206.05   1067   Sales Order   CL-105497   220000   1080000   EA   512138
A028581 99           2100 CASEMENT SCREEN: 27.25 x 48.8125                      7/7/2020   Purchase          PR009705   76.062    76.062    $    15.09   1656   Sales Order   CL-105497   200000    350000   UI   504422
A028581 99           2100 CASEMENT SCREEN: 27.25 x 48.8125                      7/7/2020   Purchase          PR009705   76.062    76.062    $    16.27   1656   Sales Order   CL-105497   180000    350000   UI   504421
A028581 99           2100 CASEMENT SCREEN: 28.375 x 56.8125                     7/7/2020   Purchase          PR009705   85.187    85.187    $    18.22   1656   Sales Order   CL-105497   160000    340000   UI   504420
A028581 99           2100 CASEMENT SCREEN: 28.375 x 56.8125                     7/7/2020   Purchase          PR009705   85.187    85.187    $    18.22   1656   Sales Order   CL-105497   150000    340000   UI   504419
A028581 99           2100 CASEMENT SCREEN: 28.375 x 48.8125                     7/7/2020   Purchase          PR009705   77.187    77.187    $    16.51   1656   Sales Order   CL-105497    70000    340000   UI   504418
A028581 99           2100 CASEMENT SCREEN: 28.375 x 48.8125                     7/7/2020   Purchase          PR009705   77.187    77.187    $    16.51   1656   Sales Order   CL-105497    60000    340000   UI   504417
A028581 99           2100 CASEMENT SCREEN: 28.375 x 48.8125                     7/7/2020   Purchase          PR009705   77.187    77.187    $    16.51   1656   Sales Order   CL-105497    40000    340000   UI   504416
A028581 99           2100 CASEMENT SCREEN: 28.375 x 48.8125                     7/7/2020   Purchase          PR009705   77.187    77.187    $    16.51   1656   Sales Order   CL-105497    30000    340000   UI   504415
NSIGU                1" Dbl IGU Tempered CS36 with Argon 33.812500 x 73        7/13/2020   Purchase          PR009741        1.        1.   $   147.81   1067   Sales Order   CL-105501    10000    420000   EA   506697
NSIGU                7/8" Dbl IG CS36 with Argon 29.937500 x 20.687500         6/29/2020   Purchase          PR009584        1.        1.   $    25.02   1067   Sales Order   CL-105504    10000     10000   EA   500340
NSIGU                1" Dbl IGU CS28 with Argon 53.625000 x 15.375000          7/22/2020   Purchase          PR009837        1.        1.   $    25.51   1067   Sales Order   CL-105509    80000    290000   EA   515535
NSIGU                1" Dbl IGU CS28 with Argon 36.125000 x 55.375000          7/22/2020   Purchase          PR009837        1.        1.   $    61.18   1067   Sales Order   CL-105509    20000    290000   EA   515534
NSIGU                7/8" Dbl IG CS28 with Argon 35.937500 x 35.000000         7/22/2020   Purchase          PR009836        1.        1.   $    37.20   1067   Sales Order   CL-105509    70000   1940000   EA   515533




                                     20-31883-jpg                         Doc 15     FILED 08/06/20                     ENTERED 08/06/20 13:07:02                      Page 18 of 46
NSIGU        7/8" Dbl IG CS28 with Argon 36.937500 x 35.000000    7/22/2020   Purchase   PR009836         1.         1.   $    38.24   1067   Sales Order   CL-105509    70000   1370000   EA   515532
NSIGU        7/8" Dbl IG CS28 with Argon 13.937500 x 35.125000    7/22/2020   Purchase   PR009836         2.         2.   $    29.76   1067   Sales Order   CL-105509    60000   1940000   EA   515531
NSIGU        7/8" Dbl IG CS28 with Argon 14.937500 x 35.125000    7/22/2020   Purchase   PR009836         2.         2.   $    31.89   1067   Sales Order   CL-105509    60000   1370000   EA   515530
NSIGU        7/8" Dbl IG CS28 with Argon 27.937500 x 26.750000    7/22/2020   Purchase   PR009836         1.         1.   $    22.32   1067   Sales Order   CL-105509    30000   1940000   EA   515529
NSIGU        7/8" Dbl IG CS28 with Argon 28.937500 x 26.750000    7/22/2020   Purchase   PR009836         1.         1.   $    23.12   1067   Sales Order   CL-105509    30000   1370000   EA   515528
NSIGU        7/8" Dbl IG CS28 with Argon 18.187500 x 26.875000    7/22/2020   Purchase   PR009836         2.         2.   $    30.29   1067   Sales Order   CL-105509    10000   1940000   EA   515527
NSIGU        7/8" Dbl IG CS28 with Argon 19.187500 x 26.875000    7/22/2020   Purchase   PR009836         2.         2.   $    31.89   1067   Sales Order   CL-105509    10000   1370000   EA   515526
NSIGU        1" Dbl IGU CS28 with Argon 45.875000 x 71.375000     7/20/2020   Purchase   PR009797         1.         1.   $   110.44   1067   Sales Order   CL-105509    50000    290000   EA   512135
A028580 02   2100 AWNING FULL SCREEN: 39.8125 x 25.375             7/7/2020   Purchase   PR009703    65.187     65.187    $    13.15   1656   Sales Order   CL-105516    50000    830000   UI   504413
A028580 02   2100 AWNING FULL SCREEN: 48.8125 x 25.375             7/7/2020   Purchase   PR009703   148.374    148.374    $    29.73   1656   Sales Order   CL-105516    20000    830000   UI   504412
NSIGU        1" Dbl IGU CS36 with Argon 39.375000 x 67.125000      7/6/2020   Purchase   PR009641         1.         1.   $    99.92   1067   Sales Order   CL-105516    70000    300000   EA   504253
NSIGU        1" Dbl IGU CS36 with Argon 39.375000 x 55.375000      7/6/2020   Purchase   PR009641         1.         1.   $    85.11   1067   Sales Order   CL-105516    60000    300000   EA   504252
NSIGU        1" Dbl IGU CS36 with Argon 39.375000 x 24.875000      7/6/2020   Purchase   PR009641         1.         1.   $    31.04   1067   Sales Order   CL-105516    50000    700000   EA   504251
NSIGU        1" Dbl IGU CS36 with Argon 48.375000 x 24.875000      7/6/2020   Purchase   PR009641         2.         2.   $    76.91   1067   Sales Order   CL-105516    20000    700000   EA   504250
NSIGU        7/8" Dbl IG Tempered CS36 with Argon 30.750000 x 1    7/6/2020   Purchase   PR009645         2.         2.   $    58.28   1067   Sales Order   CL-105526    10000     10000   EA   504259
NSIGU        7/8" Dbl IG CS36 with Argon 20.375000 x 57.375000    7/13/2020   Purchase   PR009744         2.         2.   $    65.89   1067   Sales Order   CL-105527    10000     10000   EA   506720
NSIGU        1" Dbl IGU CS28 with Argon 29.375000 x 64.125000     7/16/2020   Purchase   PR009775         1.         1.   $    57.58   1067   Sales Order   CL-105533   240000    300000   EA   508248
NSIGU        1" Dbl IGU CS28 with Argon 41.375000 x 7.875000      7/13/2020   Purchase   PR009743         1.         1.   $    12.76   1067   Sales Order   CL-105533   290000    300000   EA   506719
NSIGU        1" Dbl IGU CS28 with Argon 18.125000 x 64.125000     7/13/2020   Purchase   PR009743         1.         1.   $    36.47   1067   Sales Order   CL-105533   280000    780000   EA   506718
NSIGU        1" Dbl IGU CS28 with Argon 18.125000 x 64.125000     7/13/2020   Purchase   PR009743         1.         1.   $    36.47   1067   Sales Order   CL-105533   270000    780000   EA   506717
NSIGU        1" Dbl IGU CS28 with Argon 29.375000 x 7.875000      7/13/2020   Purchase   PR009743         1.         1.   $    12.76   1067   Sales Order   CL-105533   250000    300000   EA   506716
NSIGU        1" Dbl IGU CS28 with Argon 17.375000 x 7.875000      7/13/2020   Purchase   PR009743         1.         1.   $    12.76   1067   Sales Order   CL-105533   220000    300000   EA   506715
NSIGU        1" Dbl IGU CS28 with Argon 17.375000 x 64.125000     7/13/2020   Purchase   PR009743         1.         1.   $    34.55   1067   Sales Order   CL-105533   210000    780000   EA   506714
NSIGU        1" Dbl IGU CS28 with Argon 17.375000 x 7.875000      7/13/2020   Purchase   PR009743         1.         1.   $    12.76   1067   Sales Order   CL-105533   190000    300000   EA   506713
NSIGU        1" Dbl IGU CS28 with Argon 17.375000 x 64.125000     7/13/2020   Purchase   PR009743         1.         1.   $    34.55   1067   Sales Order   CL-105533   180000    780000   EA   506712
NSIGU        1" Dbl IGU CS28 with Argon 17.375000 x 46.125000     7/13/2020   Purchase   PR009743         1.         1.   $    24.98   1067   Sales Order   CL-105533   160000    790000   EA   506711
NSIGU        1" Dbl IGU CS28 with Argon 17.375000 x 52.125000     7/13/2020   Purchase   PR009743         1.         1.   $    28.17   1067   Sales Order   CL-105533   150000    790000   EA   506710
NSIGU        1" Dbl IGU CS28 with Argon 17.375000 x 52.125000     7/13/2020   Purchase   PR009743         1.         1.   $    28.17   1067   Sales Order   CL-105533   140000    790000   EA   506709
NSIGU        1" Dbl IGU CS28 with Argon 23.375000 x 64.125000     7/13/2020   Purchase   PR009743         1.         1.   $    46.06   1067   Sales Order   CL-105533   130000    800000   EA   506708
NSIGU        1" Dbl IGU CS28 with Argon 23.375000 x 64.125000     7/13/2020   Purchase   PR009743         3.         3.   $   138.19   1067   Sales Order   CL-105533   120000    300000   EA   506707
NSIGU        1" Dbl IGU CS28 with Argon 23.375000 x 64.125000     7/13/2020   Purchase   PR009743         1.         1.   $    46.06   1067   Sales Order   CL-105533   110000    800000   EA   506706
NSIGU        1" Dbl IGU Tempered CS28 with Argon 65.375000 x 52   7/13/2020   Purchase   PR009743         1.         1.   $   227.51   1067   Sales Order   CL-105533   100000    300000   EA   506705
NSIGU        1" Dbl IGU CS28 with Argon 29.375000 x 52.125000     7/13/2020   Purchase   PR009743         1.         1.   $    46.95   1067   Sales Order   CL-105533    90000    800000   EA   506704
NSIGU        1" Dbl IGU CS28 with Argon 29.375000 x 52.125000     7/13/2020   Purchase   PR009743         1.         1.   $    46.95   1067   Sales Order   CL-105533    80000    800000   EA   506703
NSIGU        1" Dbl IGU CS28 with Argon 24.125000 x 52.125000     7/13/2020   Purchase   PR009743         1.         1.   $    39.12   1067   Sales Order   CL-105533    70000    790000   EA   506702
NSIGU        1" Dbl IGU CS28 with Argon 24.125000 x 52.125000     7/13/2020   Purchase   PR009743         1.         1.   $    39.12   1067   Sales Order   CL-105533    60000    790000   EA   506701
NSIGU        1" Dbl IGU CS28 with Argon 29.375000 x 46.125000     7/13/2020   Purchase   PR009743         1.         1.   $    41.63   1067   Sales Order   CL-105533    40000    800000   EA   506700
NSIGU        1" Dbl IGU CS28 with Argon 18.125000 x 40.125000     7/13/2020   Purchase   PR009743         1.         1.   $    23.00   1067   Sales Order   CL-105533    30000    780000   EA   506699
NSIGU        1" Dbl IGU CS28 with Argon 18.125000 x 40.125000     7/13/2020   Purchase   PR009743         1.         1.   $    23.00   1067   Sales Order   CL-105533    20000    780000   EA   506698
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 18.7500000000018     7/7/2020   Purchase   PR009709    83.312     83.312    $    16.49   1656   Sales Order   CL-105533   280000    340000   UI   504458
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 18.7499999999982     7/7/2020   Purchase   PR009709    83.312     83.312    $    17.68   1656   Sales Order   CL-105533   270000    340000   UI   504457
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 18 x 64.5625         7/7/2020   Purchase   PR009709    82.562     82.562    $    17.52   1656   Sales Order   CL-105533   210000    340000   UI   504456
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 18 x 64.5625         7/7/2020   Purchase   PR009709    82.562     82.562    $    17.52   1656   Sales Order   CL-105533   180000    340000   UI   504455
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 18 x 46.5625         7/7/2020   Purchase   PR009709    64.562     64.562    $    13.70   1656   Sales Order   CL-105533   160000    350000   UI   504454
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 18 x 52.5625         7/7/2020   Purchase   PR009709    70.562     70.562    $    14.97   1656   Sales Order   CL-105533   150000    350000   UI   504453
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 18 x 52.5625         7/7/2020   Purchase   PR009709    70.562     70.562    $    14.97   1656   Sales Order   CL-105533   140000    350000   UI   504452
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 24 x 64.5625         7/7/2020   Purchase   PR009709    88.562     88.562    $    18.79   1656   Sales Order   CL-105533   130000    350000   UI   504451
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 24 x 64.5625         7/7/2020   Purchase   PR009709    88.562     88.562    $    18.79   1656   Sales Order   CL-105533   110000    350000   UI   504450
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 30 x 52.5625         7/7/2020   Purchase   PR009709    82.562     82.562    $    17.52   1656   Sales Order   CL-105533    90000    350000   UI   504449
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 30 x 52.5625         7/7/2020   Purchase   PR009709    82.562     82.562    $    17.52   1656   Sales Order   CL-105533    80000    350000   UI   504448
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 24.75 x 52.5625      7/7/2020   Purchase   PR009709    77.312     77.312    $    16.40   1656   Sales Order   CL-105533    70000    340000   UI   504447
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 24.75 x 52.5625      7/7/2020   Purchase   PR009709    77.312     77.312    $    16.40   1656   Sales Order   CL-105533    60000    340000   UI   504446
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 30 x 46.5625         7/7/2020   Purchase   PR009709    76.562     76.562    $    16.25   1656   Sales Order   CL-105533    40000    350000   UI   504445
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 18.75 x 40.5625      7/7/2020   Purchase   PR009709    59.312     59.312    $    12.59   1656   Sales Order   CL-105533    30000    340000   UI   504444
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 18.75 x 40.5625      7/7/2020   Purchase   PR009709    59.312     59.312    $    12.59   1656   Sales Order   CL-105533    20000    340000   UI   504443
NSIGU        1" Dbl IGU Tempered CS28 with Argon 30.000000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    52.71   1067   Sales Order   CL-105542   330000    700000   EA   515614
NSIGU        1" Dbl IGU Tempered CS28 with Argon 30.000000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    52.71   1067   Sales Order   CL-105542   320000    700000   EA   515613
NSIGU        1" Dbl IGU Tempered CS28 with Argon 30.000000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    52.71   1067   Sales Order   CL-105542   310000    300000   EA   515612
NSIGU        1" Dbl IGU Tempered CS28 with Argon 27.250000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    49.20   1067   Sales Order   CL-105542   290000    700000   EA   515611
NSIGU        1" Dbl IGU Tempered CS28 with Argon 27.250000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    49.20   1067   Sales Order   CL-105542   280000    700000   EA   515610
NSIGU        1" Dbl IGU Tempered CS28 with Argon 27.250000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    49.20   1067   Sales Order   CL-105542   270000    300000   EA   515609
NSIGU        1" Dbl IGU Tempered CS28 with Argon 29.625000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    52.71   1067   Sales Order   CL-105542   250000    700000   EA   515608
NSIGU        1" Dbl IGU Tempered CS28 with Argon 29.625000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    52.71   1067   Sales Order   CL-105542   240000    700000   EA   515607
NSIGU        1" Dbl IGU Tempered CS28 with Argon 29.625000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    52.71   1067   Sales Order   CL-105542   230000    300000   EA   515606
NSIGU        1" Dbl IGU Tempered CS28 with Argon 27.375000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    49.20   1067   Sales Order   CL-105542   210000    700000   EA   515605
NSIGU        1" Dbl IGU Tempered CS28 with Argon 27.375000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    49.20   1067   Sales Order   CL-105542   200000    700000   EA   515604
NSIGU        1" Dbl IGU Tempered CS28 with Argon 27.375000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    49.20   1067   Sales Order   CL-105542   190000    300000   EA   515603
NSIGU        1" Dbl IGU Tempered CS28 with Argon 28.375000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    50.95   1067   Sales Order   CL-105542   170000    700000   EA   515602
NSIGU        1" Dbl IGU Tempered CS28 with Argon 28.375000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    50.95   1067   Sales Order   CL-105542   160000    700000   EA   515601
NSIGU        1" Dbl IGU Tempered CS28 with Argon 28.375000 x 26   7/22/2020   Purchase   PR009843         1.         1.   $    50.95   1067   Sales Order   CL-105542   150000    300000   EA   515600
NSIGU        1" Dbl IGU Tempered CS28 with Argon 27.000000 x 24   7/22/2020   Purchase   PR009843         1.         1.   $    43.93   1067   Sales Order   CL-105542   130000    710000   EA   515599




                            20-31883-jpg                    Doc 15      FILED 08/06/20              ENTERED 08/06/20 13:07:02                        Page 19 of 46
NSIGU                  1" Dbl IGU Tempered CS28 with Argon 28.687500 x 50        7/22/2020   Purchase          PR009843        1.        1.   $    96.24   1067   Sales Order   CL-105542   120000    300000   EA   515598
NSIGU                  1" Dbl IGU Tempered CS28 with Argon 28.687500 x 50        7/22/2020   Purchase          PR009843        1.        1.   $    96.24   1067   Sales Order   CL-105542   110000    300000   EA   515597
NSIGU                  1" Dbl IGU Tempered CS28 with Argon 28.687500 x 13        7/22/2020   Purchase          PR009843        1.        1.   $    28.11   1067   Sales Order   CL-105542   100000    700000   EA   515596
NSIGU                  1" Dbl IGU Tempered CS28 with Argon 28.687500 x 13        7/22/2020   Purchase          PR009843        1.        1.   $    28.11   1067   Sales Order   CL-105542    90000    700000   EA   515595
NSIGU                  1" Dbl IGU Tempered CS28 with Argon 28.687500 x 13        7/22/2020   Purchase          PR009843        1.        1.   $    28.11   1067   Sales Order   CL-105542    80000    700000   EA   515594
NSIGU                  1" Dbl IGU Tempered CS28 with Argon 28.687500 x 13        7/22/2020   Purchase          PR009843        1.        1.   $    28.11   1067   Sales Order   CL-105542    70000    700000   EA   515593
NSIGU                  1" Dbl IGU Tempered CS28 with Argon 28.687500 x 13        7/22/2020   Purchase          PR009843        1.        1.   $    28.11   1067   Sales Order   CL-105542    60000    700000   EA   515592
NSIGU                  1" Dbl IGU Tempered CS28 with Argon 28.687500 x 13        7/22/2020   Purchase          PR009843        1.        1.   $    28.11   1067   Sales Order   CL-105542    50000    700000   EA   515591
NSIGU                  1" Dbl IGU Tempered CS28 with Argon 28.687500 x 13        7/22/2020   Purchase          PR009843        1.        1.   $    28.11   1067   Sales Order   CL-105542    40000    700000   EA   515590
NSIGU                  1" Dbl IGU Tempered CS28 with Argon 28.687500 x 13        7/22/2020   Purchase          PR009843        1.        1.   $    28.11   1067   Sales Order   CL-105542    30000    700000   EA   515589
NSIGU                  1" Dbl IGU Tempered CS28 with Argon 28.687500 x 13        7/22/2020   Purchase          PR009843        1.        1.   $    28.11   1067   Sales Order   CL-105542    20000    700000   EA   515588
A028580 05             2100 AWNING SCREEN: 30.4375 x 27.2083333333339            7/21/2020   Purchase          PR009814   57.645    57.645    $    11.32   1656   Sales Order   CL-105542   330000    830000   UI   514621
A028580 05             2100 AWNING SCREEN: 30.4375 x 27.2083333333339            7/21/2020   Purchase          PR009814   57.645    57.645    $    11.35   1656   Sales Order   CL-105542   320000    830000   UI   514620
A028580 05             2100 AWNING SCREEN: 27.6875 x 27.125                      7/21/2020   Purchase          PR009814   54.812    54.812    $    11.17   1656   Sales Order   CL-105542   290000    830000   UI   514619
A028580 05             2100 AWNING SCREEN: 27.6875 x 27.1250000000018            7/21/2020   Purchase          PR009814   54.812    54.812    $    11.17   1656   Sales Order   CL-105542   280000    830000   UI   514618
A028580 05             2100 AWNING SCREEN: 30.0625 x 27.2083333333339            7/21/2020   Purchase          PR009814    57.27     57.27    $    11.67   1656   Sales Order   CL-105542   250000    830000   UI   514617
A028580 05             2100 AWNING SCREEN: 30.0625 x 27.2083333333339            7/21/2020   Purchase          PR009814    57.27     57.27    $    11.67   1656   Sales Order   CL-105542   240000    830000   UI   514616
A028580 05             2100 AWNING SCREEN: 27.8125 x 27.2083333333339            7/21/2020   Purchase          PR009814    55.02     55.02    $    11.22   1656   Sales Order   CL-105542   210000    830000   UI   514615
A028580 05             2100 AWNING SCREEN: 27.8125 x 27.2083333333339            7/21/2020   Purchase          PR009814    55.02     55.02    $    11.22   1656   Sales Order   CL-105542   200000    830000   UI   514614
A028580 05             2100 AWNING SCREEN: 28.8125 x 27.375                      7/21/2020   Purchase          PR009814   56.187    56.187    $    11.45   1656   Sales Order   CL-105542   170000    830000   UI   514613
A028580 05             2100 AWNING SCREEN: 28.8125 x 27.3750000000018            7/21/2020   Purchase          PR009814   56.187    56.187    $    11.45   1656   Sales Order   CL-105542   160000    830000   UI   514612
A028580 05             2100 AWNING SCREEN: 27.4375 x 25.375                      7/21/2020   Purchase          PR009814   52.812    52.812    $    10.77   1656   Sales Order   CL-105542   130000    840000   UI   514611
A028580 05             2100 AWNING SCREEN: 29.1124999999996 x 13.875             7/21/2020   Purchase          PR009814   42.987    42.987    $     8.76   1656   Sales Order   CL-105542   100000    830000   UI   514610
A028580 05             2100 AWNING SCREEN: 29.1124999999996 x 13.875             7/21/2020   Purchase          PR009814   42.987    42.987    $     8.76   1656   Sales Order   CL-105542    90000    830000   UI   514609
A028580 05             2100 AWNING SCREEN: 29.1124999999996 x 13.875             7/21/2020   Purchase          PR009814   42.987    42.987    $     8.76   1656   Sales Order   CL-105542    80000    830000   UI   514608
A028580 05             2100 AWNING SCREEN: 29.1125000000015 x 13.875             7/21/2020   Purchase          PR009814   42.987    42.987    $     8.76   1656   Sales Order   CL-105542    70000    830000   UI   514607
A028580 05             2100 AWNING SCREEN: 29.1125000000015 x 13.87500000        7/21/2020   Purchase          PR009814   42.987    42.987    $     8.76   1656   Sales Order   CL-105542    60000    830000   UI   514606
A028580 05             2100 AWNING SCREEN: 29.1125000000015 x 13.87499999        7/21/2020   Purchase          PR009814   42.987    42.987    $     8.76   1656   Sales Order   CL-105542    50000    830000   UI   514605
A028580 05             2100 AWNING SCREEN: 29.1124999999996 x 13.875             7/21/2020   Purchase          PR009814   42.987    42.987    $     8.76   1656   Sales Order   CL-105542    40000    830000   UI   514604
A028580 05             2100 AWNING SCREEN: 29.1124999999996 x 13.87500000        7/21/2020   Purchase          PR009814   42.987    42.987    $     8.76   1656   Sales Order   CL-105542    30000    830000   UI   514603
A028580 05             2100 AWNING SCREEN: 29.1124999999996 x 13.87499999        7/21/2020   Purchase          PR009814   42.987    42.987    $     8.76   1656   Sales Order   CL-105542    20000    830000   UI   514602
NSIGU                  7/8" Dbl IG CS28 with Argon 23.250000 x 46.125000         7/23/2020   Purchase          PR009871        1.        1.   $    33.31   1067   Sales Order   CL-105544   330000   1690000   EA   516320
NSIGU                  7/8" Dbl IG CS28 with Argon 23.250000 x 46.125000         7/23/2020   Purchase          PR009871        1.        1.   $    33.31   1067   Sales Order   CL-105544   330000   1080000   EA   516319
NSIGU                  7/8" Dbl IG CS28 with Argon 17.500000 x 46.125000         7/23/2020   Purchase          PR009871        5.        5.   $   124.90   1067   Sales Order   CL-105544   220000   1690000   EA   516318
NSIGU                  7/8" Dbl IG CS28 with Argon 17.500000 x 46.125000         7/23/2020   Purchase          PR009871        5.        5.   $   124.90   1067   Sales Order   CL-105544   220000   1080000   EA   516317
6500 PW                6500 Picture Window                                       7/20/2020   Positive Adjmt.   PS003822        5.        5.   $   265.18          Sales Order   CL-105544   200000         0   EA   510104
6500 PW                6500 Picture Window                                       7/20/2020   Positive Adjmt.   PS003822        5.        5.   $   443.96          Sales Order   CL-105544   240000         0   EA   510089
6500 PW                6500 Picture Window                                       7/20/2020   Positive Adjmt.   PS003822        2.        2.   $   479.12          Sales Order   CL-105544   260000         0   EA   510074
6500 PW                6500 Picture Window                                       7/20/2020   Positive Adjmt.   PS003822        2.        2.   $   573.13          Sales Order   CL-105544   280000         0   EA   510059
6500 PW                6500 Picture Window                                       7/20/2020   Positive Adjmt.   PS003822        1.        1.   $    59.14          Sales Order   CL-105544   310000         0   EA   510044
6500 PW                6500 Picture Window                                       7/20/2020   Positive Adjmt.   PS003822        1.        1.   $    41.69          Sales Order   CL-105544   350000         0   EA   510033
1 WINDOW OPENING WIZ                                                             7/20/2020   Positive Adjmt.   PS003821        5.        5.   $   147.07          Sales Order   CL-105544   190000         0   EA   510029
1 WINDOW OPENING WIZ                                                             7/20/2020   Positive Adjmt.   PS003821        5.        5.   $   258.46          Sales Order   CL-105544   210000         0   EA   510025
1 WINDOW OPENING WIZ                                                             7/20/2020   Positive Adjmt.   PS003821        5.        5.   $   175.18          Sales Order   CL-105544   230000         0   EA   510021
1 WINDOW OPENING WIZ                                                             7/20/2020   Positive Adjmt.   PS003821        2.        2.   $   126.81          Sales Order   CL-105544   250000         0   EA   510017
1 WINDOW OPENING WIZ                                                             7/20/2020   Positive Adjmt.   PS003821        2.        2.   $   134.18          Sales Order   CL-105544   270000         0   EA   510013
1 WINDOW OPENING WIZ                                                             7/20/2020   Positive Adjmt.   PS003821        1.        1.   $    35.57          Sales Order   CL-105544   300000         0   EA   510009
1 WINDOW OPENING WIZ                                                             7/20/2020   Positive Adjmt.   PS003821        1.        1.   $    57.84          Sales Order   CL-105544   320000         0   EA   510005
1 WINDOW OPENING WIZ                                                             7/20/2020   Positive Adjmt.   PS003821        1.        1.   $    41.19          Sales Order   CL-105544   340000         0   EA   510001
NSIGU                  7/8" Dbl IG Tempered CS28 with Argon 35.125000 x 7         7/6/2020   Purchase          PR009652        1.        1.   $    26.45   1067   Sales Order   CL-105551   180000    410000   EA   504278
NSIGU                  7/8" Dbl IG Tempered CS28 with Argon 63.812500 x 1         7/6/2020   Purchase          PR009649        2.        2.   $   141.07   1067   Sales Order   CL-105553   280000    410000   EA   504274
NSIGU                  7/8" Dbl IG Tempered CS28 with Argon 63.375000 x 1         7/6/2020   Purchase          PR009649        2.        2.   $   141.07   1067   Sales Order   CL-105553   240000    410000   EA   504273
NSIGU                  7/8" Dbl IG Tempered CS28 with Argon 63.812500 x 1         7/6/2020   Purchase          PR009649        1.        1.   $    70.54   1067   Sales Order   CL-105553   180000    410000   EA   504272
NSIGU                  7/8" Dbl IG CS36 with Argon 21.062500 x 28.625000         7/13/2020   Purchase          PR009747        1.        1.   $    23.94   1067   Sales Order   CL-105555   230000   1740000   EA   506759
NSIGU                  7/8" Dbl IG CS36 with Argon 21.062500 x 28.625000         7/13/2020   Purchase          PR009747        1.        1.   $    23.94   1067   Sales Order   CL-105555   230000   1130000   EA   506758
NSIGU                  7/8" Dbl IG CS36 with Argon 22.187500 x 24.125000         7/13/2020   Purchase          PR009747        1.        1.   $    22.24   1067   Sales Order   CL-105555   220000   1950000   EA   506757
NSIGU                  7/8" Dbl IG CS36 with Argon 23.187500 x 24.125000         7/13/2020   Purchase          PR009747        1.        1.   $    22.91   1067   Sales Order   CL-105555   220000   1380000   EA   506756
NSIGU                  7/8" Dbl IG CS36 with Argon 18.187500 x 24.125000         7/13/2020   Purchase          PR009747        1.        1.   $    17.30   1067   Sales Order   CL-105555   210000   1950000   EA   506755
NSIGU                  7/8" Dbl IG CS36 with Argon 19.187500 x 24.125000         7/13/2020   Purchase          PR009747        1.        1.   $    17.98   1067   Sales Order   CL-105555   210000   1380000   EA   506754
NSIGU                  7/8" Dbl IG CS36 with Argon 38.187500 x 24.125000         7/13/2020   Purchase          PR009747        2.        2.   $    70.57   1067   Sales Order   CL-105555   200000   1950000   EA   506753
NSIGU                  7/8" Dbl IG CS36 with Argon 39.187500 x 24.125000         7/13/2020   Purchase          PR009747        2.        2.   $    71.92   1067   Sales Order   CL-105555   200000   1380000   EA   506752
NSIGU                  7/8" Dbl IG CS36 with Argon 26.187500 x 28.375000         7/13/2020   Purchase          PR009747        8.        8.   $   222.90   1067   Sales Order   CL-105555   190000   1950000   EA   506751
NSIGU                  7/8" Dbl IG CS36 with Argon 27.187500 x 28.375000         7/13/2020   Purchase          PR009747        8.        8.   $   229.18   1067   Sales Order   CL-105555   190000   1380000   EA   506750
NSIGU                  7/8" Dbl IG Tempered CS36 with Argon 18.187500 x 2        7/13/2020   Purchase          PR009747        1.        1.   $    33.47   1067   Sales Order   CL-105555   180000   1900000   EA   506749
NSIGU                  7/8" Dbl IG Tempered CS36 with Argon 19.187500 x 2        7/13/2020   Purchase          PR009747        1.        1.   $    34.88   1067   Sales Order   CL-105555   180000   1330000   EA   506748
NSIGU                  7/8" Dbl IG Tempered CS36 with Argon 18.187500 x 2        7/13/2020   Purchase          PR009747        1.        1.   $    33.47   1067   Sales Order   CL-105555   170000   1900000   EA   506747
NSIGU                  7/8" Dbl IG Tempered CS36 with Argon 19.187500 x 2        7/13/2020   Purchase          PR009747        1.        1.   $    34.88   1067   Sales Order   CL-105555   170000   1330000   EA   506746
NSIGU                  7/8" Dbl IG CS36 with Argon 26.187500 x 28.375000         7/13/2020   Purchase          PR009747        1.        1.   $    27.86   1067   Sales Order   CL-105555   150000   1900000   EA   506745
NSIGU                  7/8" Dbl IG CS36 with Argon 27.187500 x 28.375000         7/13/2020   Purchase          PR009747        1.        1.   $    28.65   1067   Sales Order   CL-105555   150000   1330000   EA   506744
NSIGU                  7/8" Dbl IG CS36 with Argon 26.187500 x 28.375000         7/13/2020   Purchase          PR009747        1.        1.   $    27.86   1067   Sales Order   CL-105555   140000   1900000   EA   506743
NSIGU                  7/8" Dbl IG CS36 with Argon 27.187500 x 28.375000         7/13/2020   Purchase          PR009747        1.        1.   $    28.65   1067   Sales Order   CL-105555   140000   1330000   EA   506742




                                       20-31883-jpg                         Doc 15     FILED 08/06/20                     ENTERED 08/06/20 13:07:02                      Page 20 of 46
NSIGU        7/8" Dbl IG CS36 with Argon 26.375000 x 28.375000    7/13/2020   Purchase   PR009747         1.         1.   $    27.86   1067   Sales Order   CL-105555   120000   1900000   EA   506741
NSIGU        7/8" Dbl IG CS36 with Argon 27.375000 x 28.375000    7/13/2020   Purchase   PR009747         1.         1.   $    28.65   1067   Sales Order   CL-105555   120000   1330000   EA   506740
NSIGU        7/8" Dbl IG CS36 with Argon 26.375000 x 28.375000    7/13/2020   Purchase   PR009747         1.         1.   $    27.86   1067   Sales Order   CL-105555   110000   1900000   EA   506739
NSIGU        7/8" Dbl IG CS36 with Argon 27.375000 x 28.375000    7/13/2020   Purchase   PR009747         1.         1.   $    28.65   1067   Sales Order   CL-105555   110000   1330000   EA   506738
NSIGU        7/8" Dbl IG CS36 with Argon 26.375000 x 28.375000    7/13/2020   Purchase   PR009747         1.         1.   $    27.86   1067   Sales Order   CL-105555   100000   1900000   EA   506737
NSIGU        7/8" Dbl IG CS36 with Argon 27.375000 x 28.375000    7/13/2020   Purchase   PR009747         1.         1.   $    28.65   1067   Sales Order   CL-105555   100000   1330000   EA   506736
NSIGU        7/8" Dbl IG CS36 with Argon 26.375000 x 32.125000    7/13/2020   Purchase   PR009747         1.         1.   $    34.13   1067   Sales Order   CL-105555    80000   1900000   EA   506735
NSIGU        7/8" Dbl IG CS36 with Argon 27.375000 x 32.125000    7/13/2020   Purchase   PR009747         1.         1.   $    35.02   1067   Sales Order   CL-105555    80000   1330000   EA   506734
NSIGU        7/8" Dbl IG CS36 with Argon 26.375000 x 32.125000    7/13/2020   Purchase   PR009747         1.         1.   $    34.13   1067   Sales Order   CL-105555    70000   1900000   EA   506733
NSIGU        7/8" Dbl IG CS36 with Argon 27.375000 x 32.125000    7/13/2020   Purchase   PR009747         1.         1.   $    35.02   1067   Sales Order   CL-105555    70000   1330000   EA   506732
NSIGU        7/8" Dbl IG CS36 with Argon 26.375000 x 32.125000    7/13/2020   Purchase   PR009747         1.         1.   $    34.13   1067   Sales Order   CL-105555    60000   1900000   EA   506731
NSIGU        7/8" Dbl IG CS36 with Argon 27.375000 x 32.125000    7/13/2020   Purchase   PR009747         1.         1.   $    35.02   1067   Sales Order   CL-105555    60000   1330000   EA   506730
NSIGU        7/8" Dbl IG CS36 with Argon 13.687500 x 28.375000    7/13/2020   Purchase   PR009747         1.         1.   $    16.14   1067   Sales Order   CL-105555    40000   1900000   EA   506729
NSIGU        7/8" Dbl IG CS36 with Argon 14.687500 x 28.375000    7/13/2020   Purchase   PR009747         1.         1.   $    16.22   1067   Sales Order   CL-105555    40000   1330000   EA   506728
NSIGU        7/8" Dbl IG CS36 with Argon 22.687500 x 28.375000    7/13/2020   Purchase   PR009747         1.         1.   $    24.72   1067   Sales Order   CL-105555    30000   1900000   EA   506727
NSIGU        7/8" Dbl IG CS36 with Argon 23.687500 x 28.375000    7/13/2020   Purchase   PR009747         1.         1.   $    25.51   1067   Sales Order   CL-105555    30000   1330000   EA   506726
NSIGU        7/8" Dbl IG CS36 with Argon 13.687500 x 28.375000    7/13/2020   Purchase   PR009747         1.         1.   $    16.14   1067   Sales Order   CL-105555    20000   1900000   EA   506725
NSIGU        7/8" Dbl IG CS36 with Argon 14.687500 x 28.375000    7/13/2020   Purchase   PR009747         1.         1.   $    16.22   1067   Sales Order   CL-105555    20000   1330000   EA   506724
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 32.5 x 33.0625      7/23/2020   Purchase   PR009863    65.562     65.562    $    13.32   1656   Sales Order   CL-105556    70000    340000   UI   516302
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 22 x 37.0625        7/23/2020   Purchase   PR009863    59.062     59.062    $    13.32   1656   Sales Order   CL-105556    30000    340000   UI   516301
NSIGU        7/8" Dbl IG CS28 with Argon 43.687500 x 33.687500    7/13/2020   Purchase   PR009749         1.         1.   $    44.17   1067   Sales Order   CL-105561    20000     10000   EA   506764
NSIGU        7/8" Dbl IG CS28 with Argon 31.500000 x 22.500000    7/13/2020   Purchase   PR009749         1.         1.   $    21.73   1067   Sales Order   CL-105561    10000     10000   EA   506763
NSIGU        1" Dbl IGU CS28 with Argon 19.875000 x 47.625000     7/13/2020   Purchase   PR009752         1.         1.   $    38.99   1067   Sales Order   CL-105562    30000     10000   EA   506767
NSIGU        1" Dbl IGU CS28 with Argon 19.625000 x 47.625000      7/1/2020   Purchase   PR009751         3.         3.   $   116.96   1067   Sales Order   CL-105562    10000     10000   EA   506766
NSIGU        1" Dbl IGU CS36 with Argon 18.875000 x 48.125000     7/13/2020   Purchase   PR009748         1.         1.   $    25.18   1067   Sales Order   CL-105563    40000    790000   EA   506762
NSIGU        1" Dbl IGU CS36 with Argon 57.875000 x 48.125000     7/13/2020   Purchase   PR009748         1.         1.   $    87.73   1067   Sales Order   CL-105563    30000    300000   EA   506761
NSIGU        1" Dbl IGU CS36 with Argon 18.875000 x 48.125000     7/13/2020   Purchase   PR009748         1.         1.   $    25.18   1067   Sales Order   CL-105563    20000    790000   EA   506760
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 19.5 x 48.5625       7/9/2020   Purchase   PR009731    68.062     68.062    $    14.51   1656   Sales Order   CL-105563    40000    340000   UI   506669
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 19.5 x 48.5625       7/9/2020   Purchase   PR009731    68.062     68.062    $    14.44   1656   Sales Order   CL-105563    20000    340000   UI   506668
NSIGU        1" Dbl IGU CS36 with Argon 19.125000 x 58.875000     7/16/2020   Purchase   PR009780         1.         1.   $    50.41   1067   Sales Order   CL-105569    10000     10000   EA   508254
NSIGU        1" Dbl IGU CS28 with Argon 20.250000 x 35.125000     7/16/2020   Purchase   PR009781         1.         1.   $    22.32   1067   Sales Order   CL-105570    10000     10000   EA   508255
NSIGU        7/8" Dbl IG Tempered CS28 with Argon 31.750000 x 8   7/20/2020   Purchase   PR009802         4.         4.   $   724.29   1067   Sales Order   CL-105572   180000    410000   EA   512145
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 18.75 x 58.5625      7/9/2020   Purchase   PR009732    77.312     77.312    $    15.77   1656   Sales Order   CL-105573   280000    350000   UI   506680
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 18.75 x 58.5625      7/9/2020   Purchase   PR009732    77.312     77.312    $    16.40   1656   Sales Order   CL-105573   270000    350000   UI   506679
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 18.75 x 58.5625      7/9/2020   Purchase   PR009732    77.312     77.312    $    16.40   1656   Sales Order   CL-105573   260000    350000   UI   506678
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 23 x 58.5625         7/9/2020   Purchase   PR009732   163.124    163.124    $    34.61   1656   Sales Order   CL-105573   250000    340000   UI   506677
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 23 x 58.5625         7/9/2020   Purchase   PR009732   163.124    163.124    $    34.61   1656   Sales Order   CL-105573   240000    340000   UI   506676
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 23 x 58.5625         7/9/2020   Purchase   PR009732    81.562     81.562    $    17.31   1656   Sales Order   CL-105573   210000    340000   UI   506675
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 23 x 58.5625         7/9/2020   Purchase   PR009732    81.562     81.562    $    17.31   1656   Sales Order   CL-105573   160000    340000   UI   506674
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 23.125 x 58.5625     7/9/2020   Purchase   PR009732   245.061    245.061    $    52.00   1656   Sales Order   CL-105573   120000    340000   UI   506673
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 23.125 x 58.5625     7/9/2020   Purchase   PR009732    81.687     81.687    $    17.33   1656   Sales Order   CL-105573   100000    340000   UI   506672
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 23 x 58.5625         7/9/2020   Purchase   PR009732    81.562     81.562    $    17.31   1656   Sales Order   CL-105573    70000    340000   UI   506671
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 23 x 58.5625         7/9/2020   Purchase   PR009732    81.562     81.562    $    17.31   1656   Sales Order   CL-105573    60000    340000   UI   506670
NSIGU        1" Dbl IGU CS36 with Argon 41.000000 x 58.625000     7/16/2020   Purchase   PR009779         1.         1.   $   104.26   1067   Sales Order   CL-105577    10000     10000   EA   508253
NSIGU        1" Dbl IGU Tempered CS28 with Argon 26.875000 x 24   7/22/2020   Purchase   PR009844         1.         1.   $    43.93   1067   Sales Order   CL-105587   130000    710000   EA   515626
NSIGU        1" Dbl IGU Tempered CS28 with Argon 28.750000 x 50   7/22/2020   Purchase   PR009844         1.         1.   $    96.24   1067   Sales Order   CL-105587   120000    300000   EA   515625
NSIGU        1" Dbl IGU Tempered CS28 with Argon 28.750000 x 50   7/22/2020   Purchase   PR009844         1.         1.   $    96.24   1067   Sales Order   CL-105587   110000    300000   EA   515624
NSIGU        1" Dbl IGU Tempered CS28 with Argon 28.750000 x 13   7/22/2020   Purchase   PR009844         1.         1.   $    28.11   1067   Sales Order   CL-105587   100000    700000   EA   515623
NSIGU        1" Dbl IGU Tempered CS28 with Argon 28.750000 x 13   7/22/2020   Purchase   PR009844         1.         1.   $    28.11   1067   Sales Order   CL-105587    90000    700000   EA   515622
NSIGU        1" Dbl IGU Tempered CS28 with Argon 28.750000 x 13   7/22/2020   Purchase   PR009844         1.         1.   $    28.11   1067   Sales Order   CL-105587    80000    700000   EA   515621
NSIGU        1" Dbl IGU Tempered CS28 with Argon 28.750000 x 13   7/22/2020   Purchase   PR009844         1.         1.   $    28.11   1067   Sales Order   CL-105587    70000    700000   EA   515620
NSIGU        1" Dbl IGU Tempered CS28 with Argon 28.750000 x 13   7/22/2020   Purchase   PR009844         1.         1.   $    28.11   1067   Sales Order   CL-105587    60000    700000   EA   515619
NSIGU        1" Dbl IGU Tempered CS28 with Argon 28.750000 x 13   7/22/2020   Purchase   PR009844         1.         1.   $    28.11   1067   Sales Order   CL-105587    50000    700000   EA   515618
NSIGU        1" Dbl IGU Tempered CS28 with Argon 28.750000 x 13   7/22/2020   Purchase   PR009844         1.         1.   $    28.11   1067   Sales Order   CL-105587    40000    700000   EA   515617
NSIGU        1" Dbl IGU Tempered CS28 with Argon 28.750000 x 13   7/22/2020   Purchase   PR009844         1.         1.   $    28.11   1067   Sales Order   CL-105587    30000    700000   EA   515616
NSIGU        1" Dbl IGU Tempered CS28 with Argon 28.750000 x 13   7/22/2020   Purchase   PR009844         1.         1.   $    28.11   1067   Sales Order   CL-105587    20000    700000   EA   515615
A028580 05   2100 AWNING SCREEN: 27.3125 x 25.375                 7/21/2020   Purchase   PR009815    52.687     52.687    $     8.79   1656   Sales Order   CL-105587   130000    840000   UI   514631
A028580 05   2100 AWNING SCREEN: 29.1624999999996 x 13.95833333   7/21/2020   Purchase   PR009815     43.12      43.12    $     7.11   1656   Sales Order   CL-105587   100000    830000   UI   514630
A028580 05   2100 AWNING SCREEN: 29.1624999999996 x 13.95833333   7/21/2020   Purchase   PR009815     43.12      43.12    $     7.11   1656   Sales Order   CL-105587    90000    830000   UI   514629
A028580 05   2100 AWNING SCREEN: 29.1624999999996 x 13.95833333   7/21/2020   Purchase   PR009815     43.12      43.12    $     7.11   1656   Sales Order   CL-105587    80000    830000   UI   514628
A028580 05   2100 AWNING SCREEN: 29.1625000000014 x 13.95833333   7/21/2020   Purchase   PR009815     43.12      43.12    $     7.11   1656   Sales Order   CL-105587    70000    830000   UI   514627
A028580 05   2100 AWNING SCREEN: 29.1625000000014 x 13.95833333   7/21/2020   Purchase   PR009815     43.12      43.12    $     7.09   1656   Sales Order   CL-105587    60000    830000   UI   514626
A028580 05   2100 AWNING SCREEN: 29.1625000000014 x 13.95833333   7/21/2020   Purchase   PR009815     43.12      43.12    $     7.20   1656   Sales Order   CL-105587    50000    830000   UI   514625
A028580 05   2100 AWNING SCREEN: 29.1624999999996 x 13.95833333   7/21/2020   Purchase   PR009815     43.12      43.12    $     6.78   1656   Sales Order   CL-105587    40000    830000   UI   514624
A028580 05   2100 AWNING SCREEN: 29.1624999999996 x 13.95833333   7/21/2020   Purchase   PR009815     43.12      43.12    $     6.78   1656   Sales Order   CL-105587    30000    830000   UI   514623
A028580 05   2100 AWNING SCREEN: 29.1624999999996 x 13.95833333   7/21/2020   Purchase   PR009815     43.12      43.12    $     6.78   1656   Sales Order   CL-105587    20000    830000   UI   514622
NSIGU        7/8" Dbl IG CS36 with Argon 40.000000 x 38.750000    7/20/2020   Purchase   PR009801         1.         1.   $    42.20   1067   Sales Order   CL-105601    10000     10000   EA   512144
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 21.6666666666679    7/23/2020   Purchase   PR009858    80.979     80.979    $    17.20   1656   Sales Order   CL-105608    50000    340000   UI   516296
NSIGU        7/8" Dbl IG CS36 with Argon 14.562500 x 17.375000    7/22/2020   Purchase   PR009847         1.         1.   $    11.69   1067   Sales Order   CL-105609    10000   1740000   EA   515630
NSIGU        7/8" Dbl IG CS36 with Argon 14.562500 x 17.375000    7/22/2020   Purchase   PR009847         1.         1.   $    11.69   1067   Sales Order   CL-105609    10000   1130000   EA   515629
A028568 02   PD SCRN CUSTOM SIZE DW- OVER 84 RIGHT HAND: 34x90.   7/21/2020   Purchase   PR009818         1.         1.   $    60.72   1656   Sales Order   CL-105614    10000   1600000   EA   514636




                            20-31883-jpg                    Doc 15      FILED 08/06/20              ENTERED 08/06/20 13:07:02                        Page 21 of 46
A028569 02   PD SCRN CUSTOM SIZE DW- OVER 84 LEFT HAND: 34x90.3   7/21/2020   Purchase   PR009819         1.         1.   $       60.72   1656   Sales Order   CL-105616    10000   1210000   EA   514637
A028569 02   PD SCRN CUSTOM SIZE DW- OVER 84 LEFT HAND: 34x90.3   7/21/2020   Purchase   PR009820        16.        16.   $      971.46   1656   Sales Order   CL-105617    20000   1210000   EA   514639
A028568 02   PD SCRN CUSTOM SIZE DW- OVER 84 RIGHT HAND: 34x90.   7/21/2020   Purchase   PR009820        16.        16.   $      971.46   1656   Sales Order   CL-105617    10000   1600000   EA   514638
A028567 05   PD SCRN CUSTOM SIZE DB- UNI HNDNG UP TO 84: 50x78.   7/23/2020   Purchase   PR009865         1.         1.   $       62.66   1656   Sales Order   CL-105623    10000   1970000   EA   516304
A028569 02   PD SCRN CUSTOM SIZE DW- OVER 84 LEFT HAND: 34.5625   7/23/2020   Purchase   PR009856         1.         1.   $       59.74   1656   Sales Order   CL-105631    10000   1210000   EA   516295
A028567 02   PD SCRN CUSTOM SIZE DW- UNI HNDNG UP TO 84: 38.062   7/23/2020   Purchase   PR009860         1.         1.   $       58.29   1656   Sales Order   CL-105632   120000   1890000   EA   516299
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 23 x 42.8125        7/23/2020   Purchase   PR009859    65.812     65.812    $       13.77   1656   Sales Order   CL-105632   230000    340000   UI   516298
A028580 02   2100 AWNING FULL SCREEN: 34.8125 x 33.875            7/23/2020   Purchase   PR009859    68.687     68.687    $       13.77   1656   Sales Order   CL-105632   140000    830000   UI   516297
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 19.5 x 69.3125      7/23/2020   Purchase   PR009866    88.812     88.812    $       19.20   1656   Sales Order   CL-105633    50000    340000   UI   516307
A028581 99   2100 CASEMENT SCREEN: 20.5 x 58.8125                 7/23/2020   Purchase   PR009866   158.624    158.624    $       33.85   1656   Sales Order   CL-105633    30000    350000   UI   516306
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 20.5 x 58.8125      7/23/2020   Purchase   PR009866    79.312     79.312    $       16.18   1656   Sales Order   CL-105633    20000    350000   UI   516305
A028569 02   PD SCRN CUSTOM SIZE DW- OVER 84 LEFT HAND: 33.9375   7/23/2020   Purchase   PR009862         1.         1.   $       58.77   1656   Sales Order   CL-105639    10000   1210000   EA   516300
A028581 02   2100 CASEMENT SCREEN DOVE WHITE: 14.125 x 18.4375    7/23/2020   Purchase   PR009864    32.562     32.562    $        7.13   1656   Sales Order   CL-105642    30000    350000   UI   516303
                                                                                                                          $   35,286.26




                            20-31883-jpg                    Doc 15      FILED 08/06/20              ENTERED 08/06/20 13:07:02                           Page 22 of 46
 Fill in this information to identify the case:

 Debtor name         Comfort Line LTD.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)         20-31883
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



          20-31883-jpg                 Doc 15            FILED 08/06/20       ENTERED 08/06/20 13:07:02                      Page 23 of 46
 Fill in this information to identify the case:

 Debtor name         Comfort Line LTD.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)           20-31883
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Internal Revenue Service                                  Check all that apply.
           PO Box 7346                                                  Contingent
           Philadelphia, PA 19114                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Ohio Bureau of Workers'                                   Check all that apply.
           Compensatio                                                  Contingent
           Attn: Law Section Bankruptcy                                 Unliquidated
           Unit
                                                                        Disputed
           PO Box 15567
           Columbus, OH 43215
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   36117                               Best Case Bankruptcy



           20-31883-jpg                Doc 15            FILED 08/06/20                      ENTERED 08/06/20 13:07:02                    Page 24 of 46
 Debtor       Comfort Line LTD.                                                                               Case number (if known)          20-31883
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           Ohio Department of Taxation                               Check all that apply.
           Collection Enforcement Section                               Contingent
           Attn: Bankruptcy Staff                                       Unliquidated
           150 E. Gay St., 21st Floor
                                                                        Disputed
           Columbus, OH 43215
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           Ohio Dept. of Family & Job                                Check all that apply.
           Services                                                     Contingent
           c/o Attorney General                                         Unliquidated
           Attn: Bankruptcy Staff
                                                                        Disputed
           150 E. Gay St., 21st Floor
           Columbus, OH 43215
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Beaverton School District                                                   Contingent
           12500 SW 175th Ave.                                                         Unliquidated
           Beaverton, OR 97006
                                                                                       Disputed
           Date(s) debt was incurred 8-2017
                                                                                   Basis for the claim:     Breach of Warranty Claim
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Broder Properties Apartments                                                Contingent
           120 Rindge Avenue                                                           Unliquidated
           Cambridge, MA 02140
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Breach of Warranty Claim
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $2,679.69
           Cintas Corporation                                                          Contingent
           P O Box 630910                                                              Unliquidated
           Cincinnati, OH 45263
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Services Provided to Debtor
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy



           20-31883-jpg                Doc 15            FILED 08/06/20                      ENTERED 08/06/20 13:07:02                                   Page 25 of 46
 Debtor       Comfort Line LTD.                                                                       Case number (if known)            20-31883
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,878.61
          Cintas Corporation                                                    Contingent
          First Aid and Safety                                                  Unliquidated
          P O Box 630910
                                                                                Disputed
          Cincinnati, OH 45263
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services provided to Debtor
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,359.61
          Clean Care Inc.                                                       Contingent
          511 Phillips Ave                                                      Unliquidated
          Toledo, OH 43612
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services Provided to Debtor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $455,644.52
          Fox Investments of Ohio, LLC                                          Contingent
          5800 Monroe Street                                                    Unliquidated
          Building F.                                                           Disputed
          Sylvania, OH 43560
                                                                             Basis for the claim:    Direct payment of certain prepetition obligations of
          Date(s) debt was incurred
                                                                             Debtor.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $106.89
          Francotyp-Postalia, Inc                                               Contingent
          P.O. Box 157                                                          Unliquidated
          Bedford Park, IL 60499
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services provided to Debtor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Kent Place Associates, LLC                                            Contingent
          3465 South Gaylord Court                                              Unliquidated
          Englewood, CO 80113
                                                                                Disputed
          Date(s) debt was incurred 2014 and 2015
                                                                             Basis for the claim:    Breach of Warranty Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,303.50
          Leaf                                                                  Contingent
          PO Box 742647                                                         Unliquidated
          Cincinnati, OH 45274
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease of copy machines
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $262,500.00
          Mardic Realty                                                         Contingent
          5800 Monroe Street                                                    Unliquidated
          Building F                                                            Disputed
          Sylvania, OH 43560
                                                                             Basis for the claim:    Unpaid rent for Facility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



          20-31883-jpg                 Doc 15            FILED 08/06/20               ENTERED 08/06/20 13:07:02                                    Page 26 of 46
 Debtor       Comfort Line LTD.                                                                       Case number (if known)            20-31883
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $121,599.54
          Marrik Dish Company LLC
          Suite Solutions Technologies                                          Contingent
          4102 Monroe Street                                                    Unliquidated
          P.O Box 2891                                                          Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:    Consulting-Accounting
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,165.86
          North American Extusion and Assembl                                   Contingent
          200 East Park Drive                                                   Unliquidated
          Albion, IN 46701
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Small Business Administration                                         Contingent
          District Counsel
                                                                                Unliquidated
          1350 Euclid Avenue
          Suite 211                                                             Disputed
          Cleveland, OH 44115                                                              PPP Loan. Believe Loan will be forgiven pursuant to
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          CARES act. Debtor will make timely application for loan forgiveness.
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $487.24
          T-Mobile                                                              Contingent
          PO Box 742596                                                         Unliquidated
          Cincinnati, OH 45274
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Mobile Phone Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,089.43
          US Bank                                                               Contingent
          PO Box 790448                                                         Unliquidated
          Saint Louis, MO 63179
                                                                                Disputed
          Date(s) debt was incurred
                                                                                             Lease Financing for copy machines and other
                                                                             Basis for the claim:
          Last 4 digits of account number                                    equipment.
                                                                             UCC-1 filed at OH00209854757
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $589.90
          Waterlogic                                                            Contingent
          PO Box 677867                                                         Unliquidated
          Dallas, TX 75267
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Services.
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Watercoolers returned June of 2020.
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



          20-31883-jpg                 Doc 15            FILED 08/06/20               ENTERED 08/06/20 13:07:02                                    Page 27 of 46
 Debtor       Comfort Line LTD.                                                                       Case number (if known)            20-31883
              Name

 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $683,780.64
           Western Partitions Inc.                                              Contingent
           8300 SW Hunziker Road                                                Unliquidated
           Tigard, OR 97223
                                                                                Disputed
           Date(s) debt was incurred
                                                                                            Litigation commenced in United States District Court,
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Portland, Oregon, Case No. 3:20-cv-00423.
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any
 4.1       Andrew G. Guess
           MILLER NASH GRAHAM & DUNN LLP                                                              Line     3.17
           3400 U.S. Bancorp Tower
                                                                                                             Not listed. Explain
           111 S.W. Fifth Avenue
           Portland, OR 97204

 4.2       Attorney General of the
           United States                                                                              Line     3.13
           Main Justice Building
                                                                                                             Not listed. Explain
           10th & Constitution Avenue, N.W.
           Washington, DC 20530

 4.3       Attorney General of the US
           U.S. Department of Justice Tax Div.                                                        Line     2.1
           Civil Trial Section, Northern Reg.
                                                                                                             Not listed. Explain
           P.O. Box 55, Ben Franklin Station
           Washington, DC 20044

 4.4       Beaverton School District
           Central Administration Center                                                              Line     3.17
           16550 SW Merlo Rd.
                                                                                                             Not listed. Explain
           Beaverton, OR 97003

 4.5       Christopher M. Walters
           Ball Janik                                                                                 Line     3.17
           101 SW Main Street, Suite 1100
                                                                                                             Not listed. Explain
           Portland, OR 97204

 4.6       Frankenmuth Insurance
           Attn: Kimberly Creed                                                                       Line     3.17
           1 Mutual Avenue
                                                                                                             Not listed. Explain
           Frankenmuth, MI 48787

 4.7       Hoffman Construction Co.
           805 SW Broadway                                                                            Line     3.17
           Suite 2100
                                                                                                             Not listed. Explain
           Portland, OR 97205

 4.8       Internal Revenue Service
           Insolvency Group 6                                                                         Line     2.1
           1240 East Ninth Street, Room 493
                                                                                                             Not listed. Explain
           Cleveland, OH 44199




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy



           20-31883-jpg                Doc 15            FILED 08/06/20               ENTERED 08/06/20 13:07:02                                    Page 28 of 46
 Debtor       Comfort Line LTD.                                                                   Case number (if known)          20-31883
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.9       Jacob A. Zahniser
           MILLER NASH GRAHAM & DUNN LLP                                                         Line     3.17
           3400 U.S. Bancorp Tower
                                                                                                        Not listed. Explain
           111 S.W. Fifth Avenue
           Portland, OR 97204

 4.10      Office of the United States Atty
           Suite 308, Four Seagate                                                               Line     3.13
           Third Floor
                                                                                                        Not listed. Explain
           Toledo, OH 43604

 4.11      Ohio Department of Job & Family
           Office of Legal Services                                                              Line     2.4
           30 East Broad St., 31st Floor
                                                                                                        Not listed. Explain
           Columbus, OH 43218

 4.12      Ohio Department of Taxation
           PO Box 182197                                                                         Line     2.3
           Columbus, OH 43218
                                                                                                        Not listed. Explain

 4.13      Ohio Department of Taxation
           PO Box 2678                                                                           Line     2.3
           Columbus, OH 43216
                                                                                                        Not listed. Explain

 4.14      Ohio Department of Taxation
           Attn: Bankruptcy Division                                                             Line     2.3
           P.O. Box 530
                                                                                                        Not listed. Explain
           Columbus, OH 43216-0530

 4.15      Ohio Dept. of Taxation
           Attn: Bankruptcy Division                                                             Line     2.4
           PO Box 530
                                                                                                        Not listed. Explain
           Columbus, OH 43216

 4.16      South Cooper Mountain Highschool
           12500 175th Ave.                                                                      Line     3.17
           Beaverton, OR 97007
                                                                                                        Not listed. Explain

 4.17      US Bank
           1310 Madrid Street                                                                    Line     3.15
           Suite 101
                                                                                                        Not listed. Explain
           Holliday, MO 65258

 4.18      Western Partitions Inc.
           26055 SW Canyon Creek Road                                                            Line     3.17
           Wilsonville, OR 97070
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                  1,547,185.43

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    1,547,185.43




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



           20-31883-jpg                Doc 15            FILED 08/06/20             ENTERED 08/06/20 13:07:02                              Page 29 of 46
 Fill in this information to identify the case:

 Debtor name         Comfort Line LTD.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)         20-31883
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Mat Service
             lease is for and the nature of               48 Month Lease;
             the debtor's interest                        commenced 3-18-18.

                  State the term remaining                20 months
                                                                                     Cintas
             List the contract number of any                                         28140 Cedar Park Dr.
                   government contract                                               Perrysburg, OH 43551


 2.2.        State what the contract or                   Janitorial Services
             lease is for and the nature of               Commenced May 31,
             the debtor's interest                        2017; month to month
                                                          contract;
                  State the term remaining                month-to-month
                                                                                     Clean Care Inc.
             List the contract number of any                                         511 Phillips Avenue
                   government contract                                               Toledo, OH 43612


 2.3.        State what the contract or                   Lawn Care Service
             lease is for and the nature of               Contract
             the debtor's interest                        Commenced 3-31-2020;
                                                          for the 2020 season
                  State the term remaining                2020 Season
                                                                                     Driscol Enterprises, LLC
             List the contract number of any                                         2316 W. Alexis Road
                   government contract                                               Toledo, OH 43613


 2.4.        State what the contract or                   Mailing Service
             lease is for and the nature of               Month to Month Lease
             the debtor's interest

                  State the term remaining                Month to Month             FP Mailing Solutions
                                                                                     140 N. Mitchell Road
             List the contract number of any                                         Suite 200
                   government contract                                               Addison, IL 60101




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



          20-31883-jpg                 Doc 15            FILED 08/06/20          ENTERED 08/06/20 13:07:02                     Page 30 of 46
 Debtor 1 Comfort Line LTD.                                                                   Case number (if known)   20-31883
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   Lease of premises at
             lease is for and the nature of               5500 Enterprise Blvd,
             the debtor's interest                        Toledo, Ohio.

                  State the term remaining                month to month              Mardic Realty
                                                                                      5800 Monroe Street
             List the contract number of any                                          Building F
                   government contract                                                Sylvania, OH 43560


 2.6.        State what the contract or                   Copy Machines.
             lease is for and the nature of               63 Month Lease;
             the debtor's interest                        commenced 3-2-17.
                                                          Financed by U.S. Bank.
                  State the term remaining                24 months
                                                                                      MT Business Technology
             List the contract number of any                                          1205 Corporate Drive
                   government contract                                                Holland, OH 43528


 2.7.        State what the contract or                   Phone Services.
             lease is for and the nature of               Commenced 4-30-2020;
             the debtor's interest                        3 year lease

                  State the term remaining                33 months
                                                                                      NexVortex
             List the contract number of any                                          510 Spring St #250
                   government contract                                                Herndon, VA 20170


 2.8.        State what the contract or                   Copier/Printers
             lease is for and the nature of               60 months;
             the debtor's interest                        commenced 6-11-14

                  State the term remaining                0
                                                                                      OBM
             List the contract number of any                                          Suite 105
                   government contract                                                Cleveland, OH 44114


 2.9.        State what the contract or                   Water Serivce
             lease is for and the nature of               3 year lease;
             the debtor's interest                        commenced 3-13-2020

                  State the term remaining                31 months
                                                                                      Office H2O
             List the contract number of any                                          9822 Windisch Road
                   government contract                                                West Chester, OH 45069


 2.10.       State what the contract or                   Internet
             lease is for and the nature of               Lease commenced
             the debtor's interest                        2-20-2020; three year
                                                          lease
                  State the term remaining                31 months                   Telesystem
                                                                                      1 Braxton Way, Suite 150
             List the contract number of any                                          Glen Mills, PA 19342
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



          20-31883-jpg                 Doc 15            FILED 08/06/20           ENTERED 08/06/20 13:07:02                 Page 31 of 46
 Debtor 1 Comfort Line LTD.                                                                  Case number (if known)   20-31883
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   Water Machine Wellsys
             lease is for and the nature of               7000
             the debtor's interest                        Commenced 1-24-2019;
                                                          24 months
                  State the term remaining                7 months
                                                                                     Water Logic
             List the contract number of any                                         77 McCullough Drive
                   government contract                                               New Castle, DE 19720




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy



          20-31883-jpg                 Doc 15            FILED 08/06/20          ENTERED 08/06/20 13:07:02                 Page 32 of 46
 Fill in this information to identify the case:

 Debtor name         Comfort Line LTD.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)         20-31883
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Comfort Line,                     5500 Enterprise Blvd.                             Western Partitions                 D
             Inc.                              Toledo, OH 43612                                  Inc.                               E/F       3.17
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy



          20-31883-jpg                 Doc 15            FILED 08/06/20     ENTERED 08/06/20 13:07:02                      Page 33 of 46
 Fill in this information to identify the case:

 Debtor name         Comfort Line LTD.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)         20-31883
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $931,035.69
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $3,563,445.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $3,461,180.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



           20-31883-jpg                Doc 15            FILED 08/06/20               ENTERED 08/06/20 13:07:02                        Page 34 of 46
 Debtor       Comfort Line LTD.                                                                         Case number (if known) 20-31883



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Various                                                     Fox                             $455,644.52                Secured debt
                                                                           Investments                                                Unsecured loan repayments
                                                                           direclty
                                                                           made                                                       Suppliers or vendors
                                                                           payments to                                                Services
                                                                           attached list                                              Other
                                                                           of parties on
                                                                           obligations
                                                                           of Debtor.

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    Western Partitions Inc. v.                        Breach of                  United States District                         Pending
               Comfort Line, Inc., et al.                        Contract and               District of Portland Oregon                    On appeal
               3:20-cv-00423                                     Warranty                   1000 S.W. Third Ave.
                                                                                                                                           Concluded
                                                                                            Portland, OR 97204

       7.2.    Frakenmuth Mutual Insurance                       Declaratory Relief         United States District Court,                  Pending
               Company v. Comfort Line                           regarding                  ND Ohio                                        On appeal
               LTD, et al                                        insurance claim.           1716 Spielbusch Avenue
                                                                                                                                           Concluded
               3:20-cv-01627                                                                Toledo, OH 43604


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



           20-31883-jpg                Doc 15            FILED 08/06/20               ENTERED 08/06/20 13:07:02                             Page 35 of 46
 Debtor        Comfort Line LTD.                                                                            Case number (if known) 20-31883



    receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                        Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                 lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1.    Diller & Rice LLC
                124 E. Main St.
                Van Wert, OH 45891                                                                                             6-25-2020             $10,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers          Total amount or
                                                                                                                        were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



           20-31883-jpg                Doc 15            FILED 08/06/20                 ENTERED 08/06/20 13:07:02                         Page 36 of 46
 Debtor      Comfort Line LTD.                                                                          Case number (if known) 20-31883




           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   Credit Reports; Credit Card Information.
                   Does the debtor have a privacy policy about that information?
                     No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



           20-31883-jpg                Doc 15            FILED 08/06/20               ENTERED 08/06/20 13:07:02                          Page 37 of 46
 Debtor      Comfort Line LTD.                                                                          Case number (if known) 20-31883



    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Cardlinal Glass                                               5500 Enterprise Blvd.                Vendor Glass Racks.                        Unknown
                                                                     Toledo, OH 43612                     Used to ship glass to Debtor


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



          20-31883-jpg                 Doc 15            FILED 08/06/20               ENTERED 08/06/20 13:07:02                     Page 38 of 46
 Debtor      Comfort Line LTD.                                                                          Case number (if known) 20-31883




            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       David Hammack                                                                                                              Up until 2020
                    William Vaughan Company
                    145 Chesterfield Lane
                    Maumee, OH 43537
       26a.2.       Richard LaValley                                                                                                           2020
                    5800 Monroe Street
                    Building F.
                    Sylvania, OH 43560

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Richard LaValley
                    5800 Monroe Street
                    Building F
                    Sylvania, OH 43560

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



          20-31883-jpg                 Doc 15            FILED 08/06/20               ENTERED 08/06/20 13:07:02                            Page 39 of 46
 Debtor      Comfort Line LTD.                                                                          Case number (if known) 20-31883




               Name of the person who supervised the taking of the                          Date of inventory         The dollar amount and basis (cost, market,
               inventory                                                                                              or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Comfort Line, Inc.                             5500 Enterprise Blvd                                Managing Member                        99
                                                      Toledo, OH 43612



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates               Reason for
                                                                 property                                                                    providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Comfort Line Limited 401(k) Plan                                                                           EIN:
    Administrator: Comfort Line Limited




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



          20-31883-jpg                 Doc 15            FILED 08/06/20               ENTERED 08/06/20 13:07:02                        Page 40 of 46
 Debtor      Comfort Line LTD.                                                                          Case number (if known) 20-31883



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 6, 2020

 /s/ Richard G. LaValley, Jr.                                           Richard G. LaValley, Jr.
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Member representative

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



          20-31883-jpg                 Doc 15            FILED 08/06/20               ENTERED 08/06/20 13:07:02                     Page 41 of 46
20-31883-jpg   Doc 15   FILED 08/06/20   ENTERED 08/06/20 13:07:02   Page 42 of 46
20-31883-jpg   Doc 15   FILED 08/06/20   ENTERED 08/06/20 13:07:02   Page 43 of 46
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
 In re       Comfort Line LTD.                                                                                Case No.      20-31883
                                                                                Debtor(s)                     Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 10,000.00
             Prior to the filing of this statement I have received                                        $                 10,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 6, 2020                                                            /s/ Eric R. Neuman
     Date                                                                      Eric R. Neuman 0069794
                                                                               Signature of Attorney
                                                                               Diller and Rice, LLC
                                                                               1107 Adams St.
                                                                               Toledo, OH 43624
                                                                               419-244-8500 Fax: 419-244-8538
                                                                               Eric@drlawllc.com
                                                                               Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



            20-31883-jpg               Doc 15            FILED 08/06/20        ENTERED 08/06/20 13:07:02                       Page 44 of 46
                                                               United States Bankruptcy Court
                                                                       Northern District of Ohio
 In re      Comfort Line LTD.                                                                                         Case No.       20-31883
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Comfort Lines, Inc                                                                   9900                                       Membership
 5500 Enteprise Blvd.
 Toledo, OH 43612

 Richard G. LaValley Trust No. 99031                                                  100                                        Membership
 5800 Monroe St.
 Building F
 Sylvania, OH 43560


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Member representative of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date August 6, 2020                                                         Signature /s/ Richard G. LaValley, Jr.
                                                                                            Richard G. LaValley, Jr.

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




          20-31883-jpg                 Doc 15            FILED 08/06/20             ENTERED 08/06/20 13:07:02                            Page 45 of 46
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
 In re      Comfort Line LTD.                                                                            Case No.      20-31883
                                                                                 Debtor(s)               Chapter       11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Member representative of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.




 Date:       August 6, 2020                                           /s/ Richard G. LaValley, Jr.
                                                                      Richard G. LaValley, Jr./Member representative
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



          20-31883-jpg                 Doc 15            FILED 08/06/20          ENTERED 08/06/20 13:07:02               Page 46 of 46
